Exhibit 10.1

 

 

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF AUGUST 26, 2004

by and among

TEMPUR-PEDIC, INC.,

TEMPUR PRODUCTION USA, INC.

and

DAN-FOAM ApS

as Borrowers

and

THE OTHER PERSONS PARTY HERETO THAT

ARE DESIGNATED AS CREDIT PARTIES

and

GENERAL ELECTRIC CAPITAL CORPORATION

as Administrative Agent, US L/C Issuer and a Lender

and

LEHMAN COMMERCIAL PAPER INC.

as Syndication Agent

and

NORDEA BANK DANMARK A/S

as European Security Agent, European Working Capital Loan Agent and a Lender

and

GE EUROPEAN LEVERAGED FINANCE LIMITED,

as European Loan Agent

and

HSBC BANK PLC

as European Funding Agent

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

as Lenders

and

LEHMAN BROTHERS INC. and GECC CAPITAL MARKETS GROUP, INC.

as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

INDEX OF APPENDICES

 

Annexes          

Annex A

   —      Definitions

Annex B

   —      Commitment Amounts

Annex C

   —      Closing Checklist

Annex D

   —      Pro Forma

Annex E

   —      Lenders’ Bank Accounts

Annex F

   —      Currency Risk Management Policy

Annex G

   —      European Cash Management

Annex H

   —      Mandatory Cost Formulae Exhibits          

Exhibit 1.l(a)(i)(A)

   —      US Term Note A

Exhibit 1.1(a)(i)(B)

   —      US Term Note B

Exhibit 1.1(a)(ii)(A)

   —      European Term Note A

Exhibit 1.1(b)(i)

   —      US Revolving Note

Exhibit 1.1(b)(i)(A)

   —      Notice of US Revolving Credit Advance

Exhibit 1.1(b)(ii)

   —      European Revolving Note

Exhibit 1.1(b)(ii)(A)

   —      Notice of European Revolving Credit Advance

Exhibit 1.1(d)

   —      Swing Line Note

Exhibit 1.1(e)(i)

   —      European Working Capital Note

Exhibit 1.1(e)(ii)

   —      Notice of European Working Capital Credit Advance

Exhibit 1.1(f)(iii)

   —      Form of US Letter of Credit Request

Exhibit 1.1(g)(iii)

   —      Form of European Letter of Credit Request

Exhibit 1.2(e)

   —      Notice of Conversion/Continuation

Exhibit 4.4(m)

   —      Compliance Certificate

Exhibit 8.1

   —      Assignment Agreement Schedules          

Schedule 3.1

   —      Indebtedness

Schedule 3.2

   —      Liens

Schedule 3.3

   —      Investments

Schedule 3.4

   —      Contingent Obligations

Schedule 3.7

   —      Asset Dispositions

Schedule 3.8

   —      Affiliate Transactions

Schedule 3.9

   —      Business Description

Schedule 3.21

   —      Activities of Ultimate Holdco, Intermediate Holdco, Holdco,          

Spanish Holdco

Schedule 5.4(a)

   —      Jurisdictions of Organization and Qualification

Schedule 5.4(b)

   —      Capitalization

Schedule 5.6

   —      Intellectual Property

Schedule 5.7

   —      Investigations and Audits

 

i



--------------------------------------------------------------------------------

Schedule 5.8

   —      Employee Matters

Schedule 5.10

   —      Litigation

Schedule 5.11

   —      Use of Proceeds

Schedule 5.12

   —      Real Estate

Schedule 5.13

   —      Environmental Matters

Schedule 5.14

   —      ERISA

Schedule 5.16

   —      Deposit and Disbursement Accounts

Schedule 5.17

   —      Agreements and Other Documents

Schedule 5.18

   —      Insurance

Schedule 5.22

   —      Collateral Agreement Schedules

Schedule 5.23

   —      Intercompany Payables

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1. AMOUNTS AND TERMS OF LOANS

   2

1.1

  

Loans

   2

1.2

  

Interest and Applicable Margins

   17

1.3

  

Fees

   21

1.4

  

Payments

   23

1.5

  

Prepayments

   26

1.6

  

Maturity

   28

1.7

  

Loan Accounts

   29

1.8

  

Yield Protection; Illegality

   29

1.9

  

Taxes

   30

1.10

  

Limitations on Obligations of European Credit Parties

   32

1.11

  

Borrower Representatives

   33

1.12

  

Single Loan

   33

SECTION 2. AFFIRMATIVE COVENANTS

   33

2.1

  

Compliance With Laws and Contractual Obligations

   33

2.2

  

Maintenance of Properties; Insurance

   34

2.3

  

Inspection; Lender Meeting

   35

2.4

  

Organizational Existence

   35

2.5

  

Environmental Matters

   35

2.6

  

Landlords’ Agreements, Mortgagee Agreements and Bailee Letters

   36

2.7

  

Further Assurances.

   36

2.8

  

Interest Rate Agreement

   38

2.9

  

Escrow

   38

2.10

  

Currency Risk Management Policy

   38

SECTION 3. NEGATIVE COVENANTS

   39

3.1

  

Indebtedness

   39

3.2

  

Liens and Related Matters;

   41

3.3

  

Investments

   42

3.4

  

Contingent Obligations

   43

3.5

  

Restricted Payments

   44

3.6

  

Restriction on Fundamental Changes

   46

3.7

  

Disposal of Assets or Subsidiary Stock

   49

3.8

  

Transactions with Affiliates

   50

3.9

  

Conduct of Business

   50

3.10

  

Changes Relating to Indebtedness

   50

3.11

  

Fiscal Year

   51

3.12

  

Press Release; Public Offering Materials

   51

3.13

  

Subsidiaries

   51

 

i



--------------------------------------------------------------------------------

3.14

  

Bank Accounts; Cash Management

   51

3.15

  

Hazardous Materials

   52

3.16

  

ERISA

   52

3.17

  

Sale Leasebacks

   52

3.18

  

Changes to Material Contracts

   52

3.19

  

Prepayments of Other Indebtedness

   52

3.20

  

Real Estate Purchases

   53

3.21

  

Activities of Ultimate Holdco, Intermediate Holdco, Holdco and Spanish Holdco

   53

3.22

  

Change of Corporate Name or Location.

   53

3.23

  

Holdco Merger.

   54

SECTION 4. FINANCIAL COVENANTS/REPORTING

   54

4.1

  

Minimum Fixed Charge Coverage Ratio

   54

4.2

  

Minimum Interest Coverage Ratio

   54

4.3

  

Maximum Leverage Ratio

   54

4.4

  

Financial Statements and Other Reports

   55

4.5

  

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

   58

SECTION 5. REPRESENTATIONS AND WARRANTIES

   59

5.1

  

Disclosure

   59

5.2

  

No Material Adverse Effect

   59

5.3

  

No Conflict

   59

5.4

  

Organization, Powers, Capitalization and Good Standing

   59

5.5

  

Financial Statements and Projections

   60

5.6

  

Intellectual Property

   61

5.7

  

Investigations, Audits, Etc

   61

5.8

  

Employee Matters

   61

5.9

  

Solvency

   62

5.10

  

Litigation; Adverse Facts

   62

5.11

  

Use of Proceeds; Margin Regulations

   62

5.12

  

Ownership of Property; Liens

   62

5.13

  

Environmental Matters

   63

5.14

  

ERISA

   64

5.15

  

Brokers

   65

5.16

  

Deposit and Disbursement Accounts

   65

5.17

  

Agreements and Other Documents

   65

5.18

  

Insurance

   66

5.19

  

Government Regulation.

   66

5.20

  

Subordinated Notes Documents

   66

5.21

  

Taxes.

   66

5.22

  

Collateral Documents

   66

 

ii



--------------------------------------------------------------------------------

SECTION 6. DEFAULT, RIGHTS AND REMEDIES

   66

6.1

 

Event of Default

   66

6.2

 

Suspension or Termination of Commitments

   69

6.3

 

Acceleration and other Remedies

   69

6.4

 

Performance by Agent

   70

6.5

 

Application of Proceeds and Payments

   71

6.6

 

Loss Sharing

   72

SECTION 7. CONDITIONS TO LOANS

   73

7.1

 

Conditions to Initial Loans

   73

7.2

 

Conditions to All Loans

   73

SECTION 8. ASSIGNMENT AND PARTICIPATION

   74

8.1

 

Assignment and Participations.

   74

8.2

 

Agents

   77

8.3

 

Set Off and Sharing of Payments

   83

8.4

 

Disbursement of Funds

   83

8.5

 

Disbursements of Advances; Payment

   84

8.6

 

Swiss and German Power of Attorney

   86

SECTION 9. MISCELLANEOUS

   87

9.1

 

Indemnities

   87

9.2

 

Amendments and Waivers

   87

9.3

 

Notices

   88

9.4

 

Failure or Indulgence Not Waiver; Remedies Cumulative

   90

9.5

 

Marshaling; Payments Set Aside

   90

9.6

 

Severability

   91

9.7

 

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

   91

9.8

 

Headings

   91

9.9

 

Applicable Law

   91

9.10

 

Successors and Assigns

   91

9.11

 

No Fiduciary Relationship Limited Liability

   91

9.12

 

Construction

   92

9.13

 

Confidentiality

   92

9.14

 

CONSENT TO JURISDICTION

   92

9.15

 

WAIVER OF JURY TRIAL

   93

9.16

 

Survival of Warranties and Certain Agreements

   93

9.17

 

Entire Agreement

   93

9.18

 

Counterparts; Effectiveness

   94

9.19

 

Replacement of Lenders

   94

9.20

 

Delivery of Termination Statements and Mortgage Releases

   95

9.21

 

Judgment Currency

   96

9.22

 

European Monetary Union

   96

 

iii



--------------------------------------------------------------------------------

9.23

  Subordination    96

 

iv



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT is dated as of August 26, 2004
and entered into by and among TEMPUR-PEDIC INTERNATIONAL INC. (f/k/a TWI
HOLDINGS, INC.), a Delaware corporation (“Ultimate Holdco”), TEMPUR WORLD, LLC
(f/k/a TEMPUR WORLD, INC.), a Delaware limited liability company (“Intermediate
Holdco”), TEMPUR WORLD HOLDINGS, LLC (formerly TEMPUR WORLD HOLDINGS, INC.), a
Delaware limited liability company (“Holdco”), TEMPUR WORLD HOLDINGS, S.L., a
company organized under the laws of Spain (“Spanish Holdco”), TEMPUR-PEDIC,
INC., a Kentucky corporation (“TPI”), TEMPUR PRODUCTION USA, INC., a Virginia
corporation (“TPUSA”), DAN-FOAM ApS (f/k/a Tempur World Holding Company ApS), a
company organized under the laws of Denmark (“DF” or “European Borrower”) (TPI
and TPUSA are sometimes collectively referred to herein as “US Borrowers” and
individually as a “US Borrower”; and TPI, TPUSA and DF are sometimes
collectively referred to as “Borrowers” and individually as a “Borrower”); the
other persons designated as “Credit Parties” on the signature pages hereof; the
financial institutions who are or hereafter become parties to this Agreement as
Lenders; GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its
individual capacity “GE Capital”), as Administrative Agent, US L/C Issuer and as
a Lender; LEHMAN COMMERCIAL PAPER INC. (in its individual capacity, “LCPI”), as
Syndication Agent and as a Lender, NORDEA BANK DANMARK A/S (in its individual
capacity “Nordea”), as European Security Agent, European Working Capital Loan
Agent and as a Lender; GE EUROPEAN LEVERAGED FINANCE LIMITED, a company
incorporated under the laws of England and Wales (in its individual capacity “GE
ELF”) as European Loan Agent for the European Lenders; and HSBC BANK PLC, a
company incorporated under the laws of England and Wales (in its individual
capacity “HSBC”) as European Funding Agent.

 

RECITALS:

 

WHEREAS, Borrowers, Ultimate Holdco, Intermediate Holdco, Holdco, Spanish
Holdco, the other Credit Parties signatory thereto, the lenders parties thereto
(the “Existing Lenders”), GE Capital, as administrative agent and Nordea as
European security agent for certain of the Existing Lenders, are parties to a
Second Amended and Restated Credit Agreement, dated as of August 15, 2003 (as so
amended and restated and as otherwise amended, restated, supplemented or
otherwise modified to date, the “Existing Credit Agreement”); and

 

WHEREAS, pursuant to and upon the terms and conditions set forth in the Existing
Credit Agreement, the Existing Lenders agreed to make certain loans and other
extensions of credit to Borrowers of up to $218,779,772.39 plus €20,062,090.51;
and

 

WHEREAS, pursuant to and upon the terms and conditions set forth in the
Agreement, each of the parties hereto wishes to and agrees to amend and restate
the Existing Credit Agreement on the terms and conditions set forth herein; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities under the Existing
Credit Agreement or evidence payment and reborrowing of all or any such
obligations and liabilities, that this Agreement



--------------------------------------------------------------------------------

amend and restate in its entirety the Existing Credit Agreement and that from
the date hereof, the Existing Credit Agreement be of no further force and effect
except to evidence the incurrence of the Obligations thereunder, the
representations and warranties made thereunder and the obligations, covenants
and liabilities of the parties thereto prior to the Closing Date; and

 

WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto
in Annex A hereto which is incorporated herein by reference. All references to
Revolver Agent in any Loan Documents shall be deemed to be references to
Administrative Agent.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Credit Parties, Lenders and Agents
agree that, as of August 26, 2004, the Existing Credit Agreement (including all
Schedules, Annexes and Exhibits thereto) is amended and restated in its entirety
to read as set forth above and as follows:

 

SECTION 1.

AMOUNTS AND TERMS OF LOANS

 

1.1 Loans. Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of Borrowers and the other Credit
Parties contained herein:

 

(a) Term Loans.

 

(i) (A) Each US Term A Lender agrees, severally and not jointly, to continue to
lend to TPUSA and TPI, subject to Section 1.1(c), its Pro Rata Share of the US
Term Loan A described herein (the “US Term Loan A”), which, as of the Closing
Date, is in an initial total principal amount equal to $9,561,772.39; (B) each
US Term B Lender agrees, severally and not jointly, to continue to lend to the
US Borrowers, subject to Section 1.1(c), its Pro Rata Share of the US Term Loan
B described herein (the “US Term Loan B” and together with the US Term Loan A,
the “US Term Loans” and each a “US Term Loan”), which, as of the Closing Date,
is in an initial total principal amount equal to $133,650,000.00; and

 

(ii) Each European Term A Lender agrees, severally and not jointly, to continue
to lend to DF, subject to Section 1.1(c), its Pro Rata Share of the European
Term Loan A described herein (the “European Term Loan A”), which, as of the
Closing Date, is in an initial total principal amount equal to $35,568,000.00
plus €20,062,090.51.

 

The US Term Loans and the European Term Loan A will be referred to collectively
as the “Term Loans.”

 

The US Borrowers shall repay the US Term Loans and DF shall repay its European
Term Loan A through periodic payments on the dates and in the amounts indicated
below (“Scheduled Installments”).

 

2



--------------------------------------------------------------------------------

US Term Loan A

 

Date

--------------------------------------------------------------------------------

   Scheduled Installment


--------------------------------------------------------------------------------

September 30, 2004

     $297,864.48

December 31, 2004

     $297,864.48

March 31, 2005

     $396,794.20

June 30, 2005

     $396,794.20

September 30, 2005

     $396,794.20

December 31, 2005

     $396,794.20

March 31, 2006

     $396,794.20

June 30, 2006

     $396,794.20

September 30, 2006

     $396,794.20

December 31, 2006

     $396,794.20

March 31, 2007

     $595,728.96

June 30, 2007

     $595,728.96

September 30, 2007

     $595,728.96

December 31, 2007

     $595,728.96

March 31, 2008

     $711,863.84

June 30, 2008

     $711,863.84

September 30, 2008

     $711,863.84

November 1, 2008

   $ 1,273,182.47

 

US Term Loan B

 

Date

--------------------------------------------------------------------------------

   Scheduled Installment


--------------------------------------------------------------------------------

September 30, 2004

     $337,500.00

December 31, 2004

     $337,500.00

March 31, 2005

     $337,500.00

June 30, 2005

     $337,500.00

September 30, 2005

     $337,500.00

December 31, 2005

     $337,500.00

March 31, 2006

     $337,500.00

June 30, 2006

     $337,500.00

September 30, 2006

     $337,500.00

December 31, 2006

     $337,500.00

March 31, 2007

     $337,500.00

June 30, 2007

     $337,500.00

September 30, 2007

     $337,500.00

December 31, 2007

     $337,500.00

March 31, 2008

     $337,500.00

June 30, 2008

     $337,500.00

September 30, 2008

     $337,500.00

December 31, 2008

     $337,500.00

March 31, 2009

     $337,500.00

June 30, 2009

   $ 127,237,500.00

 

3



--------------------------------------------------------------------------------

European Term Loan A

 

Date

--------------------------------------------------------------------------------

   Scheduled Installment (in $)


--------------------------------------------------------------------------------

   Scheduled Installment (in €)


--------------------------------------------------------------------------------

September 30, 2004

   $ 1,108,000.00      €624,966.16

December 31, 2004

   $ 1,108,000.00      €624,966.16

March 31, 2005

   $ 1,476,000.00      €832,536.14

June 30, 2005

   $ 1,476,000.00      €832,536.14

September 30, 2005

   $ 1,476,000.00      €832,536.14

December 31, 2005

   $ 1,476,000.00      €832,536.14

March 31, 2006

   $ 1,476,000.00      €832,536.14

June 30, 2006

   $ 1,476,000.00      €832,536.14

September 30, 2006

   $ 1,476,000.00      €832,536.14

December 31, 2006

   $ 1,476,000.00      €832,536.14

March 31, 2007

   $ 2,216,000.00    € 1,249,932.31

June 30, 2007

   $ 2,216,000.00    € 1,249,932.31

September 30, 2007

   $ 2,216,000.00    € 1,249,932.31

December 31, 2007

   $ 2,216,000.00    € 1,249,932.31

March 31, 2008

   $ 2,648,000.00    € 1,493,601.43

June 30, 2008

   $ 2,648,000.00    € 1,493,601.43

September 30, 2008

   $ 2,648,000.00    € 1,493,601.43

November 1, 2008

   $ 4,736,000.00    € 2,671,335.49

 

The final installment for each Term Loan, shall in each case and in all events,
equal the entire remaining principal balance of each of the Term Loans,
respectively. Notwithstanding the foregoing, the outstanding principal balance
of the US Term Loan A and the European Term Loan A shall be due and payable in
full on the Commitment Termination Date. The outstanding principal balance of
the US Term Loan B shall be due and payable in full on June 30, 2009 or earlier
pursuant to Section 6.3 hereof. Amounts borrowed under this Section 1.l(a) and
repaid may not be reborrowed.

 

The US Term Loan A shall be evidenced by promissory notes substantially in the
form of Exhibit 1.1(a)(i)(A) (each a “US Term Note A” and, collectively, the “US
Term Notes A”), and, except as provided in Section 1.7, TPUSA and TPI shall
execute and deliver a US Term Note A to each US Term A Lender. The US Term Loan
B shall be evidenced by promissory notes substantially in the form of Exhibit
1.1(a)(i)(B) (each a “US Term Note B” and, collectively, the “US Term Notes B”
and, together with the US Term Notes A, the “US Term Notes” and, each a “US Term
Note”), and, except as provided in Section 1.7, TPUSA and TPI shall execute and
deliver a US Term Note B to each US Term B Lender. Each US Term Note shall
represent the obligation of TPUSA and TPI to pay the amount of the applicable US
Term Lender’s applicable US Term Loan A Commitment or US Term Loan B Commitment,
as applicable, together with interest thereon.

 

The European Term Loan A shall be evidenced by promissory notes substantially in
the form of Exhibit 1.1(a)(ii)(A) (each a “European Term Note A” and,
collectively, the “European Term Notes A”), and, except as provided in Section
1.7, DF shall execute and deliver

 

4



--------------------------------------------------------------------------------

a European Term Note A to each European Term A Lender. Each European Term Note A
shall represent the obligation of DF to pay the amount of the European Term Loan
Commitment of each applicable European Term A Lender, together with interest
thereon.

 

(b) Revolving Loans.

 

(i) US Revolving Loan. Each US Revolving Lender agrees, severally and not
jointly, to continue to make available in Dollars to TPI and TPUSA from time to
time until the Commitment Termination Date its Pro Rata Share of advances (each
a “US Revolving Credit Advance”) requested by US Borrower Representative on
behalf of TPI hereunder. The Pro Rata Share of the US Revolving Loan of any US
Revolving Lender (including, without duplication, Swing Line Loans) shall not at
any time exceed its separate US Revolving Loan Commitment. US Revolving Credit
Advances may be repaid and reborrowed; provided that the amount of any US
Revolving Credit Advance to be made at any time shall not exceed the US Maximum
Amount at such time less the US Revolving Loan Outstandings at such time. The US
Revolving Loan shall be repaid in full on the Commitment Termination Date.
Except as provided in the last sentence of Section 1.7, TPI and TPUSA shall
execute and deliver to each US Revolving Lender a promissory note to evidence
the US Revolving Loan Commitment of such US Revolving Lender in the principal
amount of the US Revolving Loan Commitment of such US Revolving Lender, dated
the Closing Date and substantially in the form of Exhibit 1.1(b)(i) (each a “US
Revolving Note” and, collectively, the “US Revolving Notes”). If at any time the
outstanding US Revolving Loan exceeds the aggregate US Revolving Loan
Commitments, Lenders shall not be obligated to make US Revolving Credit
Advances, no additional US Letters of Credit shall be issued and the US
Revolving Loan must be repaid immediately and US Letters of Credit cash
collateralized, in each case, in an amount sufficient to eliminate any such
excess. All such excess shall constitute Index Rate Loans and shall bear
interest at the Default Rate. US Revolving Credit Advances which are Index Rate
Loans may be requested in any amount. For funding requests for a US Revolving
Credit Advance equal to or greater than $5,000,000, written notice must be
provided by 1:00 p.m. (New York time) one (1) Business Day prior to the Business
Day on which such US Revolving Credit Advance is to be made and for funding
requests less than $5,000,000, written notice must be provided by 1:00 p.m. (New
York time) on the Business Day on which such US Revolving Credit Advance is to
be made. All US Revolving Credit Advances which are LIBOR Loans require three
(3) Business Days prior written notice. Written notices for funding requests
shall be in the form attached as Exhibit 1.1(b)(i)(A) (“Notice of US Revolving
Credit Advance”).

 

(ii) European Revolving Loan. Each European Revolving Lender agrees, severally
and not jointly, to continue to make available in Dollars or in an Alternative
Currency to European Borrower from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each a “European Revolving Credit Advance”)
requested by European Borrower. The Pro Rata Share of the European Revolving
Loan of any European Revolving Lender shall not at any time exceed its separate
European Revolving Loan Commitment. European Revolving Credit Advances may be
repaid and reborrowed; provided that the amount of any European Revolving Credit
Advance to be made at any time shall not exceed the European Revolving Maximum
Amount less the European Revolving Loan Outstandings at such time. The
Equivalent Amount in Dollars of each European Revolving Credit Advance shall be
recalculated hereunder on each date on which it shall be necessary to

 

5



--------------------------------------------------------------------------------

determine the European Revolving Maximum Amount. The European Revolving Loan
shall be repaid in full on the Commitment Termination Date. Except as provided
in the last sentence of Section 1.7, European Borrower shall execute and deliver
to each European Revolving Lender a promissory note to evidence the European
Revolving Loan Commitment of such European Revolving Lender in the principal
amount of the European Revolving Loan Commitment of such European Revolving
Lender, dated the Closing Date and substantially in the form of Exhibit
1.1(b)(ii) (each a “European Revolving Note” and, collectively, the “European
Revolving Notes”). If at any time the outstanding European Revolving Loan
exceeds the aggregate European Revolving Loan Commitment, Lenders shall not be
obligated to make European Revolving Credit Advances, no additional European
Letters of Credit shall be issued and the European Revolving Loan must be repaid
immediately and European Letters of Credit cash collateralized, in each case, in
an amount sufficient to eliminate any such excess. All such excess shall
constitute an LIBOR Loan having an LIBOR Period of one month and shall bear
interest at the Default Rate. All LIBOR Loans require three (3) Business Days
prior written notice. Written notices for funding requests shall be in the form
attached as Exhibit 1.1(b)(ii)(A) (“Notice of European Revolving Credit
Advance”). A European Revolving Credit Advance may not be drawn in an
Alternative Currency if (a) any European Revolving Lender notifies the European
Funding Agent not later than 10:00 a.m. (Local Time) on the third Business Day
prior to the proposed European Revolving Credit Advance that deposits of such
Alternative Currency are not readily available to such Lender in an amount
comparable with such Lender’s Pro Rata Share of such proposed European Revolving
Credit Advance; or (b) the European Funding Agent determines after consultation
with the other European Revolving Lenders (which determination shall be
conclusive) at any time prior to 10:00 a.m. (Local Time) on the date of such
proposed European Revolving Credit Advance that by reason of any change in
currency availability, currency exchange rates or exchange controls it is, or
will be, impracticable for such European Revolving Credit Advance to be made in
the requested Alternative Currency. In such event, the proposed European
Revolving Credit Advance shall be made in Dollars.

 

(c) Loans Under Existing Credit Agreement. The Credit Parties acknowledge and
agree that as of the Closing Date (i) there is no outstanding principal amount
of US Revolving Credit Advances under (and as defined in) the Existing Credit
Agreement; (ii) there is no outstanding principal amount of European Revolving
Credit Advances under (and as defined in) the Existing Credit Agreement; (iii)
the outstanding principal amount of the US Term Loan A under (and as defined in)
the Existing Credit Agreement equals $9,561,772.39 and that such US Term Loan A
is continued as US Term Loan A hereunder; (iv) the outstanding principal amount
of the US Term Loan B under (and as defined in) the Existing Credit Agreement
equals $133,650,000.00 and that such US Term Loan B is continued as US Term Loan
B hereunder; (v) the outstanding principal amount of the European Term Loan A
under (and as defined in) the Existing Credit Agreement equals $35,568,000.00
plus €20,062,090.51 and that such European Term Loan A is continued as the
European Term Loan A hereunder; (vi) the US Letters of Credit outstanding under
(and as defined in) the Existing Credit Agreement equals $265,000; and (vii)
European Letters of Credit are outstanding under (and as defined in) the
Existing Credit Agreement having a stated amount of $4,196,688.15 and such
European Letters of Credit are continued as European Letters of Credit
hereunder. The Commitments are as set forth on Annex B hereto. On the Closing
Date all outstanding IBOR Loans (as defined in the Existing Credit Agreement) to
the US Borrowers to each Lender under the Existing Credit Agreement shall
continue as LIBOR Loans hereunder.

 

6



--------------------------------------------------------------------------------

(d) Swing Line Facility.

 

(i) Administrative Agent shall notify the Swing Line Lender upon Administrative
Agent’s receipt of any Notice of US Revolving Credit Advance. Subject to the
terms and conditions hereof, the Swing Line Lender may, in its discretion, make
available from time to time until the Commitment Termination Date advances
(each, a “Swing Line Advance”) in accordance with any such notice. The
provisions of this Section 1.1(d)(i) shall not relieve US Revolving Lenders of
their obligations to make US Revolving Credit Advances under Section 1.1(b)(i);
provided that if the Swing Line Lender makes a Swing Line Advance pursuant to
any such notice, such Swing Line Advance shall be in lieu of any US Revolving
Credit Advance that otherwise may be made by US Revolving Lenders pursuant to
such notice. The aggregate amount of Swing Line Advances outstanding shall not
exceed at any time the lesser of (i) the Swing Line Commitment less the then
outstanding principal balance of the Swing Line Loans at such time or (ii) the
US Maximum Amount at such time less the US Revolving Loan Outstandings at such
time (“Swing Line Availability”). Until the Commitment Termination Date, TPI may
from time to time borrow, repay and reborrow under this Section 1.1(d)(i). Each
Swing Line Advance shall be made pursuant to a Notice of US Revolving Credit
Advance delivered by US Borrower Representative on behalf of TPI and TPUSA to
Administrative Agent in accordance with Section 1.1(b)(i). Unless the Swing Line
Lender has received at least one (1) Business Day’s prior written notice from
Requisite Lenders instructing it not to make a Swing Line Advance, the Swing
Line Lender shall, notwithstanding the failure of any condition precedent set
forth in Section 7.2 be entitled to fund that Swing Line Advance, and to have
each US Revolving Lender make US Revolving Credit Advances in accordance with
Section 1.1(d)(iii) or purchase participating interests in accordance with
Section 1.1(d)(iv). Notwithstanding any other provision of this Agreement or the
other Loan Documents, the Swing Line Loan shall constitute an Index Rate Loan.
TPI and TPUSA jointly and severally shall repay the aggregate outstanding
principal amount of the Swing Line Loan upon demand therefor by Administrative
Agent. The entire unpaid balance of the Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date if not sooner
paid in full.

 

(ii) TPI and TPUSA shall execute and deliver to the Swing Line Lender a
promissory note to evidence the Swing Line Commitment. Such note shall be in the
principal amount of the Swing Line Commitment of the Swing Line Lender, dated
the Closing Date and substantially in the form of Exhibit 1.1(d) (the “Swing
Line Note”). The Swing Line Note shall represent the obligation of TPI to pay
the amount of the Swing Line Commitment or, if less, the aggregate unpaid
principal amount of all Swing Line Advances made to TPI together with interest
thereon as prescribed in Section 1.2.

 

(iii) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion but no less frequently than once weekly, shall on behalf of
TPI and TPUSA (and each of TPI and TPUSA hereby irrevocably authorizes the Swing
Line Lender to so act on its behalf) request each US Revolving Lender (including
the Swing Line Lender) to make a US Revolving Credit Advance to TPI and TPUSA
(which shall be an Index Rate Loan) in an amount equal to that US Revolving
Lender’s Pro Rata Share of the principal amount of the Swing Line Loan (the
“Refunded Swing Line Loan”) outstanding on the date such notice is given. Unless
any of the events described in Sections 6.1(f) and 6.l(g) has occurred (in which

 

7



--------------------------------------------------------------------------------

event the procedures of Section 1.1(d)(iv) shall apply) and regardless of
whether the conditions precedent set forth in this Agreement to the making of a
US Revolving Credit Advance are then satisfied, each US Revolving Lender shall
disburse directly to Administrative Agent, its Pro Rata Share of a US Revolving
Credit Advance on behalf of the Swing Line Lender, prior to 3:00 p.m. (New York
time), in immediately available funds on the Business Day next succeeding the
date that notice is given. The proceeds of those US Revolving Credit Advances
shall be immediately paid to the Swing Line Lender and applied to repay the
Refunded Swing Line Loan.

 

(iv) If, prior to refunding a Swing Line Loan with a US Revolving Credit Advance
pursuant to Section 1.1(d)(iii), one of the events described in Sections 6.1(f)
or 6.1(g) has occurred, then, subject to the provisions of Section l.1(d)(v)
below, each US Revolving Lender shall, on the date such US Revolving Credit
Advance was to have been made for the benefit of TPI and TPUSA, purchase from
the Swing Line Lender an undivided participation interest in the Swing Line Loan
in an amount equal to its Pro Rata Share (determined with respect to the US
Revolving Loan) of such Swing Line Loan. Upon request, each US Revolving Lender
shall promptly transfer to the Swing Line Lender, in immediately available
funds, the amount of its participation interest.

 

(v) Each US Revolving Lender’s obligation to make US Revolving Credit Advances
in accordance with Section 1.1(d)(iii) and to purchase participation interests
in accordance with Section 1.1(d)(iv) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such US Revolving Lender
may have against the Swing Line Lender, TPI or any other Person for any reason
whatsoever; (B) the occurrence or continuance of any Default or Event of
Default; (C) any inability of TPI to satisfy the conditions precedent to
borrowing set forth in this Agreement at any time or (D) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Swing Line Lender shall be entitled to recover, on demand, from each US
Revolving Lender the amounts required pursuant to Sections 1.1(d)(iii) or
1.1(d)(iv), as the case may be. If any US Revolving Lender does not make
available such amounts to Administrative Agent or the Swing Line Lender, as
applicable, the Swing Line Lender shall be entitled to recover, on demand, such
amount on demand from such US Revolving Lender, together with interest thereon
for each day from the date of non payment until such amount is paid in full at
the Federal Funds Rate for the first two Business Days and at the Index Rate
thereafter.

 

(e) European Working Capital Loan. Each European Working Capital Lender agrees,
severally and not jointly, to make available in Dollars or in an Alternative
Currency to European Borrower from time to time until the Commitment Termination
Date its Pro Rata Share of advances (each a “European Working Capital Credit
Advance”) requested by European Borrower. The Pro Rata Share of the European
Working Capital Loan of any European Working Capital Lender shall not at any
time exceed its separate European Working Capital Loan Commitment. European
Working Capital Credit Advances may be repaid and reborrowed; provided that the
amount of any European Working Capital Credit Advance to be made at any time
shall not exceed the European Working Capital Maximum Amount less the European
Working Capital Loan Outstandings at such time. The Equivalent Amount in Dollars
of each European Working Capital Credit Advance shall be recalculated hereunder
on each date on which it shall be necessary to determine the European Working
Capital Maximum Amount. The

 

8



--------------------------------------------------------------------------------

European Working Capital Loan shall be repaid in full on the Commitment
Termination Date. Except as provided in the last sentence of Section 1.7,
European Borrower shall execute and deliver to each European Working Capital
Lender a promissory note to evidence the European Working Capital Loan
Commitment of such European Working Capital Lender in the principal amount of
the European Working Capital Loan Commitment of such European Working Capital
Lender, dated the Closing Date and substantially in the form of Exhibit
1.1(e)(i) (each a “European Working Capital Note” and, collectively, the
“European Working Capital Notes”). All European Working Capital Credit Advances
shall constitute N Bor Loans. If at any time the outstanding European Working
Capital Loan exceeds the aggregate European Working Capital Loan Commitment,
European Working Capital Lenders shall not be obligated to make European Working
Capital Credit Advances and the European Working Capital Loan must be repaid
immediately in an amount sufficient to eliminate any such excess. All such
excess shall constitute an N Bor Loan and shall bear interest at the Default
Rate. For funding requests for a European Working Capital Credit Advance written
notice must be provided by 10:00 a.m. (London time) on the Business Day on which
such European Working Capital Credit Advance is to be made. Written notices for
funding requests shall be in the form attached as Exhibit 1.1(e)(ii) (“Notice of
European Working Capital Credit Advance”) (it being agreed that any presentation
of a draft with respect to a bank account maintained by the European Borrower at
Nordea for which there are otherwise insufficient funds then available to honor
such draft shall be deemed to be notice (a “Deemed Notice”) for funding of a
European Working Capital Advance. A European Working Capital Credit Advance may
not be drawn in an Alternative Currency if (a) any European Working Capital
Lender notifies the European Working Capital Loan Agent not later than 10:00
a.m. (Local Time) on the Business Day prior to the proposed European Working
Capital Credit Advance that deposits of such Alternative Currency are not
readily available to such Lender in an amount comparable with such European
Working Capital Lender’s Pro Rata Share of such proposed European Working
Capital Credit Advance; or (b) the European Working Capital Loan Agent
determines after consultation with the other European Working Capital Lenders
(which determination shall be conclusive) at any time prior to 10:00 a.m. (Local
Time) on the date of such proposed European Working Capital Credit Advance that
by reason of any change in currency availability, currency exchange rates or
exchange controls it is, or will be, impracticable for such European Working
Capital Credit Advance to be made in the requested Alternative Currency. In such
event, the proposed European Working Capital Credit Advance shall be made in
Dollars.

 

The European Borrower may notify the European Working Capital Loan Agent, the
Administrative Agent and the European Loan Agent that the European Borrower is
electing to permanently convert all or a portion of the then outstanding
European Working Capital Loan Commitments to European Revolving Loan
Commitments. Upon receipt of such notice by each of such Persons (i) the
European Borrower shall repay all then outstanding European Working Capital
Credit Advances (and shall pay all then outstanding interest thereon and all
other amounts owing with respect thereto), (ii) the European Working Capital
Loan Commitment of each European Working Capital Lender shall be reduced to zero
and (x) in the event that the European Working Capital Lender is also a European
Revolving Lender, the European Revolving Loan Commitment of each such European
Working Capital Lender shall, without the need for any amendments or other
modifications hereto, be increased by the amount that the European Working
Capital Loan Commitment of such European Working Capital Lender was so reduced
and (y) in the event that the European Working Capital Lender is at such time
not a

 

9



--------------------------------------------------------------------------------

European Revolving Lender, such European Working Capital Lender shall become and
be deemed for all purposes to be a European Revolving Lender and the European
Revolving Loan Commitment of such Lender shall, without the need for any
amendments or other modifications hereto, equal the amount by which the European
Working Capital Commitment of such Lender was so reduced, (iii) the European
Revolving Lenders shall assign, purchase and sell, as applicable, from each
other, European Revolving Credit Advances to the extent necessary to provide
that after giving effect thereto, each European Revolving Lender shall have
funded its Pro Rata Share of the then outstanding European Revolving Credit
Advances and (iv) each European Revolving Lender shall be deemed to purchase or
sell participations in the then outstanding European Letters of Credit to the
extent necessary to provide that each European Revolving Lender owns its Pro
Rata Share of participations in the then outstanding European Letters of Credit.

 

(f) US Letters of Credit. The US Revolving Loan Commitment may, in addition to
advances under the US Revolving Loan (including US Swing Line Advances), be
utilized, upon the request of US Borrower Representative on behalf of TPI, for
the issuance or continuation of US Letters of Credit. Immediately upon the
issuance or continuation by a US L/C Issuer of a US Letter of Credit, and
without further action on the part of Administrative Agent or any of the US
Lenders, each US Revolving Lender shall be deemed to have purchased from such US
L/C Issuer a participation in such US Letter of Credit (or in its obligation
under a risk participation agreement with respect thereto) equal to such US
Revolving Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such US Letter of Credit. US Letters of Credit outstanding under the
Existing Credit Agreement shall remain outstanding and shall be governed hereby.

 

(i) US L/C Sublimit. The aggregate amount of US Letter of Credit Obligations
with respect to all US Letters of Credit outstanding at any time shall not
exceed $5,000,000 (“US L/C Sublimit”).

 

(ii) Reimbursement. TPI shall be irrevocably and unconditionally obligated
forthwith without presentment, demand, protest or other formalities of any kind,
to reimburse any US L/C Issuer on demand in immediately available funds for any
amounts paid by such US L/C Issuer with respect to a US Letter of Credit,
including all reimbursement payments, fees, charges, costs and expenses paid by
such US L/C Issuer. TPI hereby authorizes and directs Administrative Agent, at
Administrative Agent’s option, to debit TPI’s account (by increasing the
outstanding principal balance of the US Revolving Credit Advances) in the amount
of any payment made by a US L/C Issuer with respect to any US Letter of Credit.
All amounts paid by a US L/C Issuer with respect to any US Letter of Credit that
are not repaid as provided in the first sentence hereof by TPI with the proceeds
of a US Revolving Credit Advance or otherwise shall bear interest at the
interest rate applicable to the portions of the US Revolving Loan which are
Index Rate Loans plus, at the election of Administrative Agent or Requisite
Lenders, an additional two percent (2.00%) per annum. Each US Revolving Lender
agrees to fund its Pro Rata Share of any US Revolving Loan made pursuant to this
Section 1.1(f)(ii). In the event Administrative Agent elects not to debit TPI’s
account and TPI fails to reimburse the US L/C Issuer in full on the date of any
payment in respect of a US Letter of Credit, Administrative Agent shall promptly
notify each US Revolving Lender of the amount of such unreimbursed payment and
the accrued interest thereon and each US Revolving Lender, on the next Business

 

10



--------------------------------------------------------------------------------

Day prior to 3:00 p.m. (New York time), shall deliver to Administrative Agent an
amount equal to its Pro Rata Share thereof in same day funds. Each US Revolving
Lender hereby absolutely and unconditionally agrees to pay to the US L/C Issuer
upon demand by the US L/C Issuer such US Revolving Lender’s Pro Rata Share of
each payment made by the US L/C Issuer in respect of a US Letter of Credit and
not immediately reimbursed TPI or satisfied through a debit of TPI’s account.
Each US Revolving Lender acknowledges and agrees that its obligations pursuant
to this subsection in respect of US Letters of Credit are absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including setoff, counterclaim, the occurrence and continuance of a Default or
an Event of Default or any failure by TPI to satisfy any of the conditions set
forth in Section 7.2. If any US Revolving Lender fails to make available to the
US L/C Issuer the amount of such US Revolving Lender’s Pro Rata Share of any
payments made by the US L/C Issuer in respect of a US Letter of Credit as
provided in this Section 1.1(f)(ii), the US L/C Issuer shall be entitled to
recover such amount on demand from such US Revolving Lender together with
interest at the Index Rate.

 

(iii) Request for US Letters of Credit. US Borrower Representative shall give
Administrative Agent at least two (2) Business Days prior written notice
specifying the date a US Letter of Credit is requested to be issued, the amount
and the name and address of the beneficiary and a description of the
transactions proposed to be supported thereby in the form set forth as Exhibit
1.1(f)(iii). If Administrative Agent informs US Borrower Representative that the
US L/C Issuer cannot issue the requested US Letter of Credit directly, US
Borrower Representative may request that US L/C Issuer arrange for the issuance
of the requested US Letter of Credit under a risk participation agreement with
another financial institution reasonably acceptable to Administrative Agent, US
L/C Issuer and US Borrower Representative. The issuance of any US Letter of
Credit under this Agreement shall be subject to the conditions that the US
Letter of Credit (i) supports a transaction entered into in the ordinary course
of business of US Borrowers and (ii) is in a form and contains such terms and
conditions as are reasonably satisfactory to the US L/C Issuer and, in the case
of standby letters of credit, Administrative Agent. The initial notice
requesting the issuance of a US Letter of Credit shall be accompanied by the
form of the US Letter of Credit and the Master Standby Agreement or Master
Documentary Agreement, as applicable, and an application for a letter of credit,
if any, then required by the US L/C Issuer completed in a manner satisfactory to
such US L/C Issuer. If any provision of any application or reimbursement
agreement is inconsistent with the terms of this Agreement, then the provisions
of this Agreement, to the extent of such inconsistency, shall control.

 

(iv) Expiration Dates of US Letters of Credit. The expiration date of each US
Letter of Credit shall be on a date which is not later than the earlier of (a)
one year from its date of issuance or (b) the fifteenth (15th) day prior to the
date set forth to in clause (a) of the definition of the term Commitment
Termination Date. Notwithstanding the foregoing, a US Letter of Credit may
provide for automatic extensions of its expiration date for one (1) or more
successive one (1) year periods; provided that the US L/C Issuer has the right
to terminate such US Letter of Credit on each such annual expiration date and no
renewal term may extend the term of the US Letter of Credit to a date that is
later than the fifteenth (15th) day prior to the date set forth in clause (a) of
the definition of the term Commitment Termination Date. The US L/C Issuer may
elect not to renew any such US Letter of Credit and, upon direction by
Administrative Agent or Requisite Lenders, shall not renew any such US Letter of
Credit at any

 

11



--------------------------------------------------------------------------------

time during the continuance of an Event of Default; provided that in the case of
a direction by Administrative Agent or Requisite Lenders, the US L/C Issuer
receives such directions prior to the date notice of non-renewal is required to
be given by the US L/C Issuer and the US L/C Issuer has had a reasonable period
of time to act on such notice.

 

(v) Obligations Absolute. The obligation of TPI to reimburse the US L/C Issuer,
Administrative Agent and US Revolving Lenders for payments made in respect of US
Letters of Credit issued by the US L/C Issuer shall be unconditional and
irrevocable and shall be paid under all circumstances strictly in accordance
with the terms of this Agreement, including the following circumstances: (a) any
lack of validity or enforceability of any US Letter of Credit; (b) any amendment
or waiver of or any consent or departure from all or any of the provisions of
any US Letter of Credit or any Loan Document; (c) the existence of any claim,
set-off, defense or other right which TPI, any of its Subsidiaries or Affiliates
or any other Person may at any time have against any beneficiary of any US
Letter of Credit, any Agent, any US L/C Issuer, any Lender or any other Person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreements or transactions; (d) any draft or other document
presented under any US Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (e) payment under any US Letter of Credit against
presentation of a draft or other document that does not substantially comply
with the terms of such US Letter of Credit; or (f) any other act or omission to
act or delay of any kind of any US L/C Issuer, any Agent, any Lender or any
other Person or any other event or circumstance whatsoever that might, but for
the provisions of this Section 1.1(f)(v), constitute a legal or equitable
discharge of TPI’s obligations hereunder.

 

(vi) Obligations of US L/C Issuers. Each US L/C Issuer (other than GE Capital)
hereby agrees that it will not issue a US Letter of Credit hereunder until it
has provided Administrative Agent with written notice specifying the amount and
intended issuance date of such US Letter of Credit and Administrative Agent has
returned a written acknowledgment of such notice to US L/C Issuer. Each US L/C
Issuer (other than GE Capital) further agrees to provide to Administrative
Agent: (a) a copy of each US Letter of Credit issued by such US L/C Issuer
promptly after its issuance; (b) a quarterly report summarizing available
amounts under US Letters of Credit issued by such US L/C Issuer, the dates and
amounts of any draws under such US Letters of Credit, the effective date of any
increase or decrease in the face amount of any US Letters of Credit during such
quarter and the amount of any unreimbursed draws under such US Letters of
Credit; and (d) such additional information reasonably requested by
Administrative Agent from time to time with respect to the US Letters of Credit
issued by such US L/C Issuer. Without limiting the generality of the foregoing,
it is expressly understood and agreed by US Borrowers that the absolute and
unconditional obligation of US Borrowers to Administrative Agent and US Lenders
hereunder to reimburse payments made under a US Letter of Credit will not be
excused by the gross negligence or willful misconduct of the US L/C Issuer.
However, the foregoing shall not be construed to excuse a US L/C Issuer from
liability to US Borrowers to the extent of any direct damages (as opposed to
consequential damages, with US Borrowers hereby waiving all claims for any
consequential damages to the extent permitted by applicable law) suffered by US
Borrowers that are subject to indemnification under the Master Standby Agreement
or the Master Documentary Agreement.

 

12



--------------------------------------------------------------------------------

(g) European Letters of Credit. The European Revolving Loan Commitment may, in
addition to advances under the European Revolving Loan, be utilized, upon the
request of European Borrower, for the issuance of European Letters of Credit.
Immediately upon the issuance by a European L/C Issuer of a European Letter of
Credit or on the Closing Date in the case of European Letters of Credit
outstanding under the Existing Credit Agreement, and without further action on
the part of European Loan Agent, European Funding Agent or any of the European
Lenders, each European Revolving Lender shall be deemed to have purchased from
such European L/C Issuer a participation in such European Letter of Credit (or
in its obligation under a risk participation agreement with respect thereto)
equal to such European Revolving Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such European Letter of Credit. European Letters of
Credit outstanding under the Existing Credit Agreement shall remain outstanding
and shall be governed hereby.

 

(i) European L/C Sublimit. The aggregate amount of European Letter of Credit
Obligations with respect to all European Letters of Credit outstanding at any
time shall not exceed the Equivalent Amount of $10,000,000 (“European L/C
Sublimit”).

 

(ii) Reimbursement. European Borrower shall be irrevocably and unconditionally
obligated forthwith without presentment, demand, protest or other formalities of
any kind, to reimburse any European L/C Issuer on demand in immediately
available funds for any amounts paid by such European L/C Issuer with respect to
a European Letter of Credit, including all reimbursement payments, fees,
charges, costs and expenses paid by such European L/C Issuer. European Borrower
hereby authorizes and directs European Loan Agent, at European Loan Agent’s
option, to debit European Borrower’s account (by increasing the outstanding
principal balance of the European Revolving Credit Advances) in the amount of
any payment made by a European L/C Issuer with respect to any European Letter of
Credit. All amounts paid by a European L/C Issuer with respect to any European
Letter of Credit that are not repaid as provided in the first sentence hereof by
European Borrower with the proceeds of a European Revolving Credit Advance or
otherwise shall bear interest at the interest rate applicable to the European
Revolving Loan plus, at the election of Administrative Agent or Requisite
Lenders, an additional two percent (2.00%) per annum. Each European Revolving
Lender agrees to fund its Pro Rata Share of any European Revolving Loan made
pursuant to this Section 1.1(g)(ii). In the event European Loan Agent elects not
to instruct European Funding Agent to debit European Borrower’s account and
European Borrower fails to reimburse the European L/C Issuer in full on the date
of any payment in respect of a European Letter of Credit, European Loan Agent
shall promptly notify each European Revolving Lender of the amount of such
unreimbursed payment and the accrued interest thereon and each European
Revolving Lender, on the next Business Day prior to 3:00 p.m. (Local Time),
shall deliver to European Funding Agent an amount equal to its Pro Rata Share
thereof in same day funds. Each European Revolving Lender hereby absolutely and
unconditionally agrees to pay to the European L/C Issuer upon demand by the
European L/C Issuer such European Revolving Lender’s Pro Rata Share of each
payment made by the European L/C Issuer in respect of a European Letter of
Credit and not immediately reimbursed by European Borrower or satisfied through
a debit of European Borrower account. Each European Revolving Lender
acknowledges and agrees that its obligations pursuant to this subsection in
respect of European Letters of Credit are absolute and unconditional and shall
not be affected by any circumstance whatsoever, including setoff, counterclaim,
the occurrence and continuance of a Default or an Event of Default or any
failure

 

13



--------------------------------------------------------------------------------

by European Borrower to satisfy any of the conditions set forth in Section 7.2.
If any European Revolving Lender fails to make available to the European L/C
Issuer the amount of such European Revolving Lender’s Pro Rata Share of any
payments made by the European L/C Issuer in respect of a European Letter of
Credit as provided in this Section 1.1(g)(ii), the European L/C Issuer shall be
entitled to recover such amount on demand from such European Revolving Lender
together with interest at the LIBOR Rate with an LIBOR Period of one month.

 

(iii) Request for European Letters of Credit. European Borrower shall give
European Loan Agent, European Funding Agent and European L/C Issuer at least
three (3) Business Days prior written notice specifying the date a European
Letter of Credit is requested to be issued, the amount and the name and address
of the beneficiary and a description of the transactions proposed to be
supported thereby in the form set forth as Exhibit 1.1(g)(iii). If European Loan
Agent informs European Borrower that the European L/C Issuer cannot issue the
requested European Letter of Credit directly, European Borrower may request that
European L/C Issuer arrange for the issuance of the requested European Letter of
Credit under a risk participation agreement with another financial institution
reasonably acceptable to European Loan Agent, European L/C Issuer and European
Borrower. The issuance of any European Letter of Credit under this Agreement
shall be subject to the conditions that the European Letter of Credit (i)
supports a transaction entered into in the ordinary course of business of
European Borrower and (ii) is in a form and contains such terms and conditions
as are reasonably satisfactory to the European L/C Issuer and, in the case of
standby letters of credit, European Loan Agent. The initial notice requesting
the issuance of a European Letter of Credit shall be accompanied by the form of
the European Letter of Credit and an application for a letter of credit, if any,
then required by the European L/C Issuer completed in a manner satisfactory to
such European L/C Issuer and European Loan Agent. If any provision of any
application or reimbursement agreement is inconsistent with the terms of this
Agreement, then the provisions of this Agreement, to the extent of such
inconsistency, shall control.

 

(iv) Expiration Dates of European Letters of Credit. The expiration date of each
European Letter of Credit shall be on a date which is not later than the earlier
of (a) one year from its date of issuance or (b) the fifteenth (15th) day prior
to the date set forth in clause (a) of the definition of the term Commitment
Termination Date. Notwithstanding the foregoing, a European Letter of Credit may
provide for automatic extensions of its expiration date for one (1) or more
successive one (1) year periods; provided that the European L/C Issuer has the
right to terminate such European Letter of Credit on each such annual expiration
date and no renewal term may extend the term of the European Letter of Credit to
a date that is later than the fifteenth (15th) day prior to the date set forth
in clause (a) of the definition of the term Commitment Termination Date. The
European L/C Issuer may elect not to renew any such European Letter of Credit
and, upon direction by Administrative Agent, European Loan Agent or Requisite
Lenders, shall not renew any such European Letter of Credit at any time during
the continuance of an Event of Default; provided that in the case of a direction
by Administrative Agent, European Loan Agent or Requisite Lenders, the European
L/C Issuer receives such directions prior to the date notice of non-renewal is
required to be given by the European L/C Issuer and the European L/C Issuer has
had a reasonable period of time to act on such notice.

 

(v) Obligations Absolute. The obligation of European Borrower to reimburse the
European L/C Issuer, European Loan Agent, European Funding Agent and

 

14



--------------------------------------------------------------------------------

European Revolving Lenders for payments made in respect of European Letters of
Credit issued by the European L/C Issuer shall be unconditional and irrevocable
and shall be paid under all circumstances strictly in accordance with the terms
of this Agreement, including the following circumstances: (a) any lack of
validity or enforceability of any European Letter of Credit; (b) any amendment
or waiver of or any consent or departure from all or any of the provisions of
any European Letter of Credit or any Loan Document; (c) the existence of any
claim, set-off, defense or other right which European Borrower, any of its
Subsidiaries or Affiliates or any other Person may at any time have against any
beneficiary of any European Letter of Credit, any Agent, any European L/C
Issuer, any Lender or any other Person, whether in connection with this
Agreement, any other Loan Document or any other related or unrelated agreements
or transactions; (d) any draft or other document presented under any European
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(e) payment under any European Letter of Credit against presentation of a draft
or other document that does not substantially comply with the terms of such
European Letter of Credit; or (f) any other act or omission to act or delay of
any kind of any European L/C Issuer, any Agent, any Lender or any other Person
or any other event or circumstance whatsoever that might, but for the provisions
of this Section 1.1(g)(v), constitute a legal or equitable discharge of European
Borrower’s obligations hereunder.

 

(vi) Obligations of European L/C Issuers. Each European L/C Issuer hereby agrees
that it will not issue a European Letter of Credit hereunder until it has
provided European Loan Agent with written notice specifying the amount and
intended issuance date of such European Letter of Credit and European Loan Agent
has returned a written acknowledgment of such notice to European L/C Issuer.
Each European L/C Issuer further agrees to provide to European Loan Agent and
European Funding Agent: (a) a copy of each European Letter of Credit issued by
such European L/C Issuer promptly after its issuance; (b) on a change occurring
to amounts under European Letters of Credit the European L/C Issuer shall
promptly notify the European Loan Agent of the change, (c) a quarterly report
summarizing available amounts under European Letters of Credit issued by such
European L/C Issuer, the effective date of any increase or decrease in the face
amount of any European Letters of Credit during such week and the amount of any
unreimbursed draws under such European Letters of Credit; and (d) such
additional information reasonably requested by European Loan Agent from time to
time with respect to the European Letters of Credit issued by such European L/C
Issuer. European L/C Issuer shall notify European Loan Agent and European
Funding Agent within one (1) Business Day following any draw under a European
Letter of Credit. Without limiting the generality of the foregoing, it is
expressly understood and agreed by European Borrower that the absolute and
unconditional obligation of European Borrower to European Loan Agent, European
Funding Agent and European Lenders hereunder to reimburse payments made under a
European Letter of Credit will not be excused by the gross negligence or willful
misconduct of the European L/C Issuer. European Borrower hereby waives all
claims for any consequential damages or any other damages, other than direct
damages, to the extent permitted by applicable law.

 

(h) Letter of Credit Sublimits. US Letters of Credit may only be used for the
business and operations of the US Credit Parties and Designated US Cash
Management Credit Parties and (ii) European Letters of Credit may only be used
for the business and operations of the European Credit Parties.

 

15



--------------------------------------------------------------------------------

(i) Funding Authorization.

 

(i) The proceeds of all US Revolving Credit Advances made pursuant to this
Agreement subsequent to the Closing Date are to be funded by Administrative
Agent by wire transfer to the account designated by US Borrower Representative
below (the “US Disbursement Account”):

 

Bank:    Fifth Third Bank ABA No.:    042000314 Bank Address:   

250 West Main Street, Suite 105

Lexington, Kentucky 40512

Account No.:    99964853 Reference:    Tempur-Pedic, Inc.

 

US Borrower Representative shall provide Administrative Agent with written
notice of any change in the foregoing instructions at least three (3) Business
Days before the desired effective date of such change.

 

(ii) The proceeds of all European Revolving Credit Advances made pursuant to
this Agreement subsequent to the Closing Date are to be funded by European
Funding Agent by wire transfer to the account designated by European Borrower
below (the “European Revolving Disbursement Account”):

 

Bank:    Nordea Bank Danmark A/S SWIFT No.:    NDEADKKKXXX Bank Address:   

Raadhustorvet 13

DK 8700 Horsens Denmark

Account No.:    2213 6264367830 Reference:    Dan-Foam ApS

 

European Borrower shall provide European Loan Agent and European Funding Agent
with written notice of any change in the foregoing instructions at least three
(3) Business Days before the desired effective date of such change.

 

(iii) The proceeds of all European Working Capital Credit Advances (other than
those made pursuant to a Deemed Notice) made pursuant to this Agreement
subsequent to the Closing Date are to be funded by European Working Capital Loan
Agent by wire transfer to the account designated by European Borrower below (the
“European Working Capital Disbursement Account”):

 

Bank:    Nordea Bank Danmark A/S SWIFT No.:    NDEADKKKXXX Bank Address:   

Raadhustorvet 13

DK 8700 Horsens Denmark

Account No.:    2213 6264367830 Reference:    Dan-Foam ApS

 

16



--------------------------------------------------------------------------------

European Borrower shall provide European Working Capital Loan Agent with written
notice of any change in the foregoing instructions at least three (3) Business
Days before the desired effective date of such change.

 

1.2 Interest and Applicable Margins.

 

(a) Borrowers shall pay interest to Appropriate Agent, as specified below, for
the ratable benefit of Lenders, in accordance with the various Loans being made
by each Lender, in arrears on each applicable Interest Payment Date, at the
following rates: (i) with respect to the US Revolving Credit Advances which are
designated as Index Rate Loans (and for all other Obligations not otherwise set
forth below), to Administrative Agent, the Index Rate plus the Applicable
Revolver Index Margin per annum or, with respect to US Revolving Credit Advances
which are designated as LIBOR Loans, at the election of US Borrower
Representative, the applicable LIBOR Rate plus the Applicable Revolver LIBOR
Margin per annum; (ii) with respect to the European Revolving Credit Advances,
to the European Funding Agent, the applicable LIBOR Rate plus the Applicable
Revolver LIBOR Margin per annum plus any Mandatory Costs; (iii) with respect to
the European Working Capital Credit Advances, to the European Working Capital
Loan Agent, the N Bor Rate plus the Applicable Revolver LIBOR Margin per annum
minus 0.50% per annum; (iv) with respect to such portion of the US Term Loan A
designated as an Index Rate Loan, to the Administrative Agent, the Index Rate
plus the Applicable Term Loan A Index Margin per annum or, with respect to such
portion of the US Term Loan A designated as an LIBOR Loan, at the election of US
Borrower Representative, the applicable LIBOR Rate plus the Applicable Term Loan
A LIBOR Margin per annum; (v) with respect to such portion of the US Term Loan B
designated as an Index Rate Loan, to the Administrative Agent, the Index Rate
plus the Applicable Term Loan B Index Margin per annum or, with respect to such
portion of the US Term Loan B designated as an LIBOR Loan, at the election of US
Borrower Representative, the applicable LIBOR Rate plus the Applicable Term Loan
B LIBOR Margin per annum; (vi) with respect to the European Term Loan A, to the
European Funding Agent, the applicable LIBOR Rate plus the Applicable Term Loan
A LIBOR Margin per annum plus any Mandatory Costs; and (vii) with respect to the
Swing Line Loan, to the Administrative Agent, the Index Rate plus the Applicable
Revolver Index Margin per annum.

 

The Applicable Margins will be as follows:

      

Applicable Revolver Index Margin

   .50 %

Applicable Revolver LIBOR Margin

   2.25 %

Applicable Term Loan A Index Margin

   .50 %

Applicable Term Loan A LIBOR Margin

   2.25 %

Applicable Term Loan B Index Margin

   .50 %

Applicable Term Loan B LIBOR Margin

   2.25 %

 

With respect to the Revolving Loans and the US Term Loan A, the Applicable
Margins shall be adjusted (up or down) prospectively on a quarterly basis as
determined by Ultimate Holdco’s and its Subsidiaries’ consolidated financial
performance, commencing with the third (3rd) Business Day following the date of
the delivery of Ultimate Holdco’s audited Financial Statements to Lenders for
the Fiscal Year ending December 31, 2004. Adjustments in the Applicable Margins
will be determined by reference to the following grids:

 

17



--------------------------------------------------------------------------------

If Leverage Ratio is:

  

Level of Applicable Margins:

 

> 2.75

   Level I

< 2.75, but > 2.00

   Level II

< 2.00

   Level III

 

Applicable Margins

   Level I

 

 



  Level II

 

 



  Level III

 

 



Applicable Revolver LIBOR Margin

   2.50 %   2.25 %   2.00 %

Applicable Term A Loan LIBOR Margin

   2.50 %   2.25 %   2.00 %

Applicable Revolver Index Margin

   .75 %   .50 %   .25 %

Applicable Term A Loan Index Margin

   .75 %   .50 %   .25 %

 

All adjustments in the foregoing Applicable Margins after December 31, 2004
shall be implemented quarterly on a prospective basis, commencing on the third
(3rd) Business Day following the date of delivery to Lenders of the quarterly
unaudited Financial Statements evidencing the need for an adjustment.
Concurrently with the delivery of those Financial Statements, the US Borrower
Representative shall deliver to Authorized Agents a certificate, signed by its
chief financial officer, setting forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margins. Failure to deliver
such Financial Statements within 2 Business Days after the day required for such
delivery pursuant to Section 4.4(a) shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
to the highest level set forth in the foregoing grid, until the sixth Business
Day following the delivery of those Financial Statements demonstrating that such
an increase is not required. If any Event of Default has occurred and is
continuing at the time any reduction in the Applicable Margins is to be
implemented, that reduction shall be deferred until the third (3rd) Business Day
following the date on which all Events of Default are waived or cured. If the
Applicable Margins have been adjusted downward based upon Ultimate Holdco’s
unaudited quarterly Financial Statements for any Fiscal Quarter and it is later
determined by Administrative Agent based upon Ultimate Holdco’s audited
Financial Statements for the Fiscal Year in which such Fiscal Quarter occurs
that (i) such unaudited quarterly Financial Statements for such Fiscal Quarter
have been adjusted in connection with the preparation of such audited Financial
Statement (the “Adjusted Quarterly Financial Statements”), and (ii) such
downward adjustment in the Applicable Margins would not have been made had the
Adjusted Quarterly Financial Statements been used to so adjust the Applicable
Margins, then each Borrower shall pay to Appropriate Agent, for the account of
the Lenders, within five (5) Business Days of such determination, such
additional interest on the Loans that would have been payable hereunder had the
Applicable Margin been adjusted (or not adjusted) on the basis of the Adjusted
Quarterly Financial Statements.

 

(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day (except as set forth in the definition of LIBOR Period) and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

 

18



--------------------------------------------------------------------------------

(c) All computations of Fees calculated on a per annum basis and interest at the
LIBOR Rate and the N Bor Rate shall be made by Appropriate Agent on the basis of
a 360-day year (or a 365-day year, in the case of Loans denominated in British
pounds (or any other Alternative Currency where market practice so requires)),
in each case for the actual number of days occurring in the period for which
such Fees and interest are payable. All computations of interest at the Index
Rate shall be made by Administrative Agent on the basis of a 365-day or 366-day
year, as applicable. The Index Rate is a floating rate determined for each day.
Each determination by Appropriate Agent of an interest rate and Fees hereunder
shall be final, binding and conclusive on Borrowers, absent manifest error.

 

(d) (i) So long as an Event of Default has occurred and is continuing under
Section 6.1(f) or (g) and without notice of any kind, or (ii) so long as any
other Event of Default under Section 6.1(a) or under Section 6.1(c) (in the
latter case, as of a result of a breach of any of Sections 4.1 through 4.3) has
occurred and is continuing and at the election of Administrative Agent (or upon
the written request of Requisite Lenders) confirmed by written notice from
Administrative Agent to each Borrower Representative (with a copy to European
Loan Agent, European Funding Agent and European Working Capital Loan Agent), the
interest rates applicable to the Loans and the Letter of Credit Fees shall be
increased by two percentage points (2%) per annum above the rates of interest or
the rate of such Fees otherwise applicable hereunder (“Default Rate”), and all
outstanding Obligations shall bear interest at the Default Rate applicable to
such Obligations. Interest and Letter of Credit Fees at the Default Rate shall
accrue (i) from the initial date of such Event of Default in the case of an
Event of Default that has occurred and is continuing under Section 6.1(f) or (g)
and (ii) from the date of such notice of election, in the case of an Event of
Default under Section 6.1(a) or under Section 6.1(c) (in the latter case, as a
result of a breach of any of Sections 4.1 through 4.3), and in each case shall
continue to accrue until that Event of Default is cured or waived and shall be
payable upon demand, but in any event, shall be payable on the next regularly
scheduled payment date set forth herein for such Obligation.

 

(e) US Borrower Representative shall have the option to (1) convert at any time
all or any part of outstanding US Revolving Credit Advances (other than the
Swing Line Loan) and US Term Loans from Index Rate Loans to LIBOR Loans, (2)
convert all or any part of outstanding US Revolving Credit Advances (other than
the Swing Line Loan) and US Term Loans from LIBOR Loans to Index Rate Loans,
subject to payment of the LIBOR Breakage Fee in accordance with Section 1.3(e)
if such conversion is made prior to the expiration of the LIBOR Period
applicable thereto, or (3) continue all or any portion of any US Revolving
Credit Advances (other than the Swing Line Loan) and US Term Loans as an LIBOR
Loan upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued Loan shall commence on the first day after the last day
of the LIBOR Period of the Loan to be continued. European Borrower shall have
the option to continue all or any portion of any European Revolving Credit
Advances and European Term Loan A as an LIBOR Loan upon the expiration of the
applicable LIBOR Period and the succeeding LIBOR Period of that continued Loan
shall commence on the first day after the last day of the LIBOR Period of the
Loan to be continued. Any Loan or group of Loans having the same proposed LIBOR
Period to be made or continued as, or converted into, an LIBOR Loan must be in a
minimum amount of $500,000 (or the Equivalent Amount in an Alternative Currency)
and integral multiples of $100,000 (or the Equivalent Amount in an Alternative
Currency) in excess of such amount. Any such election

 

19



--------------------------------------------------------------------------------

must be made by 11:00 a.m. (Local Time) on the 3rd Business Day prior to (1) the
date of any proposed Revolving Credit Advance which is to bear interest at the
LIBOR Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to
be continued as such, or (3) the date on which US Borrower Representative wishes
to convert any Index Rate Loan to an LIBOR Loan for an LIBOR Period designated
by US Borrower Representative in such election. If no election is received with
respect to all or any portion of any US Revolving Credit Advances or the US Term
Loans that are an LIBOR Loan by 11:00 a.m. (New York time) on the 3rd Business
Day prior to the end of the LIBOR Period with respect thereto, that LIBOR Loan
shall be converted to an Index Rate Loan at the end of its LIBOR Period. If no
election is received with respect to all or any portion of any European
Revolving Credit Advances or the European Term Loan A that is an LIBOR Loan by
11:00 a.m. (Local Time) on the 3rd Business Day prior to the end of the LIBOR
Period with respect thereto, that LIBOR Loan shall be converted to an LIBOR Loan
having an LIBOR Period of one month at the end of its LIBOR Period. US Borrower
Representative must make such election by notice to Administrative Agent in
writing, by fax or overnight courier. European Borrower must make such election
by notice to European Funding Agent in writing, by fax or overnight courier. In
the case of any conversion or continuation, such election must be made pursuant
to a written notice (a “Notice of Conversion/Continuation”) in the form of
Exhibit 1.2(e). No US Revolving Credit Advance or US Term Loan shall be made,
converted into or continued as an LIBOR Loan, if an Event of Default has
occurred and is continuing and Administrative Agent or Requisite Lenders have
determined not to make, convert or continue any such Loan as an LIBOR Loan as a
result thereof.

 

(f) Notwithstanding anything to the contrary set forth in this Section 1.2(f)
with respect to the US Revolving Loan and the US Term Loan, if a court of
competent jurisdiction determines in a final order that the rate of interest
payable hereunder exceeds the highest rate of interest permissible under law
(the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable hereunder shall be equal to the Maximum
Lawful Rate; provided, however, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, Borrowers shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Administrative Agent, on behalf of Lenders, is
equal to the total interest that would have been received had the interest rate
payable hereunder been (but for the operation of this paragraph) the interest
rate payable since the Closing Date as otherwise provided in this Agreement.
Thereafter, interest hereunder shall be paid at the rate(s) of interest and in
the manner provided in Sections 1.2(a) through (e), unless and until the rate of
interest again exceeds the Maximum Lawful Rate, and at that time this paragraph
shall again apply. In no event shall the total interest received by any Lender
pursuant to the terms hereof exceed the amount that such Lender could lawfully
have received had the interest due hereunder been calculated for the full term
hereof at the Maximum Lawful Rate. If the Maximum Lawful Rate is calculated
pursuant to this paragraph, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made. If, notwithstanding the provisions of this
Section 1.2(f), a court of competent jurisdiction shall determine by a final,
non-appealable order that a Lender has received interest hereunder in excess of
the Maximum Lawful Rate, Administrative Agent shall, to the extent permitted by
applicable law, promptly apply such excess as specified in Section 1.5(c) and
thereafter shall refund any excess to Borrowers or as such court of competent
jurisdiction may otherwise order.

 

20



--------------------------------------------------------------------------------

1.3 Fees.

 

(a) Fee Letters. Borrowers shall pay to GE Capital and GE ELF, individually, the
fees specified in that certain amended and restated fee letter dated as of
August             , 2004, among Borrowers, GE Capital and GE ELF (the “GE
Capital Fee Letter”), at the times specified for payment therein, and shall
otherwise comply with all of the terms thereof. US Borrowers shall pay to LBI,
individually, the fees specified in that certain fee letter dated as of July 24,
2003 among LBI, LCPI and the Borrowers (the “LBI Fee Letter”), at the times
specified for payment therein, and shall otherwise comply with all of the terms
thereof. European Borrower shall pay to Nordea, individually, the fees specified
in that certain fee letter dated as of July 24, 2003 among the European Borrower
and Nordea (the “Nordea Fee Letter”), at the times specified for payment
therein, and shall otherwise comply with all of the terms thereof.

 

(b) Unused Line Fee. As additional compensation for the US Revolving Lenders, US
Borrowers shall pay to Administrative Agent, for the ratable benefit of such
Lenders, in arrears, on the first Business Day of each January, April, July and
October of each year prior to the Commitment Termination Date and on the
Commitment Termination Date, a Fee for US Borrowers’ non-use of available funds
during the immediately preceding quarter (or with respect to the Fee payable on:
(i) the first Business Day of October 2004, during the period commencing on the
Closing Date and ending on and including September 30, 2004, or (ii) the
Commitment Termination Date, during the period commencing the first day of the
quarter in which the Commitment Termination Date occurs and ending on and
including the Commitment Termination Date), which Fee for each day in such
period shall equal: (x) one-half of one percent (0.50%) (the “Applicable Unused
Line Fee Margin”) divided by 360 multiplied by (y) the difference between (1)
the US Maximum Amount for such day and (2) the closing balance of the aggregate
US Revolving Loan Outstandings for such day. As additional compensation for the
European Revolving Lenders, European Borrower shall pay to European Funding
Agent, for the ratable benefit of such Lenders, in arrears, on the first
Business Day of each January, April, July and October of each year prior to the
Commitment Termination Date and on the Commitment Termination Date, a Fee for
European Borrower’s non-use of available funds during the immediately preceding
three-month period (or with respect to the Fee payable on: (i) the first
Business Day of October 2004, during the period commencing on the Closing Date
and ending on and including September 30, 2004, or (ii) the Commitment
Termination Date, during the period commencing the first day of the quarter in
which the Commitment Termination Date occurs and ending on and including the
Commitment Termination Date), which Fee for each day in such period shall equal:
(x) the Applicable Unused Line Fee Margin divided by 360 multiplied by (y) the
difference between (1) the European Revolving Maximum Amount for such day and
(2) the Equivalent Amount in Dollars of the closing balance of the aggregate
European Revolving Loan Outstandings for such day.

 

(c) Letter of Credit Fees.

 

(i) US Letter of Credit Fees. US Borrowers agree to pay to Administrative Agent
for the benefit of US Revolving Lenders, as compensation to such US Revolving
Lenders for US Letter of Credit Obligations incurred hereunder, (i) all costs
and expenses incurred by Administrative Agent or any Lender on account of such
US Letter of Credit Obligations, and (ii) for each day during which any US
Letter of Credit Obligation shall

 

21



--------------------------------------------------------------------------------

remain outstanding, a fee (the “US Letter of Credit Fee”) in respect of each US
Letter of Credit in an amount equal to the Applicable Revolver LIBOR Margin from
time to time in effect, multiplied by the maximum amount available from time to
time to be drawn under such US Letter of Credit. Such fee shall be paid to
Administrative Agent for the benefit of the US Revolving Lenders in arrears, on
the first Business Day of each January, April, July and October and on the
Commitment Termination Date. In addition, US Borrowers shall pay to any US L/C
Issuer, on demand, such fees (including all per annum fees), charges and
expenses of such US L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of all US Letters of Credit issued
by it or otherwise payable pursuant to the applications and related
documentation under which such US Letters of Credit are issued.

 

(ii) European Letter of Credit Fees. European Borrower agrees to pay to European
Funding Agent for the benefit of European Revolving Lenders, as compensation to
such European Revolving Lenders for European Letter of Credit Obligations
incurred hereunder, (i) all costs and expenses incurred by European Loan Agent,
European Funding Agent, the European L/C Issuer or any Lender on account of such
European Letter of Credit Obligations, and (ii) for each day during which any
European Letter of Credit Obligation shall remain outstanding, a fee (the
“European Letter of Credit Fee”) in respect of each European Letter of Credit in
an amount equal to the Applicable Revolver LIBOR Margin from time to time in
effect, multiplied by the maximum amount available from time to time to be drawn
under such European Letter of Credit. Such fee shall be paid to European Funding
Agent for the benefit of the European Revolving Lenders in arrears, on the first
Business Day of each January, April, July and October and on the Commitment
Termination Date. In addition, European Borrower shall pay to any European L/C
Issuer, on demand, such fees (including all per annum fees), charges and
expenses of such European L/C Issuer in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of all European Letters of Credit or
otherwise payable pursuant to the applications and related documentation under
which such European Letters of Credit are issued.

 

(d) European Working Capital Loan Commission Fee. As additional compensation for
the European Working Capital Lenders, European Borrower shall pay to European
Working Capital Loan Agent, for the ratable benefit of such Lenders, in arrears,
on the first Business Day of each January, April, July and October of each year
prior to the Commitment Termination Date and on the Commitment Termination Date
or any earlier date on which the European Working Capital Loan Commitment is
converted in accordance with Section 1.1(e), a Fee for European Borrower’s
non-use of available European Working Capital Loans during the immediately
preceding three-month period (or with respect to the Fee payable on: (i) the
first Business Day of October 2004, during the period commencing on the Closing
Date and ending on and including September 30, 2004, or (ii) the Commitment
Termination Date, during the period commencing the first day of the quarter in
which the Commitment Termination Date occurs and ending on and including the
Commitment Termination Date), which Fee for each day in such period shall equal:
(x) one-half of one percent (0.50%) (the “Applicable Commission Fee Margin”)
divided by 360 multiplied by the European Working Capital Maximum Amount for
such day

 

(e) LIBOR Breakage Fee. Upon (i) any default by any US Borrower in making any
borrowing of, conversion into or continuation of any LIBOR Loan following US

 

22



--------------------------------------------------------------------------------

Borrower Representative’s delivery to Administrative Agent of any LIBOR Loan
request in respect thereof or (ii) any payment of an LIBOR Loan on any day that
is not the last day of the LIBOR Period applicable thereto (regardless of the
source of such prepayment and whether voluntary, by acceleration or otherwise),
US Borrowers shall pay Administrative Agent, for the benefit of all Lenders that
funded or were prepared to fund any such LIBOR Loan, the LIBOR Breakage Fee.
Upon (i) any default by European Borrower in making any borrowing of, conversion
into or continuation of any LIBOR Loan following European Borrower’s delivery to
European Loan Agent of any LIBOR Loan request in respect thereof or (ii) any
payment of an LIBOR Loan on any day that is not the last day of the LIBOR Period
applicable thereto (regardless of the source of such prepayment and whether
voluntary, by acceleration or otherwise), European Borrower shall pay European
Funding Agent, for the benefit of all Lenders that funded or were prepared to
fund any such LIBOR Loan, the LIBOR Breakage Fee.

 

(f) Expenses and Attorneys’ Fees. Borrowers agree to promptly pay all reasonable
fees, charges, costs and expenses (including reasonable attorneys’ fees and
expenses and (without duplication) the allocated cost of internal legal staff)
incurred by each Authorized Agent in connection with any matters contemplated by
or arising out of the Loan Documents, in connection with the examination,
review, due diligence investigation, documentation, negotiation, closing and
syndication of the transactions contemplated herein and in connection with the
continued administration of the Loan Documents including any amendments,
modifications, consents and waivers. Borrowers agree to promptly pay reasonable
documentation charges assessed by each Authorized Agent for amendments, waivers,
consents and any of the documentation prepared by any Authorized Agent
(including reasonable attorneys’ fees and expenses and the allocated cost of
internal legal staff). Borrowers agree to promptly pay all fees, charges, costs
and expenses (including fees, charges, costs and expenses of attorneys, external
auditors (out-of-pocket costs, including fees and expenses), internal auditors
($750 per audit day per in-house auditor plus out-of-pocket expenses),
appraisers, consultants and advisors and the allocated cost of internal legal
staff) incurred by any Authorized Agent in connection with any Event of Default,
work-out or action to enforce any Loan Document or to collect any payments due
from Borrowers or any other Credit Party. In addition, in connection with any
work-out or action to enforce any Loan Document or to collect any payments due
from Borrowers or any other Credit Party, Borrowers agree to promptly pay all
fees, charges, costs and expenses incurred by Lenders for one (1) counsel acting
for all Lenders other than Agents. All fees, charges, costs and expenses for
which Borrowers are responsible under this Section 1.3(f) shall be deemed part
of the Obligations when incurred, payable upon demand or in accordance with
Section 1.4(d) and secured by the Collateral.

 

1.4 Payments.

 

(a) Payments to Administrative Agent. All payments by US Borrowers of the
Obligations shall be without deduction, defense, setoff or counterclaim and
shall be made in same day funds and delivered to Administrative Agent, for the
benefit of Agents and Lenders, as applicable, by wire transfer to the following
account or such other place as Administrative Agent may from time to time
designate in writing.

 

24



--------------------------------------------------------------------------------

ABA No. 021 001 033

Account Number 502 328 54

Deutsche Bank Trust Company Americas

New York, New York

ACCOUNT NAME: GECC/CAF DEPOSITORY

Reference: CFN4927

 

(b) Payments to European Loan Agent. All payments by European Borrower of the
Obligations (other than amounts owing in respect of European Working Capital
Credit Advances) shall be without deduction, defense, setoff or counterclaim and
shall be made in same day funds and delivered to European Loan Agent, at its
account with European Funding Agent for the benefit of Agents and European
Lenders, as applicable, by wire transfer to the following account or such other
place as European Loan Agent may from time to time designate in writing.

 

In Dollars:

    Pay to:    HSBC Bank USA, New York     SWIFT:    MRMDUS33     Account Name:
   HSBC Bank plc, London     SWIFT:    MIDLGB22     Account Number:    000023868
    Reference:    DFSAS/GE Capital/Tempur

In Alternative Currencies:

    Pay to:    HSBC Bank plc, London     SWIFT:    MIDLGB22     Account Name:   
HSBC Bank plc, London     SWIFT:    MIDLGB22     Account Number:    87513834    
Reference:    DFSAS/GE Capital/Tempur

 

(ii) Payments to European Working Capital Loan Agent. All payments by European
Borrower of amounts owing in respect of European Working Capital Credit Advances
shall be without deduction, defense, setoff or counterclaim and shall be made in
same day funds and delivered to European Working Capital Loan Agent by wire
transfer to the following account or such other place as European Working
Capital Loan Agent may from time to time designate in writing.

 

In Dollars:

    Pay to:    Nordea Bank Danmark A/S     SWIFT:    NDEADKKKXXX     Account
Name:    Dan-Foam ApS     SWIFT:    NDEADKKKXXX     Account Number:   
2213-5005866562

 

24



--------------------------------------------------------------------------------

    Reference:    Dan-Foam ApS

In Alternative Currencies:

    Pay to:    Nordea Bank Danmark A/S     SWIFT:    NDEADKKKXXX    
Account Name:    Dan-Foam ApS     SWIFT:    NDEADKKKXXX     Account Number:   
2213-5005954861     Reference:    Dan-Foam ApS

 

(c) Receipt of Payments; Currency. Borrowers shall receive credit on the day of
receipt for funds received by the Appropriate Agent by 2:00 p.m. (Local Time).
In the absence of timely receipt, such funds shall be deemed to have been paid
on the next Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the payment may be made on
the next succeeding Business Day and such extension of time shall be included in
the computation of the amount of interest and Fees due hereunder. Subject to the
provisions of Section 9.22, all European Revolving Credit Advances and all
European Working Capital Credit Advances hereunder denominated in an Alternative
Currency shall be made, and all payments hereunder or under any other Loan
Document in respect thereof (whether of principal, interest, Fees or otherwise)
shall be made, in such Alternative Currency. All US Revolving Credit Advances,
the US Term Loans the European Term Loan A, all European Revolving Credit
Advances and all European Working Capital Credit Advances hereunder denominated
in Dollars, shall be made, and all payments hereunder or under any other Loan
Document in respect thereof (whether of principal, interest, Fees or otherwise)
shall be made, in Dollars. That portion of the European Term Loan A denominated
in Euros shall be made, and all payments hereunder or under any other Loan
Document in respect thereof (whether of principal, interest, fees or otherwise)
shall be made, in Euros. Unless otherwise agreed by the applicable Borrower and
each Lender and each Authorized Agent to receive any such payment and except as
otherwise provided above in this Section 1.4(c) all other amounts due hereunder
or under any other Loan Document shall be payable in Dollars.

 

(d) Revolving Credit Advances. Administrative Agent is authorized to, and at its
sole election may, charge to the US Revolving Loan balance or Swing Line Loan
balance on behalf of each US Borrower and cause to be paid all Fees, expenses,
Charges, costs (including insurance premiums in accordance with Section 2.2) and
interest and Scheduled Installments and Letter of Credit reimbursement
obligations and any amounts required to be deposited with respect to outstanding
Letter of Credit Obligations pursuant to Section 6.3 other than principal of the
US Revolving Loan, owing by US Borrowers under this Agreement or any of the
other Loan Documents if and to the extent US Borrowers fail to pay promptly any
such amounts as and when due. At Administrative Agent’s option and to the extent
permitted by law, any charges so made shall constitute a US Revolving Credit
Advance hereunder. European Funding Agent at the direction of the European Loan
Agent shall, charge to the European Revolving Loan balance on behalf of European
Borrower and cause to be paid all Fees, expenses, Charges, costs (including
insurance premiums in accordance with Section 2.2) and interest and Scheduled
Installments and Letter of Credit reimbursement obligations and any amounts
required to be deposited with respect to outstanding Letter of Credit
Obligations pursuant to Section 6.3 other

 

25



--------------------------------------------------------------------------------

than principal of the European Revolving Credit Advances, owing by European
Borrower under this Agreement or any of the other Loan Documents in connection
with the Loans (other than the European Working Capital Loans) if and to the
extent European Borrower fails to pay promptly any such amounts as and when due.
At Administrative Agent’s option and to the extent permitted by law, any charges
so made shall constitute a European Revolving Credit Advance hereunder.

 

(e) European Working Capital Loan Agent shall charge to the European Working
Capital Loan balance on behalf of European Borrower and cause to be paid all
Fees, expenses, Charges, costs and interest, owing by European Borrower under
this Agreement or any of the other Loan Documents in connection with the
European Working Capital Loan if and to the extent European Borrower fails to
pay promptly any such amounts as and when due. At Administrative Agent’s option
and to the extent permitted by law, any charges so made shall constitute a
European Working Capital Credit Advance hereunder.

 

1.5 Prepayments.

 

(a) Voluntary Prepayments of Loans. TPUSA may at any time on at least 3 Business
Days’ prior written notice by TPUSA to Administrative Agent voluntarily prepay
all or part of the US Term Loans; provided that any such prepayments shall be in
a minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
such amount. DF may at any time on at least 3 Business Days’ prior written
notice by DF to the Administrative Agent, European Funding Agent and the
European Loan Agent voluntarily prepay all or part of the European Term Loan A;
provided that any such prepayments shall be in a minimum amount of $1,000,000
and integral multiples of $500,000 in excess of such amount. Notwithstanding the
foregoing, TPUSA and DF may at any time on at least 3 Business Days’ prior
written notice by Borrower Representative to Administrative Agent, European
Funding Agent and the European Loan Agent voluntarily prepay all or part of each
of the US Term Loans and the European Term Loan A; provided that any such
reductions shall be in a minimum amount of $1,000,000, in the aggregate, and
integral multiples of $500,000 in excess of such amount. TPI may at any time on
at least 3 Business Days’ prior written notice to Administrative Agent
permanently reduce (but not terminate) the US Revolving Loan Commitment;
provided that (A) any such reductions shall be in a minimum amount of $1,000,000
and integral multiples of $500,000 in excess of such amount, (B) the US
Revolving Loan Commitment shall not be reduced to an amount less than
$5,000,000, and (C) after giving effect to such reductions, TPI shall comply
with Section 1.1(b)(i). European Borrower may at any time on at least 3 Business
Days’ prior written notice by DF to the Administrative Agent, European Funding
Agent and the European Loan Agent permanently reduce (but not terminate) the
European Revolving Loan Commitment; provided that (A) any such prepayments shall
be in a minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of such amount, (B) the European Revolving Loan Commitment shall not be
reduced to an amount less than $5,000,000, (C) after giving effect to such
reductions, the European Borrower shall comply with Section 1.1(b)(ii), and (D)
any such reduction shall require a pro rata reduction in the European Working
Capital Loan Commitment. Subject to Section 1.1(e), European Borrower may at any
time on at least 3 Business Days’ prior written notice by DF to the
Administrative Agent, the European Loan Agent and the European Working Capital
Loan Agent permanently reduce (but not terminate) the European Working Capital
Loan Commitment; provided that (A) any such reduction shall be in a minimum
amount

 

26



--------------------------------------------------------------------------------

of $500,000 and integral multiples of $100,000 in excess of such amount, (B) the
European Working Capital Loan Commitment shall not be reduced to an amount less
than $2,000,000, (C) after giving effect to such reductions, the European
Borrower shall comply with Section 1.1(e), and (D) any such reduction shall
require a pro rata reduction in the European Revolving Loan Commitment. Any such
voluntary prepayment of any Term Loan must be accompanied by the payment of any
LIBOR Breakage Fees, if applicable. In addition, Borrowers may at any time on at
least 5 Business Days’ prior written notice by the US Borrower Representative to
the Administrative Agent, European Funding Agent and the European Loan Agent
terminate each of the US Revolving Loan Commitment, the European Revolving Loan
Commitment and the European Working Capital Loan Commitment; provided that upon
any such termination, all Loans and other Obligations shall be immediately due
and payable in full and all Letter of Credit Obligations shall be cash
collateralized or otherwise satisfied in accordance with Section 6.3. Any such
voluntary prepayment and any such reduction or termination of the Revolving Loan
Commitments and the European Working Capital Loan Commitments must be
accompanied by the payment of any LIBOR Breakage Fees, if applicable. Borrowers
may voluntarily repay the Revolving Loans and the European Working Capital Loan
(without any reduction or termination of the Revolving Loan Commitments) without
prior written notice to any Agent. Upon any such termination of the US Revolving
Loan Commitment, the European Revolving Loan Commitment and the European Working
Capital Loan Commitment, each Borrower’s right to request US Revolving Credit
Advances, European Revolving Credit Advances and European Working Capital Credit
Advances, or request that Letter of Credit Obligations be incurred on its
behalf, shall be terminated. Any partial prepayments of a Term Loan of any
Borrower shall be applied pro rata against all remaining Scheduled Installments
until prepaid in full. Notwithstanding anything to the contrary contained herein
or otherwise, no Credit Party shall, on or prior to August 26, 2005, directly or
indirectly prepay or repay all or any portion of the Loans with the proceeds of
one or more IRB Transactions or with the proceeds of one or more debt financings
or equity transactions; provided, however, on or prior to August 26, 2005, one
or more Credit Parties may directly or indirectly prepay or repay all or any
portion of the Loans with the proceeds of one or more IRB Transactions or with
the proceeds of one or more debt financings, as long as such prepayment or
repayment is accompanied by the payment of the applicable Refinancing Premium;
provided, additionally, that the Credit Parties may directly or indirectly
prepay or repay Revolving Loans in an aggregate principal amount after the date
hereof with the proceeds of one or more IRB Transactions not to exceed the
Equivalent Amount of $1,000,000 (and no Refinancing Premium shall be payable as
a result of any such payment or prepayments). Nothing in the immediately
preceding sentence shall effect the obligation or ability of any Credit Party to
prepay the Loans as a result of any scheduled payment or mandatory prepayment
provisions set forth in this Agreement, including, without limitation, Section
1.5 (or as otherwise set forth in this Agreement).

 

(b) Prepayments from Net Proceeds.

 

(i) Immediately upon receipt by any US Credit Party of any Net Proceeds in
excess of $5,000,000 during any Fiscal Year, Borrowers shall prepay the Loans in
an amount equal to all such Net Proceeds. Notwithstanding the foregoing, US
Credit Parties may reinvest all such Net Proceeds in productive replacement
fixed assets of a kind then used or usable in the business of Borrowers. If US
Credit Parties do not intend to so reinvest such Net

 

27



--------------------------------------------------------------------------------

Proceeds or if such Net Proceeds are of the type referred to in clause (a)(ii)
of the definition thereof, Borrowers shall prepay the Loans in an amount equal
to such Net Proceeds or, to the extent that a portion of such Net Proceeds have
been reinvested, the remainder of such Net Proceeds. Any such prepayment shall
be made by the applicable Borrower and applied in accordance with Section
l.5(c).

 

(ii) Immediately upon receipt by any European Credit Party of Net Proceeds
(other than from the sale of the German Property) in excess of $5,000,000 (or
the Equivalent Amount in an Alternative Currency) during any Fiscal Year,
Borrowers shall prepay the Loans in an amount equal to all such Net Proceeds.
Notwithstanding the foregoing, European Credit Parties may reinvest all such Net
Proceeds (other than from the sale of the German Property) in productive
replacement fixed assets of a kind then used or usable in the business of
Borrowers. If European Credit Parties do not intend to so reinvest such Net
Proceeds or if such Net Proceeds are of the type referred to in clause (ii) of
the definition thereof, Borrowers shall prepay the Loans in an amount equal to
such Net Proceeds or, to the extent that a portion of such Net Proceeds have
been reinvested, the remainder of such Net Proceeds. Any such prepayment shall
be made by the applicable Borrower and applied in accordance with Section
1.5(c); provided, that upon receipt by any European Credit Party of Net Proceeds
from the sale of the German Property during any Fiscal Year, European Borrower
shall prepay pro rata the remaining Scheduled Installments of the European Term
Loan A.

 

(c) Application of Proceeds. Any prepayments pursuant to Section 1.5(b), shall
be made by the applicable Borrowers and applied as follows: (i) with respect to
Net Proceeds or proceeds of business interruption insurance received by any
European Credit Party, first, to prepay pro rata the remaining Scheduled
Installments of the European Term Loan A until prepaid in full; and second, to
prepay the principal balance of the European Revolving Credit Advances and
European Working Capital Credit Advances, pro rata until the same have been paid
in full, and (ii) with respect to proceeds of business interruption insurance
allocated to any US Borrower or Net Proceeds received by any US Credit Party,
first, to prepay pro rata the remaining Scheduled Installments of each of the US
Term Loans until prepaid in full; second, to prepay pro rata the remaining
Scheduled Installments of the European Term Loan A until prepaid in full; third
to prepay the principal balance of the US Revolving Credit Advances until paid
in full; and last, to prepay the European Revolving Credit Advances and European
Working Capital Credit Advances, pro rata until the same have been paid in full.
None of the Revolving Loan Commitments or European Working Capital Loan
Commitments shall be permanently reduced by the amount of any such prepayments.
Notwithstanding the foregoing, each of the US Term B Lenders may, in the event
of a prepayment pursuant to Sections 1.5(b), waive the application of any such
prepayment to the outstanding principal amount of the US Term Loan B under this
Section 1.5(c) by providing written notice of such waiver to Administrative
Agent (duly executed by such US Term B Lender) prior to the application by
Administrative Agent of such prepayment, in which case the amount of such
prepayment intended to prepay US Term Loan B shall be applied to prepay pro rata
the remaining Scheduled Installments of US Term Loan A.

 

1.6 Maturity. All of the Obligations shall become due and payable as otherwise
set forth herein, but in any event all of the remaining Obligations shall become
due and payable upon termination of this Agreement. Until the Termination Date,
Authorized Agents shall be

 

28



--------------------------------------------------------------------------------

entitled to retain the security interests in the Collateral granted under the
Collateral Documents and the ability to exercise all rights and remedies
available to them under the Loan Documents and applicable laws. Notwithstanding
anything contained in this Agreement to the contrary, upon any termination of
the US Revolving Loan Commitment or the European Revolving Loan Commitment, all
of the Obligations shall be due and payable except for the US Term Loan B which
shall be due and payable on June 30, 2009 or earlier pursuant to Section 6.3.

 

1.7 Loan Accounts. Each Appropriate Agent shall maintain a loan account (each, a
“Loan Account”) on its books to record: all Advances and the Term Loan for which
it is Agent, all payments made by Borrowers, and all other debits and credits as
provided in this Agreement with respect to the Loans or any other Obligations.
All entries in the Loan Accounts shall be made in accordance with Appropriate
Agent’s customary accounting practices as in effect from time to time. The
balance in the applicable Loan Account, as recorded on Appropriate Agent’s most
recent printout or other written statement, shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Agents and Lenders by
Borrowers; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay the Obligations.
Each Appropriate Agent shall render to Appropriate Borrower Representative a
monthly accounting of transactions with respect to the Loans setting forth the
balance of the Loan Account as to each Borrower for the immediately preceding
month. Unless Appropriate Borrower Representative notifies Appropriate Agent and
Administrative Agent, if different, in writing of any objection to any such
accounting (specifically describing the basis for such objection), within thirty
(30) days after the date thereof, each and every such accounting shall, absent
manifest error, be deemed final, binding and conclusive on Borrowers in all
respects as to all matters reflected therein. Only those items expressly
objected to in such notice shall be deemed to be disputed by Borrowers.
Notwithstanding any provision herein contained to the contrary, any Lender may
elect (which election may be revoked) to dispense with the issuance of Notes to
that Lender and may rely on the applicable Loan Account as evidence of the
amount of Obligations from time to time owing to it.

 

1.8 Yield Protection; Illegality.

 

(a) Capital Adequacy and Other Adjustments. In the event that any Lender shall
have determined that the adoption after the Closing Date of any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by any Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) from any central bank or governmental
agency or body having jurisdiction does or shall have the effect of increasing
the amount of capital, reserves or other funds required to be maintained by such
Lender or any corporation controlling such Lender and thereby reducing the rate
of return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder, then Borrowers shall from time to time within fifteen
(15) days after notice and demand from such Lender (together with the
certificate referred to in the next sentence and with a copy to Appropriate
Agent) pay to Appropriate Agent, for the account of such Lender, additional
amounts sufficient to compensate such Lender for such reduction. A certificate
as to the amount of such cost and showing the basis of the

 

29



--------------------------------------------------------------------------------

computation of such cost submitted by such Lender to Appropriate Borrower
Representative and Appropriate Agent shall, absent manifest error, be final,
conclusive and binding for all purposes.

 

(b) Increased LIBOR Funding Costs; Illegality. Notwithstanding anything to the
contrary contained herein, if the introduction of or any change in any law,
rule, regulation, treaty or directive (or any change in the interpretation
thereof) shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender to agree to make or
to continue to fund or maintain any LIBOR Loan, then, unless that Lender is able
to make or to continue to fund or to maintain such LIBOR Loan at another branch
or office of that Lender without, in that Lender’s reasonable opinion, adversely
affecting it or its Loans or the income obtained therefrom, on notice thereof
and demand therefor by such Lender to Appropriate Borrower Representative
through Appropriate Agent, (i) the obligation of such Lender to agree to make or
to continue to fund or maintain LIBOR Loans shall terminate, (ii) each US
Borrower shall forthwith prepay in full all outstanding LIBOR Loans owing by
such US Borrower to such Lender, together with interest accrued thereon, unless
with respect to US Revolving Credit Advances and US Term Loans that are LIBOR
Loans, US Borrower Representative on behalf of such US Borrower, within five (5)
Business Days after the delivery of such notice and demand, converts all LIBOR
Loans into Index Rate Loans, and (iii) European Borrower shall forthwith prepay
in full all outstanding LIBOR Loans owing by European Borrower to such Lender,
together with interest accrued thereon. If, after the Closing Date, the
introduction of, change in or interpretation of any law, rule, regulation,
treaty or directive would impose or increase reserve requirements (other than as
taken into account in the definition of LIBOR) or otherwise increase the cost to
any Lender of making or maintaining an LIBOR Loan, then US Borrowers or European
Borrower, as applicable, shall from time to time within twenty (20) days after
notice and demand from Appropriate Agent to Appropriate Borrower Representative
(together with the certificate referred to in the next sentence) pay to
Appropriate Agent, for the account of all such affected Lenders, additional
amounts sufficient to compensate such Lenders for such increased cost. A
certificate as to the amount of such cost and showing the basis of the
computation of such cost submitted by Appropriate Agent on behalf of all such
affected Lenders to Appropriate Borrower Representative shall, absent manifest
error, be final, conclusive and binding for all purposes.

 

(c) Each Lender shall notify Appropriate Borrower Representative of any event
that will entitle such Lender to compensation under this Section 1.8 as promptly
as practicable, but in any event within 120 days after such Lender obtains
actual knowledge thereof; provided, however, that (i) if any Lender fails to
give such notice within 120 days after it obtains actual knowledge of such an
event, such Lender shall, with respect to compensation payable pursuant to this
Section 1.8 in respect of any Costs resulting from such event, only be entitled
to payment under this Section 1.8 for amounts or losses incurred from and after
the date 120 days prior to the date that such Lender does give such notice.

 

1.9 Taxes.

 

(a) No Deductions. Any and all payments or reimbursements made hereunder or
under the Notes shall be made free and clear of and without deduction for any
and all charges, taxes, levies, imposts, deductions or withholdings, and all
liabilities with respect thereto of any nature whatsoever imposed by any taxing
authority, excluding such taxes to the extent imposed

 

30



--------------------------------------------------------------------------------

on an Agent’s or a Lender’s net income by the jurisdiction in which such Agent
or such Lender is organized. If any Borrower shall be required by law to deduct
any such amounts from or in respect of any sum payable hereunder to any Lender
or any Agent, then the sum payable hereunder shall be increased as may be
necessary so that, after making all required deductions, such Lender or such
Agent receives an amount equal to the sum it would have received had no such
deductions been made.

 

(b) Changes in Tax Laws. In the event that, subsequent to the Closing Date, (1)
any changes in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (2) any new law, regulation, treaty or
directive enacted or any interpretation or application thereof, or (3)
compliance by any Agent or any Lender with any request or directive (whether or
not having the force of law) from any Governmental Authority:

 

(i) does or shall subject any Agent or any Lender to any tax of any kind
whatsoever with respect to this Agreement, the other Loan Documents or any Loans
made or Letters of Credit issued hereunder, or change the basis of taxation of
payments to such Agent or such Lender of principal, fees, interest or any other
amount payable hereunder (except for net income taxes, or franchise taxes
imposed in lieu of net income taxes, imposed generally by federal, state or
local taxing authorities with respect to interest or commitment fees or other
fees or Fees payable hereunder or changes in the rate of tax on the overall net
income of such Agent or such Lender); or

 

(ii) does or shall impose on any Agent or any Lender any other condition or
increased cost in connection with the transactions contemplated hereby or
participations herein;

 

and the result of any of the foregoing is to increase the cost to any such Agent
or any such Lender of issuing any Letter of Credit or making or continuing any
Loan hereunder, as the case may be, or to reduce any amount receivable
hereunder, then, in any such case, Borrowers shall promptly pay to such Agent or
such Lender, upon its demand, any additional amounts necessary to compensate
such Agent or such Lender, on an after-tax basis, for such additional cost or
reduced amount receivable, as determined by such Agent or such Lender with
respect to this Agreement or the other Loan Documents. If such Agent or such
Lender becomes entitled to claim any additional amounts pursuant to this Section
1.9(b), it shall promptly notify Appropriate Borrower Representative of the
event by reason of which such Agent or such Lender has become so entitled. A
certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by such Agent or such Lender to Appropriate Borrower
Representative (with a copy to Appropriate Agent) shall, absent manifest error,
be final, conclusive and binding for all purposes.

 

(c) Foreign Lenders. Each US Lender organized under the laws of a jurisdiction
outside the United States and each European Lender organized under the laws of a
jurisdiction outside of Denmark, shall, on or prior to the date of its execution
and delivery of this Agreement in the case of each initial Lender hereunder, and
on the date of the Assignment Agreement pursuant to which it became a Lender in
the case of each other Lender, and from time to time thereafter if requested in
writing by a Borrower or the Appropriate Agent (but only so long thereafter as
such Lender remains lawfully able to do so), provide the Appropriate Agent and
Appropriate Borrower Representative with: (i) in the case of such a US Lender, a
properly

 

31



--------------------------------------------------------------------------------

completed and executed IRS Form W-8BEN or Form W-8ECI or other applicable form,
certificate or document prescribed by the IRS of the United States certifying as
to such US Lender’s entitlement an exemption from United States withholding tax
with respect to payments to be made under this Agreement and under any Note, and
(ii) in the case of any such European Lender organized under the laws of a
jurisdiction outside of Denmark, such valid and fully completed forms, as are
required by the applicable tax authority of Denmark, indicating that such
European Lender is entitled to benefits under an income tax treaty to which the
country within which European Borrower is resident is a party that reduces the
rate of interest-withholding tax on payments under this Agreement or the Notes
(each a “Certificate of Exemption”). No such Person may become a Lender
hereunder if such Person fails to deliver a Certificate of Exemption in advance
of becoming a Lender as provided above. In addition, each of the foregoing
Lenders agrees that from time to time after the Closing Date, when a lapse in
time or change in circumstances renders the previous Certificate of Exemption
obsolete or inaccurate in any material respect, it will deliver to the
Appropriate Agent and the Appropriate Borrower Representative a new, accurate,
complete and executed Certificate of Exemption and such other forms as may be
required in order to confirm the entitlement of such Lender to a continued
exemption from United States withholding tax or other interest-withholding tax,
as applicable, with respect to payments under this Agreement or any Note, or it
shall promptly upon actual knowledge thereof notify the Appropriate Agent and
the Appropriate Borrower Representative of its inability to deliver any such
Certificate of Exemption. No Borrower shall be required to indemnify any Lender,
or pay any additional amounts to any Lender, in respect of United States
withholding tax or Danish withholding tax, as applicable, pursuant to Section
1.9(a) to the extent that (y) the obligation to withhold such amounts existed on
the date such Lender became a party to this Agreement; provided however, that
this clause (y) shall not apply to the extent that (I) the indemnity payments or
additional amounts any Lender would be entitled to receive (without regard to
this clause (y)) do not exceed the indemnity payments or additional amounts that
the Person making the assignment or transfer to such Lender would have been
entitled to receive in the absence of such assignment or transfer, or (II) such
assignment or transfer had been requested by any Borrower, or (z) the obligation
to pay such additional amounts would not have arisen but for a failure by such
Lender to comply with the provisions of this Section 1.9(c).

 

(d) Each Lender shall notify Appropriate Borrower Representative of any event
that will entitle such Lender to compensation under this Section 1.9 as promptly
as practicable, but in any event within 120 days after such Lender obtains
actual knowledge thereof; provided however, that (i) if any Lender fails to give
such notice within 120 days after it obtains actual knowledge of such an event,
such Lender shall, with respect to compensation payable pursuant to this Section
1.9 in respect of any costs result from such event, only be entitled to payment
under this Section 1.9 for amounts or losses incurred from and after the date
120 days prior to the date that such Lender does give such notice.

 

1.10 Limitations on Obligations of European Credit Parties. Notwithstanding
anything set forth in this Agreement or any other Loan Document to the contrary,
other than as may be required under Section 2.7(d), no European Credit Party
shall at any time be liable for any portion of the principal of the US Term
Loans or US Revolving Loan or any interest thereon or Fees payable with respect
thereto (and the US Credit Parties are liable for such Obligations), and no
assets of any European Credit Party shall at any time serve, directly or
indirectly, as security

 

32



--------------------------------------------------------------------------------

for any portion of the principal of the US Term Loans or US Revolving Loan or
any interest thereon or any Fees payable with respect thereto.

 

1.11 Borrower Representatives. Each US Borrower hereby designates TPI as its
representative and agent on its behalf for the purposes of issuing any Notice of
US Revolving Credit Advances and Notice of Conversion/Continuation, giving
instructions with respect to the disbursement of the proceeds of the Loans,
selecting interest rate options, requesting Letters of Credit, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions (including in respect of compliance
with covenants) on behalf of any US Borrower or US Borrowers under the Loan
Documents. US Borrower Representative hereby accepts such appointment. Each
Agent and each Lender may regard any notice or other communication pursuant to
any Loan Document from any Appropriate Borrower Representative as a notice or
communication from all applicable Borrowers. Each Borrower agrees that each
warranty, covenant, agreement and undertaking made on its behalf by Appropriate
Borrower Representative shall be deemed for all purposes to have been made by
such Borrower and shall be binding upon and enforceable against such Borrower to
the same extent as it if the same had been made directly by such Borrower.

 

1.12 Single Loan. All Loans to each US Borrower and all of the other Obligations
of each US Borrower arising under this Agreement and the other Loan Documents,
including its obligations as a Guarantor, shall constitute one general
obligation of that US Borrower secured, until the Termination Date, by the
Collateral pledged by the US Credit Parties to secure such Obligations pursuant
to the Collateral Documents (it being understood that, subject to the provisions
of Section 2.7(d), pursuant to the Collateral Documents only 65% of the Stock of
DF is pledged to secure such Obligations). All Loans to European Borrower and
all of the other Obligations of European Borrower arising under this Agreement
and the other Loan Documents shall constitute one general obligation of that
European Borrower secured, until the Termination Date, by all of the Collateral
pursuant to the Collateral Documents.

 

SECTION 2.

AFFIRMATIVE COVENANTS

 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof and until the Termination
Date:

 

2.1 Compliance With Laws and Contractual Obligations. Each Credit Party will (a)
comply with and shall cause each of its Subsidiaries to comply with (i) the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, Charges, laws, rules,
regulations and orders relating to taxes, employer and employee contributions,
securities, employee retirement and welfare benefits, environmental protection
matters and employee health and safety) as now in effect and which may be
imposed in the future in all jurisdictions in which any Credit Party or any of
its Subsidiaries is now doing business or may hereafter be doing business and
(ii) the obligations, covenants and conditions contained in all Contractual
Obligations of such Credit Party or any of its Subsidiaries other than those
laws, rules, regulations, orders and provisions of such Contractual Obligations
the noncompliance with which could not be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (b) maintain or
obtain and shall cause each of its

 

33



--------------------------------------------------------------------------------

Subsidiaries to maintain or obtain all licenses, qualifications and permits now
held or hereafter required to be held by such Credit Party or any of its
Subsidiaries, for which the loss, suspension, revocation or failure to obtain or
renew, could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. This Section 2.1 shall not preclude any
Credit Party or its Subsidiaries from contesting any taxes or other payments, if
they are being diligently contested in good faith in a manner which stays
enforcement thereof and if appropriate expense provisions have been recorded in
conformity with GAAP. Each Credit Party represents and warrants that it (i) is
in compliance and each of its Subsidiaries is in compliance with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority and the obligations, covenants and conditions contained
in all Contractual Obligations other than those laws, rules, regulations, orders
and provisions of such Contractual Obligations the noncompliance with which
could not be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, and (ii) maintains and each of its
Subsidiaries maintains all licenses, qualifications and permits referred to
above, except where the failure to do so could not be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

2.2 Maintenance of Properties; Insurance. Each Credit Party will maintain or
cause to be maintained in good repair, working order and condition all material
properties used in the business of such Credit Party and its Subsidiaries and
will make or cause to be made all appropriate repairs, renewals and replacements
thereof. Each Credit Party will maintain or cause to be maintained, with
financially sound and reputable insurers, public liability and property damage
insurance with respect to its business and properties and the business and
properties of its Subsidiaries against loss or damage of the kinds customarily
carried or maintained by corporations of established reputation engaged in
similar businesses and in amounts acceptable to Administrative Agent and will
deliver evidence thereof to Administrative Agent. Each European Credit Party
will maintain business interruption insurance providing coverage for a period of
at least six (6) months and in an amount not less than $12,000,000, and each US
Credit Party will maintain business interruption insurance providing coverage
for a period of at least six (6) months and in an amount not less than
$11,000,000. Each Credit Party shall cause Administrative Agent (or with respect
to any European Credit Party, the European Security Agent), pursuant to
endorsements and/or assignments in form and substance reasonably satisfactory to
such Agent, to be named as lender’s loss payee in the case of casualty
insurance, additional insured in the case of all liability insurance and
assignee in the case of all business interruption insurance, in each case for
the benefit of Agents and Lenders. Each Credit Party represents and warrants
that it and each of its Subsidiaries currently maintains all material properties
as set forth above and maintains all insurance described above. In the event any
Credit Party fails to provide Administrative Agent with evidence of the
insurance coverage required by this Agreement, Administrative Agent (or with
respect to any European Credit Party, the European Loan Agent, the European
Working Capital Loan Agent or the European Security Agent) may purchase such
insurance at such Credit Party’s expense to protect such Agent’s interest in the
Collateral. This insurance may, but need not, protect such Credit Party’s
interests. The coverage purchased by any Agent may not pay any claim made by
such Credit Party or any claim that is made against such Credit Party in
connection with the Collateral. Such Credit Party may later cancel any insurance
purchased by any Agent, but only after providing such Agent with evidence that
such Credit Party has obtained insurance as required by this Agreement. If any
Agent purchases insurance for the Collateral, such Credit Party will be
responsible for the

 

34



--------------------------------------------------------------------------------

costs of that insurance, including interest and other Charges imposed by such
Agent in connection with the placement of the insurance, until the effective
date of the cancellation or expiration of the insurance. The costs of the
insurance may be added to the Obligations, as provided in Section l.4(d). The
costs of the insurance may be more than the cost of insurance such Credit Party
is able to obtain on its own.

 

2.3 Inspection; Lender Meeting. Each Credit Party shall permit any authorized
representatives of the Administrative Agent, the European Loan Agent, the
European Working Capital Loan Agent and the European Security Agent (the
“Authorized Agents”) to visit, audit and inspect any of the properties of such
Credit Party and its Subsidiaries, including its and their financial and
accounting records, and to make copies and take extracts therefrom, and to
discuss its and their affairs, finances and business with its and their officers
and certified public accountants, (a) prior to the occurrence and during the
continuance of an Event of Default, no more than once each Fiscal Year (or more
frequently as may be mutually agreed on by Administrative Agent and Borrower
Representative), at such reasonable times during normal business hours, in each
case, upon 2 Business Day’s prior notice, and (b) after the occurrence and
during the continuance of an Event of Default, without notice and as often as
Administrative Agent determines to be appropriate. Representatives of each
Lender will be permitted to accompany representatives of any Authorized Agent
during each visit, inspection and discussion referred to in the immediately
preceding sentence. Without in any way limiting the foregoing, each Credit Party
will participate and will cause key management personnel of each Credit Party
and its Subsidiaries to participate in a meeting with Authorized Agents and
Lenders at least once during each year, which meeting shall be held at such time
and such place as may be reasonably requested by Administrative Agent.

 

2.4 Organizational Existence. Except as otherwise permitted by Section 3.6, each
Credit Party will and will cause its Subsidiaries to at all times preserve and
keep in full force and effect its organizational existence and all rights and
franchises material to its business.

 

2.5 Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws and Environmental Permits other
than noncompliance that could not reasonably be expected to have a Material
Adverse Effect; (b) implement any and all investigation, remediation, removal
and response actions that are required to comply with Environmental Laws and
Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (c) notify each Agent promptly after such Credit Party or any Person
within its control becomes aware of any violation of Environmental Laws or
Environmental Permits or any Release on, at, in, under, above, to, from or about
any Real Estate that is reasonably likely to result in Environmental Liabilities
to a Credit Party or its Subsidiaries which could reasonably be expected to have
a Material Adverse Effect; and (d) promptly forward to Administrative Agent a
copy of any order, notice, request for information or any communication or
report received by such Credit Party or any Person within its control in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in Environmental Liabilities which could reasonably be
expected to have a Material Adverse

 

35



--------------------------------------------------------------------------------

Effect, in each case whether or not the Environmental Protection Agency or any
Governmental Authority has taken or threatened any action in connection with any
such violation, Release or other matter. If any Authorized Agent at any time has
a reasonable basis to believe that there may be a violation of any Environmental
Laws or Environmental Permits by any Credit Party or any Person under its
control or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate, that, in each case, could reasonably be expected to have a Material
Adverse Effect, then each Credit Party and its Subsidiaries shall, upon such
Agent’s written request (i) cause the performance of such environmental audits
including subsurface sampling, of soil and groundwater, and preparation of such
environmental reports, at Borrowers’ expense, as such Agent may from time to
time reasonably request, which shall be conducted by reputable environmental
consulting firms reasonably acceptable to such Agent and shall be in form and
substance reasonably acceptable to such Agent, and (ii) permit each Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Administrative Agent deems appropriate,
including subsurface sampling of soil and groundwater. Borrowers shall reimburse
Appropriate Agent for the costs of such audits and tests and the same will
constitute a part of the Obligations secured hereunder.

 

2.6 Landlords’ Agreements, Mortgagee Agreements and Bailee Letters. After the
Closing Date, no real property or warehouse space shall be leased by any US
Credit Party or Designated European Credit Party and no Inventory shall be
shipped to a processor or converter under arrangements established after the
Closing Date without the prior written consent of Administrative Agent (which
consent, shall not be unreasonably withheld) or, unless and until a reasonably
satisfactory landlord agreement or bailee letter, as appropriate, shall first
have been obtained with respect to such location; provided that (i) any US
Credit Party may lease real property or warehouse space without obtaining a
landlord agreement after the Closing Date so long as the book value of Inventory
located at any such location does not exceed $5,000,000 and the aggregate book
value of all Inventory at all such locations does not exceed $10,000,000 in the
aggregate, (ii) any Designated European Credit Party may lease real property or
warehouse space without obtaining a landlord agreement after the Closing Date so
long as the book value of Inventory located at any such location does not exceed
the Equivalent Amount of $5,000,000 and the aggregate book value of all
Inventory at all such locations does not exceed the Equivalent Amount of
$5,000,000 in the aggregate and (iii) any US Credit Party or Designated European
Credit Party may ship Inventory to a processor or converter without obtaining
prior Agent consent or obtaining a bailee letter after the Closing Date so long
as the aggregate book value of Inventory located at such location does not
exceed $5,000,000 in the aggregate and, in each case, the applicable US Credit
Party or Designated European Credit Party provides prompt written notice (but in
any event within 30 days thereafter) to the Administrative Agent. Each Credit
Party shall and shall cause its Subsidiaries to timely and fully pay and perform
their obligations under all leases and other agreements with respect to each
leased location or public warehouse where any Collateral with a value in excess
of $1,000,000 is stored is or may be located.

 

2.7 Further Assurances.

 

(a) Each Credit Party (except as noted in the following sentence) shall, from
time to time, execute such guaranties, financing statements, documents, security
agreements and reports as any Authorized Agent or Requisite Lenders at any time
may reasonably request to

 

36



--------------------------------------------------------------------------------

evidence, perfect or otherwise implement the guaranties and security for
repayment of the Obligations contemplated by the Loan Documents.

 

(b) In the event any Credit Party acquires after the Closing Date (i) a fee
simple interest for a purchase price in excess of $1,000,000, such Credit Party
shall deliver to Administrative Agent or European Security Agent, as applicable,
a fully executed mortgage or deed of trust over such real property in form and
substance satisfactory to Administrative Agent, together with such title
insurance policies, surveys, appraisals, evidence of insurance, legal opinions,
environmental assessments and other documents and certificates as shall be
reasonably required by Administrative Agent (or with respect to any European
Credit Party, Administrative Agent and European Security Agent) or (ii) a
leasehold interest in real property having annual rental or lease payments of
greater than $500,000, such Credit Party shall, subject to the consent of the
landlord of such real property (provided that such Credit Party shall use
commercially reasonable efforts to obtain such consent of the landlord), deliver
to Administrative Agent or European Security Agent, as applicable, a fully
executed mortgage or deed of trust over such real property in form and substance
satisfactory to Administrative Agent, together with such title insurance
policies, surveys, appraisals, evidence of insurance, legal opinions,
environmental assessments and other documents and certificates as shall be
reasonably required by Administrative Agent (or with respect to any European
Credit Party, Administrative Agent and European Security Agent).

 

(c) Each US Credit Party shall (i) cause each Person, upon its becoming a
Domestic Subsidiary of such US Credit Party (provided that this shall not be
construed to constitute consent by any of the Lenders to any transaction not
expressly permitted by the terms of this Agreement), promptly to guaranty the
Obligations and to grant to Administrative Agent, for the benefit of
Administrative Agent and Lenders, a security interest in the real, personal and
mixed property of such Person to secure the Obligations, (ii) pledge, or cause
to be pledged, to Administrative Agent, for the benefit of Administrative Agent
and Lenders, all of the Stock of such Subsidiary to secure the Obligations and
(iii) enter into blocked account agreements in form and substance approved by
the Administrative Agent. The documentation for such guaranty, security and
pledge shall be substantially similar to the Loan Documents executed
concurrently herewith with such modifications as are reasonably requested by
Administrative Agent.

 

(d) To the extent that no incremental income tax liability (other than de
minimus incremental income tax liability) would result from consolidating any
European Credit Party’s financial statements with the US Credit Parties for US
tax-reporting purposes, then at the request of the Administrative Agent or the
Required Lenders, Ultimate Holdco shall cause each such European Credit Party to
execute and deliver to the Administrative Agent (a) a Guaranty in form and
substance reasonably satisfactory to the Administrative Agent, guaranteeing the
Obligations of the US Borrowers hereunder and under the other Loan Documents,
and (b) Collateral Documents in form and substance reasonably satisfactory to
the Agents, granting to the European Security Agent a Lien over such European
Credit Party’s properties and assets, in each case, to the extent such European
Credit Party has, or is required to have, entered into a Guaranty or a
Collateral Document with respect to the Obligations of the European Credit
Parties, and to the extent such Guaranty or Collateral Document is not
prohibited by the law of the jurisdiction of formation of such European Credit
Party, and shall cause the pledge of all Stock of such European Credit Party to
the Administrative Agent to secure all of the Obligations

 

37



--------------------------------------------------------------------------------

to the extent only a portion of such Stock was previously pledged to the
Administrative Agent to secure the Obligations of the US Credit Parties.

 

(e) Each European Credit Party, at its cost and expense, shall promptly upon the
request of Administrative Agent or European Loan Agent execute and deliver, or
cause to be executed and delivered, to the European Security Agent (a) a
Guaranty in form and substance satisfactory to the Administrative Agent and the
European Loan Agent, guaranteeing the Obligations of the European Borrower
hereunder and under the other Loan Documents, and (b) Collateral Documents in
form and substance satisfactory to Agents, granting to the European Security
Agent a Lien over such European Credit Party’s properties and assets to secure
the Obligations of the European Credit Parties, to the extent such Guaranty or
Collateral Document is not prohibited by the law of the jurisdiction of
formation of such European Credit Party. The Administrative Agent may make any
such request (i) after the occurrence and during the continuance of a Default or
Event of Default, in its sole and absolute discretion and (ii) so long as no
Default or Event of Default has occurred and is continuing, (x) in the exercise
of reasonable credit judgment and taking into consideration the costs associated
therewith in relation to the value or importance of such Guaranty or Collateral
(it being understood that it is the intent of the parties that the Obligations
of the European Credit Parties shall be secured by substantially all of the
assets and properties of the European Credit Parties) or (y) with respect to any
European Credit Party having assets with a fair market value greater than
$1,500,000 (or the Equivalent Amount in an Alternative Currency). The security
interests required to be granted pursuant to this Section 2.7 shall be valid and
enforceable perfected security interests prior to the rights of all third
Persons and subject to no other Liens, except Permitted Encumbrances. The
Collateral Documents and other instruments related thereto shall be duly
recorded or filed in such manner and in such places and at such times, and such
other actions shall be taken, as are required by law to establish, perfect,
preserve and protect the Liens, in favor of the European Security Agent,
required to be granted pursuant to such documents and all taxes, fees and other
charges payable in connection therewith shall be paid in full by the European
Credit Parties. At the time of the execution and delivery of the additional
documents, the European Credit Parties shall cause to be delivered to the Agents
such opinions of counsel, mortgage policies, title surveys, real estate
appraisals, certificates of title, stock certificates and other related
documents as may be reasonably requested by the Administrative Agent or the
European Loan Agent to assure themselves that this Section 2.7 has been complied
with.

 

2.8 Interest Rate Agreement. Borrowers shall maintain Interest Rate Agreements
providing for interest rate protection as currently in effect with respect to
$60,000,000 of the Term Loans for a term expiring no earlier than March 31,
2006.

 

2.9 Escrow. All Escrow Material shall be deposited with and at all times held by
the Escrow Agent pursuant to the Escrow Agreement.

 

2.10 Currency Risk Management Policy. Ultimate Holdco will maintain until the
Termination Date, a currency risk management policy in accordance with the
guidelines set out in Annex F (the “Currency Risk Management Policy”).

 

38



--------------------------------------------------------------------------------

SECTION 3.

NEGATIVE COVENANTS

 

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

 

3.1 Indebtedness. The Credit Parties shall not and shall not cause or permit
their Subsidiaries directly or indirectly to create, incur, assume, or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
(other than pursuant to a Contingent Obligation permitted under Section 3.4)
except:

 

(a) the Obligations;

 

(b) Indebtedness evidenced by the Subordinated Notes Documents in the principal
amount not to exceed $150,000,000, in the aggregate at any time outstanding;

 

(c) Indebtedness not to exceed $5,000,000 in the aggregate at any time
outstanding secured solely by purchase money Liens or incurred with respect to
Capital Leases (other than those permitted under Section 3.1(p)) and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or changing the amortization
thereof (other than to extend the same) and that are otherwise on terms and
conditions no less favorable to any Credit Party, any Agent or any Lender, as
determined by Administrative Agent, than the terms of the Indebtedness being
refinanced, amended or modified;

 

(d) Existing Indebtedness (including intercompany loans) described in Schedule
3.1 outstanding as of the Closing Date and refinancings thereof or amendments or
modifications thereto that do not have the effect of increasing the principal
amount thereof or changing the amortization thereof (other than to extend the
same) and that are otherwise on terms and conditions no less favorable to any
Credit Party, any Agent or any Lender, as determined by Administrative Agent,
than the terms of the Indebtedness being refinanced, amended or modified;

 

(e) Indebtedness consisting of intercompany loans and advances made by any US
Credit Party to the other US Credit Party; provided that: (i) each US Credit
Party shall record all intercompany transactions on its books and records in a
manner reasonably satisfactory to Administrative Agent; (ii) the obligations of
each US Credit Party with respect to such intercompany loans and advances shall
be subordinated to the Obligations pursuant to Section 9.23; and (iii) at the
time any such intercompany loan or advance is made, each US Borrower shall be
Solvent;

 

(f) Indebtedness consisting of intercompany loans and advances made by any
European Credit Party or Spanish Holdco to any other European Credit Party
(other than an Excluded Subsidiary); provided that : (i) each European Credit
Party shall record all intercompany transactions on its books and records in a
manner reasonably satisfactory to European Loan Agent; and (ii) the obligations
of each European Credit Party with respect to such intercompany loans and
advances shall be subordinated to the Obligations pursuant to Section 9.23;

 

39



--------------------------------------------------------------------------------

(g) Indebtedness consisting of intercompany loans and advances made by any US
Borrower to European Borrower or Spanish Holdco (other than such intercompany
loans and advances permitted under Section 3.1(m)); provided that: (i) each US
Borrower shall record all intercompany transactions on its books and records in
a manner reasonably satisfactory to Administrative Agent; (ii) the obligations
of European Borrower or Spanish Holdco, as applicable, with respect to such
intercompany loans and advances shall be subordinated to the Obligations
pursuant to Section 9.23; and (iii) the then aggregate outstanding amount of
such intercompany loans or advances made by the US Borrowers to European
Borrower or Spanish Holdco, together with the aggregate amount of any capital
contributions made by Holdco to Spanish Holdco after the Closing Date shall not
exceed $5,000,000 in the aggregate;

 

(h) Indebtedness consisting of intercompany loans and advances made by European
Borrower to either US Borrower; provided that: (i) European Borrower shall
record all intercompany transactions on its books and records in a manner
reasonably satisfactory to Administrative Agent and (ii) the obligations of each
US Borrower with respect to such intercompany loans and advances shall be
subordinated to the Obligations pursuant to Section 9.23;

 

(i) Indebtedness under Interest Rate Agreements, Interest Hedge Agreements and
Foreign Exchange Agreements entered into in the ordinary course of business;
provided that such agreements (i) are designed solely to protect Credit Parties
against fluctuations in foreign currency exchange rates or interest rates and
(ii) do not increase the Indebtedness of the obligor outstanding at any time
other than as a result of fluctuations in foreign currency exchange rates or
interest rates or by reason of fees, indemnities and compensation payable
thereunder;

 

(j) unsecured Indebtedness incurred by Credit Parties, not to exceed $50,000,000
in the aggregate outstanding at any time;

 

(k) [Intentionally Omitted;]

 

(l) Indebtedness of European Credit Parties (other than European Borrower) to
banks arising out of overdrafts of deposit accounts or other similar short-term
financing arrangements, which overdrafts or other similar arrangements are
supported by Letters of Credit issued pursuant to this Agreement and the amount
of which Indebtedness does not exceed the amount of the Letter of Credit issued
in support thereof;

 

(m) Indebtedness consisting of intercompany trade payables from any Credit Party
to another Credit Party incurred in the ordinary course of business; and

 

(n) Indebtedness consisting of intercompany loans and advances of any indemnity
or other payments received by Intermediate Holdco pursuant to the Merger
Agreement made by (i) Intermediate Holdco, or (ii) any Credit Party to which
such indemnity or other payments have been contributed, in each case, to the
Credit Party which has incurred the obligation or liability with respect to
which such payment has been made under the Merger Agreement;

 

(o) Indebtedness consisting of intercompany loans and advances made by Spanish
Holdco to DF; provided that, (i) DF shall record all intercompany transactions
on its

 

40



--------------------------------------------------------------------------------

books and records in a manner reasonably satisfactory to European Loan Agent,
(ii) the obligations of DF with respect to such intercompany loans and advances
shall be subordinated to the obligations pursuant to Section 9.23 and (iii) the
aggregate amount of such intercompany loans or advances made by Spanish Holdco
to DF in any Fiscal Year shall not exceed the amounts of the distributions made
in such Fiscal Year pursuant to Section 3.5(h);

 

(p) Indebtedness not to exceed $100,000,000 in the aggregate principal amount at
any time outstanding incurred with respect to IRB Transactions, as long as,
prior to the incurrence of such Indebtedness, the Administrative Agent receives
evidence, in form and substance reasonably satisfactory to the Administrative
Agent, that, immediately following the incurrence of such Indebtedness and
taking into account the incurrence of such Indebtedness, the Loans shall
continue to be rated “BB-” or better by S&P and “Ba3” or better by Moody’s; and

 

(q) Indebtedness consisting of intercompany loans and advances made by any
European Credit Party to any other European Credit Party in connection with the
daily operation of the European Cash Pooling System; provided that: (i) each
European Credit Party shall record all such intercompany transactions on its
books and records in a manner reasonably satisfactory to European Loan Agent;
(ii) the European Borrower shall have complied with the provisions of paragraph
2(e) of Annex G; and (iii) the obligations of each European Credit Party with
respect to such intercompany loans and advances shall be subordinated to the
Obligations pursuant to Section 9.23.

 

3.2 Liens and Related Matters; No Liens. Except as set forth on Schedule 3.2,
the Credit Parties shall not and shall not cause or permit their Subsidiaries to
directly or indirectly create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of such Credit Party or any such
Subsidiary, whether now owned or hereafter acquired, or any income or profits
therefrom, except (i) Permitted Encumbrances, (ii) subleases entered into in the
ordinary course of business by any Credit Party as lessor with respect to excess
or unused real property leased by such Credit Party; (iii) leases entered into
in the ordinary course of business by any Credit Party as lessor with respect to
any excess or unused real property owned by such Credit Party; and (iv) Liens
not otherwise permitted hereunder securing obligations of any Credit Party not
exceeding $250,000 in the aggregate at any one time.

 

(b) No Negative Pledges. Except as set forth on Schedule 3.2, the Credit Parties
shall not and shall not cause or permit their Subsidiaries to directly or
indirectly enter into or assume any agreement (other than the Loan Documents)
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, except (a) the Subordinated
Notes Documents and (b) Capital Leases or Licenses which prohibit Liens upon the
assets that are subject thereto.

 

(c) No Restrictions on Subsidiary Distributions to Borrowers. Except as provided
herein and as provided in the Subordinated Notes Documents, the Credit Parties
shall not and shall not cause or permit their Subsidiaries to directly or
indirectly create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to: (i) pay dividends or make any other distribution on any of such
Subsidiary’s Stock owned by any Borrower or any other Subsidiary; (ii) pay any
Indebtedness owed to any Borrower or any other Subsidiary; (iii) make loans or
advances to any

 

41



--------------------------------------------------------------------------------

Borrower or any other Subsidiary; or (iv) except for restrictions on the
transfers of specific assets subject to Capital Leases or other leases or
purchase money obligations, transfer any of its property or assets to any
Borrower or any other Subsidiary.

 

3.3 Investments. The Credit Parties shall not and shall not cause or permit
their Subsidiaries to directly or indirectly make or own any Investment in any
Person except:

 

(a) Borrowers may make and own Investments in Cash Equivalents subject to a
first priority perfected security interest in favor of Administrative Agent or
European Security Agent (including pursuant to Control Letters); provided that
such Cash Equivalents are not subject to setoff rights;

 

(b) The Credit Parties may make intercompany loans to other Credit Parties to
the extent permitted under Section 3.1;

 

(c) Credit Parties may make (i) loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $250,000 to any employee and not to exceed $500,000 in
the aggregate at any time outstanding and (ii) the Officer Loans;

 

(d) US Credit Parties may make capital contributions to other US Credit Parties
(and in connection with one or more Permitted Acquisitions, Persons which become
US Credit Parties simultaneously with the consummation of the applicable
Permitted Acquisitions) as permitted by applicable law;

 

(e) Spanish Holdco and European Credit Parties may make capital contributions to
European Credit Parties (and in connection with one or more Permitted
Acquisitions, Persons which become European Credit Parties simultaneously with
the consummation of the applicable Permitted Acquisitions) (other than Excluded
Subsidiaries) to the extent permitted by applicable law;

 

(f) Holdco may make capital contributions to Spanish Holdco as long as the
aggregate amount thereof made after the Closing Date, together with the
aggregate amount of all then outstanding loans or advances made by the US
Borrowers to Spanish Holdco or European Borrower, do not to exceed $5,000,000 in
the aggregate;

 

(g) Each Credit Party may hold investments comprised of notes payable, or stock
or other securities issued by Account Debtors (excluding Affiliates) to such
Credit Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts with such Credit Party in the ordinary course of
business;

 

(h) Each Credit Party may maintain its existing investments in its Subsidiaries
as of the Closing Date;

 

(i) Other investments not exceeding $10,000,000 in the aggregate at any time
outstanding;

 

42



--------------------------------------------------------------------------------

(j) Investments existing on the Closing Date, as set forth on Schedule 3.3 and
any renewals, amendments and replacements thereof that do not increase the
amount thereof;

 

(k) Investments consisting of securities, promissory notes or other non-cash
consideration received as proceeds of Asset Dispositions permitted by Section
3.7(b), (d) and (e);

 

(l) Investments consisting of loans by Ultimate Holdco to employees of any
Credit Party which are used solely by such employees to simultaneously purchase
the Stock of Ultimate Holdco;

 

(m) Investments consisting of pledges or deposits required in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security or similar legislation;

 

(n) Investments consisting of pledges or deposits in connection with the
non-delinquent performance of bids, trade contracts or leases, in each case,
incurred in the ordinary course of business;

 

(o) Any indemnity or other payments received by Intermediate Holdco pursuant to
the Merger Agreement may be distributed by Intermediate Holdco to the Credit
Party which has incurred the obligation or liability with respect to which such
payment has been made under the Merger Agreement, which distribution may be made
to such Credit Party through successive capital contributions to other Credit
Parties or through intercompany loans or advances;

 

(p) Credit Parties may make Permitted Acquisitions; and

 

(q) Credit Parties may purchase and own industrial revenue bonds issued to fund
or maintain all or any portion of one or more IRB Transactions.

 

3.4 Contingent Obligations. The Credit Parties shall not and shall not cause or
permit their Subsidiaries to directly or indirectly create or become or be
liable with respect to any Contingent Obligation except:

 

(a) Letter of Credit Obligations;

 

(b) Those resulting from Interest Rate Agreements entered into by any Borrower
pursuant to Section 2.8;

 

(c) Those resulting from Indebtedness permitted under Section 3.1(i);

 

(d) Those resulting from endorsement of negotiable instruments for collection in
the ordinary course of business;

 

(e) Those existing on the Closing Date and described in Schedule 3.4;

 

(f) Those arising under indemnity agreements to title insurers to cause such
title insurers to issue to any Authorized Agent mortgagee title insurance
policies;

 

43



--------------------------------------------------------------------------------

(g) Those arising with respect to customary indemnification obligations incurred
in connection with Asset Dispositions permitted hereunder;

 

(h) Those incurred with respect to Indebtedness permitted by Section 3.1;
provided that any such Contingent Obligation is subordinated to the Obligations
to the same extent as the Indebtedness to which it relates is subordinated to
the Obligations;

 

(i) Any other Contingent Obligation not expressly permitted by clauses (a)
through (h) above, so long as any such other Contingent Obligations, in the
aggregate at any time outstanding, do not exceed $5,000,000;

 

(j) (A) Contingent Obligations to Dent-A-Med, Inc. pursuant to the Dent-A-Med
Facility, (B) Contingent Obligations of Tempur UK, Ltd. to a third-party
financial institution under a factoring and/or consumer financing or similar
arrangement in form and substance satisfactory to Authorized Agents, and (C)
other Contingent Obligations of any Credit Party to a third-party financial
institution under a factoring and/or consumer financing or similar arrangement
in form and substance satisfactory to Authorized Agents; provided that the
amount of such Contingent Obligations described in (A), (B) and (C) in the
aggregate do not exceed $15,000,000 in the aggregate outstanding at any time;
and

 

(k) Contingent Obligations arising with respect to the indemnification
obligations of TPI under that certain Service and Technology Agreement, dated as
of May 27, 2004, by and among the Kentucky Economic Development Finance
Authority, TPI and Setzer Investments, LLC.

 

3.5 Restricted Payments. The Credit Parties shall not and shall not cause or
permit their Subsidiaries to directly or indirectly declare, order, pay, make or
set apart (in trust or otherwise) any sum for any Restricted Payment, except
that:

 

(a) Any Domestic Subsidiary may make payments and distributions to Ultimate
Holdco that are used by Ultimate Holdco to pay federal and state income taxes
then due and owing, franchise taxes and other similar expenses incurred in the
ordinary course of business; provided that such Credit Party’s aggregate
contribution to taxes as a result of the filing of a consolidated or combined
return by Ultimate Holdco shall not be greater, nor the aggregate receipt of tax
benefits less, than they would have been had such Credit Party not filed a
consolidated or combined return with Ultimate Holdco;

 

(b) (i) Any Credit Party that is a direct Subsidiary of Holdco may pay dividends
to Holdco, (ii) TWHS may pay dividends to DF, (iii) DF may pay dividends to
Spanish Holdco, (iv) Spanish Holdco may pay dividends to Holdco, (v) Holdco,
Tempur France Sarl and Tempur Italia Srl may pay dividends to Intermediate
Holdco, and (vi) Intermediate Holdco may pay dividends to Ultimate Holdco, in
each case, solely to the extent necessary, either individually or in the
aggregate to permit Ultimate Holdco, and Ultimate Holdco may use such dividends
to effect the repurchase, redemption, acquisition, cancellation or other
retirement for value of the Stock of Ultimate Holdco or to effect the
termination of options to purchase Stock of Ultimate Holdco, in each case, held
by former managers and employees of Ultimate Holdco or its Subsidiaries (or
their Family Members (as defined in the Stockholders Agreement)

 

44



--------------------------------------------------------------------------------

or their estates or beneficiaries under their estates) upon the death,
disability, retirement or termination of employment of any such former managers
or employees; provided that (A) the sum of all such Restricted Payments under
this Section 3.5(b) shall not exceed $500,000 in any Fiscal Year or $2,000,000
during the term of this Agreement and (B) no Event of Default exists at the time
of such Restricted Payment or would occur as a result thereof;

 

(c) (i) Any Credit Party that is a direct Subsidiary of Holdco may pay dividends
to Holdco, (ii) TWHS may pay dividends to DF, (iii) DF may pay dividends to
Spanish Holdco, (iv) Spanish Holdco may pay dividends to Holdco, (v) Holdco,
Tempur France Sarl and Tempur Italia Srl may pay dividends to Intermediate
Holdco, and (vi) Intermediate Holdco may pay dividends to Ultimate Holdco, in
each case, solely to the extent necessary to permit (x) Holdco, Intermediate
Holdco, Spanish Holdco and/or Ultimate Holdco to pay, and Holdco, Intermediate
Holdco, Spanish Holdco and/or Ultimate Holdco may pay, out-of-pocket general
administrative costs and expenses incurred in the ordinary course of business,
including accounting, legal and other professional fees, reimbursement of
reasonable expenses of directors and executive compensation; provided that such
dividend payments shall not exceed $5,000,000 in the aggregate in any Fiscal
Year for all of the Credit Parties; and (y) Intermediate Holdco to make, and
Intermediate Holdco may make, payments under the Employment Agreements and the
agreements listed on Schedule 3.21;

 

(d) Subsidiaries of a Borrower may make Restricted Payments pro rata to the
Stockholders of such Subsidiary and Subsidiaries of Tempur Holding GmbH may make
Restricted Payments to Tempur Holding GmbH;

 

(e) Borrowers may make payments in respect of the Subordinated Notes to the
extent holders of the Subordinated Notes are permitted to accept such payments
by the terms of Article 12 of the Subordinated Notes Indenture;

 

(f) Any Credit Party may make payments to another Credit Party in the ordinary
course of business in respect of the Intercompany Obligations;

 

(g) Ultimate Holdco may, during any Fiscal Year, following the date on which
Ultimate Holdco’s annual audited Financial Statements for the then immediately
preceding Fiscal Year are delivered pursuant to Section 4.6(b), (i) pay
dividends on its Stock, (ii) effect the repurchase, redemption, acquisition,
cancellation or other retirement for value of its Stock or (iii) effect the
redemption of any or all of the Subordinated Notes at a price not greater than
110% of the face value of such Subordinated Notes; provided that the sum of all
such Restricted Payments in any Fiscal Year under this Section 3.5(g) shall not
exceed 50% of the consolidated net income of Ultimate Holdco and its
Subsidiaries (determined on a consolidated basis in accordance with GAAP) for
the then immediately preceding Fiscal Year; provided further that (i) if the
aggregate amount of such Restricted Payments under this Section 3.5(g) made
during any Fiscal Year is less than the amount permitted in this Section 3.5(g)
for such Fiscal Year (before giving effect to any carryover), then 100% of the
shortfall may be added to the amount of the Restricted Payments permitted under
this Section 3.5(g) for the immediately succeeding (but not any other) Fiscal
Year and (ii) in determining whether any amount is available for carryover, the
amount expended in any Fiscal Year shall first be deemed to be from the amount
allocated to such Fiscal Year before any carryover; provided that,
notwithstanding

 

45



--------------------------------------------------------------------------------

the foregoing, in no event shall the aggregate amount of Restricted Payments
made pursuant to this Section 3.5(a) in any Fiscal Year exceed the consolidated
net income of Ultimate Holdco and its Subsidiaries (determined on a consolidated
basis in accordance with GAAP) for the then immediately preceding Fiscal Year;
and

 

(h) TWHS may make distributions to DF, and DF may in turn promptly make
distributions to Spanish Holdco, in each case, for the purpose of enabling
Spanish Holdco to promptly make the intercompany loans and advances referred to
in Section 3.1(p).

 

3.6 Restriction on Fundamental Changes. The Credit Parties shall not and shall
not cause or permit their Subsidiaries to directly or indirectly:

 

(a) amend, modify or waive any term or provision of its organizational
documents, including its articles of incorporation, certificates of designations
pertaining to preferred stock, bylaws, partnership agreement or operating
agreement in any manner adverse to the rights and benefits of the Agents and
Lenders under the Loan Documents or the ability of the Credit Parties to repay
the Obligations unless required by law, except (i) upon not less than thirty
(30) Business Days prior written notice to Administration Agent, the Credit
Parties may change their corporate form provided that each such Credit Party
duly executes and delivers, or causes to be duly executed and delivered,
Collateral Documents and such further instruments in form and substance
satisfactory to the Authorized Agents, and does or causes to be done such
further acts including the provision of legal opinions as may be necessary or
proper in the opinion of Administrative Agent to evidence, continue, preserve
and perfect the guarantees and security for the Obligations provided by the
Credit Parties and to carry out more effectively the provisions and purposes of
the Credit Agreement or any other Loan Document and (ii) European Borrower may
reduce its share capital in one or more consecutive transactions (not to exceed
a reduction of 1,500,000 DKK par value shares in the aggregate) solely to the
extent necessary to make any Restricted Payments permitted to be made by
European Borrower under Section 3.5. In addition, in connection with any capital
contribution permitted in Section 3.3, any additional shares or equity interests
issued by a Credit Party as a result of such capital contributions may be
cancelled and shall not be required to be subject to a pledge or security
interest granted in favor of the Administrative Agent, the European Loan Agent,
the European Working Capital Loan Agent or the European Security Agent, as
applicable; provided that such additional shares or equity interests are
cancelled during the same board or shareholder meeting in which such shares or
equity interests are authorized and/or issued;

 

(b) enter into any transaction of merger or consolidation except, upon not less
than thirty (30) days prior written notice to Administrative Agent, (i) any US
Credit Party existing on the Closing Date (other than Ultimate Holdco) may merge
with another US Credit Party; provided that a US Borrower shall be the survivor
of any such merger to which a US Borrower is a party, (ii) DF may form
directly-owned Subsidiaries organized under the laws of a foreign jurisdiction
for the purpose of sales and distribution of products in such jurisdiction;
provided that at or prior to formation of such Subsidiary, such Subsidiary shall
have executed and delivered a guarantee of the Obligations of the European
Credit Parties in favor of the European Security Agent and the European Security
Agent shall have been granted a first priority perfected Lien (subject to
Permitted Encumbrances) in the assets and Stock of such Subsidiary to secure the
Obligations of the European Credit Parties in form and substance

 

46



--------------------------------------------------------------------------------

satisfactory to the Authorized Agents, and the Credit Parties shall have
executed such other documents, certificates and legal opinions and taken such
other action as may be required by the Administrative Agent in connection
therewith, (iii) any US Borrower may form a direct wholly-owned Domestic
Subsidiary to own and to exploit certain trademarks and to sell and distribute
products consistent with the description of business on Schedule 3.9; provided
that within 10 Business Days of formation of such Subsidiary, such US Borrower
and Subsidiary shall have complied with the requirements of Section 2.7(c); (iv)
any US Borrower, Holdco or Intermediate Holdco may form one or more direct
wholly-owned Domestic Subsidiaries; provided that within 10 Business Days of
formation of such a Subsidiary, such US Borrower and Subsidiary shall have
complied with the requirements of Section 2.7(c); (v) DF may dissolve Tempur
World Holding Sweden AB, (vi) Intermediate Holdco and Holdco may enter into the
Holdco Merger, and (vi) any Borrower may establish non-wholly owned subsidiaries
and/or joint ventures to the extent that Investments in such non-wholly owned
subsidiaries and/or joint ventures is permitted under Section 3.3;

 

(c) liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution) except for any of the Specified Credit Parties; provided that the
proceeds from any such liquidation, wind-up or liquidation shall be promptly
applied pro rata to the remaining Scheduled Installments of the European Term
Loan A; or

 

(d) acquire by purchase or otherwise all or any substantial part of the business
or assets of any other Person, except that TPI may transfer all of the
outstanding Stock held by it of any of its Domestic Subsidiaries to Holdco;
provided that on or before such transfer each of Tempur Japan Yugen Kaisha and
Tempur UK, Ltd., and such Domestic Subsidiary of TPI duly execute and deliver,
or cause to be duly executed and delivered, Collateral Documents and such
further instruments in form and substance satisfactory to the Authorized Agents,
and do or cause to be done such further acts as may be necessary or proper in
the opinion of Administrative Agent to evidence, continue, preserve and perfect
the guarantees and security for the Obligations provided by the Credit Parties
and to carry out more effectively the provisions and purposes of the Credit
Agreement or any other Loan Document.

 

Notwithstanding the foregoing, any Borrower or any Subsidiary thereof (or
Ultimate Holdco, Intermediate Holdco or Holdco, so long as contemporaneously
therewith, all assets so acquired are transferred to one or more Borrowers), may
acquire all or substantially all of the assets or Stock of any Person (the
“Target”) (in each case, a “Permitted Acquisition”) subject to the satisfaction
of each of the following conditions:

 

(i) Administrative Agent and, in the case of an acquisition by European
Borrower, the European Loan Agent, shall receive at least thirty (30) days’
prior written notice (or such shorter period acceptable to the Administrative
Agent or European Loan Agent, as applicable) of the closing of such proposed
Permitted Acquisition, which notice shall include a reasonably detailed
description of such proposed Permitted Acquisition;

 

(ii) such Permitted Acquisition shall be consensual and shall have been approved
by the Target’s board of directors;

 

47



--------------------------------------------------------------------------------

(iii) the sum of all amounts payable in connection with all Permitted
Acquisitions (including all transaction costs and all Indebtedness, liabilities
and Contingent Obligations incurred or assumed in connection therewith or
otherwise reflected in a consolidated balance sheet of Borrowers and Target)
incurred after the Closing Date shall not exceed $100,000,000 in the aggregate;

 

(iv) the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Permitted Encumbrances);

 

(v) at or prior to the closing of any Permitted Acquisition, the Credit parties
shall have satisfied the requirements of Section 2.7 hereof;

 

(vi) Concurrently with delivery of the notice referred to in clause (i) above,
Borrowers shall have delivered to the Administrative Agent and the European Loan
Agent, in form and substance reasonably satisfactory to the Administrative Agent
and the European Loan Agent:

 

(1) a pro forma consolidated balance sheet, income statement and cash flow
statement of Ultimate Holdco and its Subsidiaries (the “Acquisition Pro Forma”),
based on recent financial statements, which shall be complete and shall fairly
present in all material respects the assets, liabilities, financial condition
and results of operations of Ultimate Holdco and its Subsidiaries in accordance
with GAAP consistently applied, but taking into account such Permitted
Acquisition and the funding of all Loans in connection therewith, and such
Acquisition Pro Forma shall reflect that on a pro forma basis, no Event of
Default has occurred and is continuing or would result after giving effect to
such Permitted Acquisition and Borrowers would have been in compliance with the
financial covenants set forth in Section 4 for the four quarter period reflected
in the Compliance Certificate most recently delivered to the Administrative
Agent prior to the consummation of such Permitted Acquisition (after giving
effect to such Permitted Acquisition and all Loans funded in connection
therewith as if made on the first day of such period);

 

(2) updated versions of the most recently delivered Projections covering the
1-year period commencing on the date of such Permitted Acquisition and otherwise
prepared in accordance with the Projections (the “Acquisition Projections”) and
based upon historical financial data of a recent date reasonably satisfactory to
the Administrative Agent, taking into account such Permitted Acquisition; and

 

(3) a certificate of the chief financial officer of Ultimate Holdco and each
Borrower to the effect that: (w) each Borrower (after taking into consideration
all rights of contribution and indemnity such Borrower has against Ultimate
Holdco and each other Subsidiary of Ultimate Holdco) will be Solvent upon the
consummation of the Permitted Acquisition; (x) the Acquisition Pro Forma fairly
presents the financial condition of Ultimate Holdco and Borrowers (on a
consolidated basis) as of the date thereof after giving effect to the Permitted
Acquisition; (y) the Acquisition Projections are reasonable estimates of the
future financial performance of Ultimate Holdco and Borrowers subsequent to the
date thereof based upon the historical performance of Ultimate Holdco, Borrowers
and the Target and show that Ultimate Holdco and Borrowers shall continue to be
in compliance with the financial covenants

 

48



--------------------------------------------------------------------------------

set forth in Section 4 for the 1-year period thereafter; and (z) Ultimate Holdco
and Borrowers have completed their due diligence investigation with respect to
the Target and such Permitted Acquisition, which investigation was conducted in
a manner similar to that which would have been conducted by a prudent purchaser
of a comparable business and the results of which investigation were delivered
to the Administrative Agent and Lenders;

 

(4) on or prior to the date of such Permitted Acquisition, the Administrative
Agent shall have received, in form and substance reasonably satisfactory to the
Administrative Agent, copies of the acquisition agreement and related agreements
and instruments, and all opinions, certificates, lien search results and other
documents reasonably requested by the Administrative Agent; and

 

(5) at the time of such Permitted Acquisition and after immediately giving
effect thereto, no Default or Event of Default has occurred and is continuing.

 

3.7 Disposal of Assets or Subsidiary Stock. The Credit Parties shall not and
shall not cause or permit their Subsidiaries to directly or indirectly convey,
sell, lease (as lessor), sublease, transfer or otherwise dispose of, or grant
any Person an option to acquire, in one transaction or a series of related
transactions, any of its property, business or assets, whether now owned or
hereafter acquired, except for (a) sales of inventory to customers for fair
value in the ordinary course of business and dispositions of obsolete equipment
not used or useful in the business; (b) Asset Dispositions by Borrowers and
their Subsidiaries (excluding sales of Accounts and Stock of any of Ultimate
Holdco’s Subsidiaries) if all of the following conditions are met (i) the market
value of assets sold or otherwise disposed of in any single transaction or
series of related transactions does not exceed $1,000,000 and the aggregate
market value of assets sold or otherwise disposed of in any Fiscal Year does not
exceed $5,000,000, (ii) the consideration received is at least equal to the fair
market value of such assets, (iii) the sole consideration received is cash, or
as otherwise approved by Administrative Agent with not less than 80% of
consideration in cash, (iv) the Net Proceeds of such Asset Disposition are
applied as required by Section 1.5(c), (v) after giving effect to the Asset
Disposition and the repayment of Indebtedness with the proceeds thereof,
Borrowers are in compliance on a pro forma basis with the covenants set forth in
Section 4 recomputed for the most recently ended quarter for which information
is available and is in compliance with all other terms and conditions of this
Agreement, and (vi) no Default or Event of Default then exists or would result
from such Asset Disposition; (c) sales of property (i) by any US Credit Party to
any other US Credit Party or (ii) by any European Credit Party to any other
Credit Party; (d) Asset Dispositions set forth on Schedule 3.7; provided that
the sole consideration received is cash, or as otherwise approved by
Administrative Agent with not less than 80% of consideration in cash; (e) sales
of assets not otherwise permitted in clauses (a) through (d) above and (f)
through (h) below, in an aggregate amount not exceeding $1,000,000 with the
prior written consent of Administrative Agent; provided that the sole
consideration received is cash, or as otherwise approved by Administrative Agent
with not less than 80% of consideration in cash; (f) transfers of the Stock of
certain Credit Parties to DF and Holdco permitted under Section 3.6(d); (g) the
sale of defaulted consumer accounts receivable that have been repurchased by a
US Borrower, a European Borrower or one of its direct Subsidiaries from consumer
finance companies pursuant to such Credit Party’s contractual repurchase
obligations; (h) the sale of the German Property, (i) dispositions associated
with the dissolution by DF of Tempur World Holding Sweden AB, (j) the sale
leaseback permitted

 

49



--------------------------------------------------------------------------------

pursuant to Section 3.17(b) and (k) the licensing of intellectual property
rights by any Credit Party in the ordinary course of its business; provided,
however, that notwithstanding any of the foregoing, no European Credit Party
shall license or otherwise transfer any of its Intellectual Property rights for
use in North America nor sell or otherwise transfer any of its Licensed Products
for use in North America (or distribution rights in respect thereof) to any
Person, without the written consent of Administrative Agent, other than (x)
Holdco and the US Borrower, and (y) pursuant to the Canadian Distribution
Agreement with respect to Canada.

 

3.8 Transactions with Affiliates. The Credit Parties shall not and shall not
cause or permit their Subsidiaries to directly or indirectly enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any management, consulting, investment
banking, advisory or other similar services) with any Affiliate or with any
director, officer or employee of any Credit Party, except (a) as set forth on
Schedule 3.8; (b) transactions in the ordinary course of and pursuant to the
reasonable requirements of the business of any such Credit Party or any of its
Subsidiaries and upon fair and reasonable terms which are no less favorable to
any such Credit Party or any of its Subsidiaries than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate and
are fully disclosed to Administrative Agent in advance in the case of any such
transaction or series of related transactions that involve the payments,
receipts or transfers of assets by any Credit Party in excess of $500,000 in the
aggregate; (c) payment of reasonable compensation (including reasonable bonus
and other reasonable incentive arrangements) to officers and employees for
services actually rendered to any such Credit Party or any of its Subsidiaries;
(d) payment of (i) independent director’s fees so long as such fees are
reasonable market based fees and (ii) non-independent director’s fees not to
exceed $500,000 in the aggregate for any Fiscal Year; (e) Restricted Payments
permitted in Section 3.5 and the agreements pursuant to which such Restricted
Payments are required to be made; (f) reimbursement of employee travel and
lodging costs and other business expenses incurred in the ordinary course of
business; (g) capital contributions permitted by Section 3.3(d) and (e); (h)
loans and advances to employees pursuant to Section 3.3(c) and (k) and (i)
pursuant to the European Cash Pooling System.

 

3.9 Conduct of Business. The Credit Parties shall not and shall not cause or
permit their Subsidiaries to directly or indirectly engage in any business other
than businesses of the type described on Schedule 3.9.

 

3.10 Changes Relating to Indebtedness. The Credit Parties shall not and shall
not cause or permit their Subsidiaries to directly or indirectly change or amend
the terms of any of its Indebtedness permitted by Section 3.1(b) if the effect
of such amendment is to: (a) increase the interest rate on such Indebtedness (b)
change the dates upon which payments of principal or interest are due on or
principal amount of such Indebtedness; (c) change any event of default or add or
make more restrictive any covenant with respect to such Indebtedness (d) change
the redemption or prepayment provisions of such Indebtedness; (e) change the
subordination provisions thereof (or the subordination terms of any guaranty
thereof); (f) change or amend any other term if such change or amendment would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner adverse to any Credit
Party or Lenders; or (g) increase the portion of interest payable in cash with
respect to any Indebtedness for which interest is payable by the issuance of
payment-in kind notes or is

 

50



--------------------------------------------------------------------------------

permitted to accrue. This Section 3.10 shall not limit or prohibit any
prepayment of Indebtedness permitted under Section 3.19. The Credit Parties
shall not designate any Indebtedness other than the Obligations hereunder as
Designated Senior Debt under (and as defined in) the Subordinated Notes
Indenture.

 

3.11 Fiscal Year. No Credit Party shall change its Fiscal Year or permit any of
its Subsidiaries to change their respective Fiscal Years.

 

3.12 Press Release; Public Offering Materials. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure, including any prospectus, proxy
statement or other materials filed with any Governmental Authority relating to a
public offering of the Stock of any Credit Party, using the name of either GE
Capital, LBI, Nordea, or GE ELF or any of their respective affiliates or
referring to this Agreement, the other Loan Documents or the Related
Transactions Documents without at least two (2) Business Days’ prior notice to
GE Capital, Nordea, or GE ELF, as applicable, and without the prior written
consent of GE Capital, LBI, Nordea, or GE ELF, as applicable, unless (and only
to the extent that) such Credit Party or Affiliate is required to do so under
law and then, in any event, such Credit Party or Affiliate will consult with GE
Capital, LBI, Nordea, or GE ELF, as applicable, before issuing such press
release or other public disclosure. Each Credit Party consents to the
publication by any Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
Such Agent or such Lender shall provide a draft of any such tombstone or similar
advertising material to each Credit Party and each other Agent for review and
comment prior to the publication thereof. Each Agent reserves the right to
provide to industry trade organizations information necessary and customary for
inclusion in league table measurements.

 

3.13 Subsidiaries. The Credit Parties shall not and shall not cause or permit
their Subsidiaries to directly or indirectly establish, create or acquire any
new Subsidiary other than as permitted by Section 3.6.

 

3.14 Bank Accounts; Cash Management. The US Credit Parties shall not and shall
not cause or permit their Subsidiaries to establish any new bank accounts
without prior written notice to Administrative Agent and unless Administrative
Agent and the bank at which the account is to be opened enter into a tri-party
agreement regarding such bank account pursuant to which such bank acknowledges
the security interest of Administrative Agent in such bank account, agrees to
comply with instructions originated by Administrative Agent directing
disposition of the funds in the bank account without further consent from such
Credit Party or Subsidiary, and agrees to subordinate and limit any security
interest the bank may have in the bank account on terms satisfactory to
Administrative Agent. Each European Credit Party shall establish and maintain
the cash management systems as described in Annex G. The Credit Parties agree
that with respect to banks at which any bank account is maintained which is
subject to any such tri-party agreement in favor of any Authorized Agent, such
Agent may give notice (an “Activation Notice”) implementing the cash sweep or
similar provisions of such agreement at any time at which (1) an Event of
Default has occurred and is continuing, (2) such Agent believes in its
reasonable credit judgment that based upon information available to it that an
Event of Default exists or could reasonably be expected to occur; or (3)
Administrative Agent reasonably believes that an event or circumstance that is
likely to have a Material Adverse Effect has occurred.

 

51



--------------------------------------------------------------------------------

3.15 Hazardous Materials. The Credit Parties shall not and shall not cause or
permit their Subsidiaries to cause or permit a Release of any Hazardous Material
on, at, in, under, above, to, from or about any of the Real Estate where such
Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities by the Credit Parties or any of their Subsidiaries
under, any Environmental Laws or Environmental Permits or (b) otherwise
adversely impact the value or marketability of any of the Real Estate or any of
the Collateral, other than such violations, Environmental Liabilities or adverse
impacts that could not reasonably be expected to have a Material Adverse Effect.

 

3.16 ERISA. The Credit Parties shall not and shall not cause or permit any ERISA
Affiliate to, cause or permit to occur an ERISA Event to the extent such ERISA
Event could reasonably be expected to have a Material Adverse Effect.

 

3.17 Sale Leasebacks. The Credit Parties shall not and shall not cause or permit
any of their Subsidiaries to engage in any sale leaseback, synthetic lease or
similar transaction involving any of its assets, except for (a) the leaseback
for temporary office space needs of a portion of the property located at
Carl-Benz-Strasse 8, D-33803, Steinhagen, Germany by Tempur Deutschland GmbH
(the “German Property”) in connection with the sale thereof and (b) the sale and
leaseback of the Albuquerque Plant in connection with an IRB Transaction.

 

3.18 Changes to Material Contracts. No Credit Party shall terminate or change or
amend the terms of the Merger Agreement, the Holdco License and Distribution
Agreement or the Sub-License and Distribution Agreements without the prior
written consent of the Administrative Agent (after consultation with the
European Loan Agent). Except as provided in the immediately preceding sentence,
no Credit Party shall change or amend, except for inconsequential technical
changes, the terms of any Related Transaction Documents (other than the
Subordinated Notes Documents), any Non-Competition Agreement or any
confidentiality or non-competition provisions of any Employment Agreement
without the prior written consent of the Administrative Agent (after
consultation with the European Loan Agent), which consent shall not be
unreasonably withheld (unless such change or amendment would adversely affect in
any respect the Lenders or the Agents or be reasonably likely to cause a
Material Adverse Effect, in which case such consent may be given or withheld in
the sole discretion of the Administrative Agent). No Credit Party shall change
or amend the terms of any Subordinated Notes Document to the extent prohibited
by the Subordinated Notes Indenture.

 

3.19 Prepayments of Other Indebtedness. The Credit Parties shall not, directly
or indirectly, voluntarily purchase, redeem, defease, prepay or set aside in
trust or otherwise any funds for the prepayment of any principal of, premium, if
any, interest or other amount payable in respect of any Indebtedness, other than
(i) the Obligations and those Contingent Obligations existing on the Closing
Date and set forth on Schedule 3.21; (ii) Indebtedness secured by a Permitted
Encumbrance if the asset securing such Indebtedness has been sold or otherwise
disposed of in accordance with Section 3.7(b); (iii) intercompany Indebtedness
reflecting amounts owing to Borrowers; (iv) Indebtedness secured by the German
Property in connection with the sale of the German Property permitted by Section
3.7(h); (v) Indebtedness described in Schedule 3.1 that is refinanced as
permitted by Section 3.1(c) or (d); and (vi) any other Indebtedness under one or
more Capital Leases up to $500,000 in the aggregate during the term hereof.
Without the prior written consent of Administrative Agent, the Credit Parties
shall not

 

52



--------------------------------------------------------------------------------

forgive principal of, premium, if any, interest or other amount payable in
respect of any intercompany Indebtedness other than intercompany Indebtedness
consisting of up to $10,000,000 in the aggregate of intercompany payables owed
by US Borrowers to DF.

 

3.20 Real Estate Purchases. The Credit Parties may purchase a fee simple
ownership interest in Real Estate as long as (i) the Administrative Agent
receives an environmental report relating to such property (in form and
substance and from a Person reasonably acceptable to the Administrative Agent),
(ii) the Credit Parties provide Administrative Agent with 30 days prior written
notice of any such purchase and (iii) the Credit Parties shall comply with the
requirements of Section 2.7(b).

 

3.21 Activities of Ultimate Holdco, Intermediate Holdco, Holdco and Spanish
Holdco. Except as set forth on Schedule 3.21, none of Ultimate Holdco,
Intermediate Holdco, Holdco or Spanish Holdco shall engage in any business or
have any assets or incur any Indebtedness or Contingent Obligation (other than
the Obligations) other than (i) owning the stock of Intermediate Holdco, Holdco,
Spanish Holdco, DF, TPUSA, TPI, Tempur France Sarl and Tempur Italian Srl in
accordance with the terms hereof, (ii) the entering into, and the performance of
obligations under, this Agreement, the other Loan Documents to which it is a
party and the Related Transaction Documents to which it is a party, (iii)
activities associated with expenses and other amounts paid with any
distributions paid to Ultimate Holdco, Intermediate Holdco, Holdco or Spanish
Holdco which are permitted under Section 3.5, (iv) the guarantee of the
Subordinated Notes by Ultimate Holdco, Intermediate Holdco and Holdco, (v)
Intermediate Holdco entering into and performing its obligations under the
Additional Canadian Distribution Agreement, (vi) Ultimate Holdco’s receipt of
proceeds from the exercise, by officers, directors, employees and advisors of
the Credit Parties, of stock options pursuant to the Stock Option Plan or any
other stock option or bonus plan, (vii) the making of intercompany loans and
advances by Ultimate Holdco, Intermediate Holdco, and/or Holdco as permitted
pursuant to Section 3.1(e) and (viii) the guarantee of IRB Leases by Ultimate
Holdco, Intermediate Holdco and/or Holdco. Notwithstanding the foregoing, each
of Ultimate Holdco, Intermediate Holdco, Holdco or Spanish Holdco may engage in
activities incidental to (a) the maintenance of its corporate existence in
compliance with applicable law, (b) legal, tax and accounting matters in
connection with any of the foregoing activities, and (c) the licensing of
intellectual property rights by Holdco from the European Credit Parties and the
licensing of intellectual property rights by the US Borrowers and 1390658
Ontario, Inc. from Holdco and TWI.

 

3.22 Change of Corporate Name or Location. No Credit Party shall (a) change its
name as it appears in official filings in the jurisdiction of its incorporation
or other organization (b) change its chief executive office, principal place of
business, corporate offices or warehouses or locations at which Collateral is
held or stored, or the location of its records concerning the Collateral
(provided, however, that Credit Parties (other than the Borrowers) may move
their corporate offices with the consent of the Appropriate Agent), (c) change
the type of entity that it is, (d) change its organization identification
number, if any, issued by its jurisdiction of incorporation or other
organization, or (e) change its jurisdiction of incorporation or organization,
in each case, without at least 30 days prior written notice, or in the case of a
change in warehouses or locations at which Collateral is held or stored, 10 days
prior written notice, to Appropriate Agent and with Administrative Agent’s prior
written consent (or with respect to any European Credit Party, the consent of
Administrative Agent and European Security Agent).

 

53



--------------------------------------------------------------------------------

3.23 Holdco Merger. Lenders hereby consent to the merger of Intermediate Holdco
with and into Ultimate Holdco (the “Holdco Merger”) at any time following the
Closing Date. Upon consummation of the Holdco Merger, all intercompany loans and
dividends permitted to be made to Intermediate Holdco may be made to Ultimate
Holdco, as its successor, and all capital contributions and transactions
permitted to be made or engaged in by Intermediate Holdco may be made or engaged
in by Ultimate Holdco, as its successor.

 

Section 4.

FINANCIAL COVENANTS/REPORTING

 

The Credit Parties covenant and agree that from and after the date hereof until
the Termination Date, Borrowers shall perform and comply with, and shall cause
each of the other Credit Parties to perform and comply with, all covenants in
this Section 4 applicable to such Person.

 

4.1 Minimum Fixed Charge Coverage Ratio. Ultimate Holdco and its Subsidiaries
shall have on a consolidated basis at the end of each Fiscal Quarter set forth
below, a Fixed Charge Coverage Ratio for the 12-month period then ended of not
less than the following:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

   Minimum Fixed
Charge Coverage Ratio


--------------------------------------------------------------------------------

September 30, 2004

   1.05

December 31, 2004

   1.05

March 31, 2005

   1.10

June 30, 2005

   1.10

September 30, 2005

   1.10

December 31, 2005

   1.10

March 31, 2006

   1.10

June 30, 2006

   1.15

September 30, 2006

   1.15

December 31, 2006

   1.15

March 31, 2007

   1.15

June 30, 2007

   1.15

September 30, 2007

   1.15

December 31, 2007

   1.15

March 31, 2008

   1.15

June 30, 2008

   1.15

September 30, 2008 and thereafter

   1.15

 

4.2 Minimum Interest Coverage Ratio. Ultimate Holdco and its Subsidiaries on a
consolidated basis shall have at the end of each Fiscal Quarter, an Interest
Coverage Ratio, for the 12-month period then ended of not less than 3.0.

 

4.3 Maximum Leverage Ratio. Ultimate Holdco and its Subsidiaries on a
consolidated basis shall have, at the end of each Fiscal Quarter set forth
below, a Leverage Ratio

 

54



--------------------------------------------------------------------------------

as of the last day of such Fiscal Quarter and for the 12-month period then ended
of not more than the following:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

   Maximum
Leverage Ratio


--------------------------------------------------------------------------------

September 30, 2004

   3.75

December 31, 2004

   3.50

March 31, 2005

   3.50

June 30, 2005

   3.50

September 30, 2005

   3.25

December 31, 2005

   3.25

March 31, 2006

   3.25

June 30, 2006

   3.00

September 30, 2006

   2.75

December 31, 2006

   2.75

March 31, 2007

   2.75

June 30, 2007

   2.75

September 30, 2007

   2.75

December 31, 2007

   2.75

March 31, 2008

   2.75

June 30, 2008

   2.75

September 30, 2008 and thereafter

   2.75

 

4.4 Financial Statements and Other Reports. Ultimate Holdco will maintain, and
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit
preparation of Financial Statements in conformity with GAAP (other than monthly
cash flow statements; provided that any accounts reflected in such cash flow
statements that are used in calculating compliance with Sections 4.1 through 4.3
shall be prepared in accordance with GAAP) (it being understood that monthly
Financial Statements are not required to have footnote disclosures), US Borrower
Representative will deliver each of the Financial Statements and other reports
described below to each Authorized Agent (and each Lender in the case of the
Financial Statements and other reports described in Sections 4.4(a), (b), (d),
(e), (g), (h) and (m)).

 

(a) Monthly Financials. As soon as available and in any event within thirty (30)
days after the end of each month (including the last month of each Fiscal Year),
US Borrower Representative will deliver (1) the consolidated and consolidating
balance sheets of Ultimate Holdco and its Subsidiaries, as at the end of such
month, and the related consolidated and consolidating statements of income and
cash flow for such month and for the period from the beginning of the then
current Fiscal Year of Ultimate Holdco to the end of such month, (2) a report
setting forth in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the most recent Projections for the current Fiscal Year delivered pursuant
to Section 4.4(h) and (3) a schedule of the outstanding Indebtedness for
borrowed money of Ultimate Holdco and its Subsidiaries (excluding intercompany
loans and advances) describing in reasonable detail each such debt issue or loan

 

55



--------------------------------------------------------------------------------

outstanding and the principal amount and amount of accrued and unpaid interest
with respect to each such debt issue or loan.

 

(b) Year-End Financials. As soon as available and in any event within ninety
(90) days after the end of each Fiscal Year, US Borrower Representative will
deliver (1) the consolidated and consolidating balance sheets of Ultimate Holdco
and its Subsidiaries, as at the end of such year, and the related consolidated
and consolidating statements of income, stockholders’ equity and cash flow for
such Fiscal Year, (2) a schedule of the outstanding Indebtedness for borrowed
money of Ultimate Holdco and its Subsidiaries (excluding intercompany loans and
advances) describing in reasonable detail each such debt issue or loan
outstanding and the principal amount and amount of accrued and unpaid interest
with respect to each such debt issue or loan and (3) a report with respect to
the consolidated Financial Statements from a firm of certified public
accountants selected by Borrowers and reasonably acceptable to Administrative
Agent, which report shall be prepared in accordance with Statement of Auditing
Standards No. 58 (the “Statement”) “Reports on Audited Financial Statements” and
such report shall be “Unqualified” (as such term is defined in such Statement).

 

(c) Accountants’ Reports. Promptly upon receipt thereof, US Borrower
Representative will deliver copies of all significant reports submitted by
Borrowers’ firm of certified public accountants in connection with each annual,
interim or special audit or review of any type of the Financial Statements or
related internal control systems of Ultimate Holdco or its Subsidiaries made by
such accountants, including any comment letter submitted by such accountants to
management in connection with their services.

 

(d) [Intentionally Omitted].

 

(e) Management Report. Together with each delivery of Financial Statements of
Ultimate Holdco pursuant to Sections 4.4(b), US Borrower Representative will
deliver a management report (1) describing the operations and financial
condition of Ultimate Holdco and its Subsidiaries for the month then ended and
the portion of the current Fiscal Year then elapsed (or for the Fiscal Year then
ended in the case of year-end financials) and (2) discussing the reasons for any
significant variations. The information above shall be presented in reasonable
detail and shall be certified by the chief financial officer of Ultimate Holdco
to the effect provided under Section 3.02 of the Sarbanes-Oxley Act of 2002 as
at the dates and for the periods indicated.

 

(f) Appraisals. From time to time after the occurrence and during the
continuance of an Event of Default, if any Authorized Agent or any Lender
determines that obtaining appraisals is necessary in order for such Agent or
such Lender to comply with applicable laws or regulations, Administrative Agent
will, at Borrowers’ expense, obtain appraisal reports in form and substance and
from appraisers satisfactory to Administrative Agent stating the then current
fair market values of all or any portion of the Real Estate owned by Credit
Parties. In addition to the foregoing, at Borrower’s expense, at any time while
and so long as an Event of Default shall have occurred and be continuing,
Administrative Agent may obtain appraisal reports in form and substance and from
appraisers satisfactory to Administrative Agent stating the then current market
values of all or any portion of the Real Estate and personal property owned by
any of the Credit Parties.

 

56



--------------------------------------------------------------------------------

(g) Projections. To each Agent and Lenders, as soon as available, but not later
than sixty (60) days after the end of each Fiscal Year, an annual operating plan
for Ultimate Holdco, on a consolidated and consolidating basis, approved by the
Board of Directors of Ultimate Holdco, for the following Fiscal Year, which (i)
includes a statement of all of the material assumptions on which such plan is
based, (ii) includes monthly balance sheets, income statements and statements of
cash flows for the following year and (iii) integrates sales, gross profits,
operating expenses, operating profit and cash flow projections, all prepared on
the same basis and in similar detail as that on which operating results are
reported (and in the case of cash flow projections, representing management’s
good faith estimates of future financial performance based on historical
performance), and including plans for personnel, Capital Expenditures and
facilities.

 

(h) SEC Filings and Press Releases. Promptly upon their becoming available, US
Borrower Representative will deliver copies of (1) all Financial Statements,
reports, notices and proxy statements sent or made available by Ultimate Holdco,
Borrowers or any of their Subsidiaries to their Stockholders, (2) all regular
and periodic reports and all registration statements and prospectuses, if any,
filed by Ultimate Holdco, Borrowers or any of their Subsidiaries with any
securities exchange or with the Securities and Exchange Commission, any
Governmental Authority or any private regulatory authority, and (3) all press
releases and other statements made available by Ultimate Holdco, Borrowers or
any of their respective Subsidiaries to the public concerning developments in
the business of any such Person.

 

(i) Events of Default; Etc. Promptly upon any officer of any Credit Party
obtaining knowledge of any of the following events or conditions, US Borrower
Representative shall deliver copies of all notices given or received by such
Credit Party with respect to any such event or condition and a certificate of US
Borrower Representative’s chief executive officer specifying the nature and
period of existence of such event or condition and what action Ultimate Holdco,
Borrowers or any-of their Subsidiaries has taken, is taking and proposes to take
with respect thereto: (1) any condition or event that constitutes, or which
could reasonably be expected by such officer to result in the occurrence of an
Event of Default or Default; (2) any notice that any Person has given to
Ultimate Holdco, any Borrower or any of their Subsidiaries or any other action
taken with respect to a claimed default or event or condition of the type
referred to in Section 6.1(b); (3) any event or condition that could reasonably
be expected to result in any Material Adverse Effect; or (4) any default or
event of default with respect to any Indebtedness of any Borrower or any of its
Subsidiaries.

 

(j) Litigation. Promptly upon any officer of any Credit Party obtaining
knowledge of (l) the institution of any action, charge, claim, demand, suit,
proceeding, petition, governmental investigation, tax audit or arbitration now
pending or, to the best knowledge of such Credit Party after due inquiry,
threatened against or affecting any Credit Party or any of its Subsidiaries or
any property of any Credit Party or any of its Subsidiaries (“Litigation”) not
previously disclosed by US Borrower Representative to Administrative Agent or
(2) any material development in any action, suit, proceeding, governmental
investigation or arbitration at any time pending against or affecting any Credit
Party or any property of any Credit Party which, in each case, could reasonably
be expected to have a Material Adverse Effect, US Borrower Representative will
promptly give notice thereof to Administrative Agent and provide such other

 

57



--------------------------------------------------------------------------------

information as may be reasonably available to them to enable Administrative
Agent and its counsel to evaluate such matter.

 

(k) Notice of Corporate and other Changes. US Borrower Representative shall
provide prompt written notice of (1) all jurisdictions in which a Credit Party
becomes qualified after the Closing Date to transact business, (2) any change
after the Closing Date in the authorized and issued Stock of any Credit Party or
any Subsidiary of any Credit Party or any amendment to their articles or
certificate of incorporation, by laws, partnership agreement or other
organizational documents, (3) any Subsidiary created or acquired by any Credit
Party or any of its Subsidiaries after the Closing Date, such notice, in each
case, to identify the applicable jurisdictions, capital structures or
Subsidiaries, as applicable, and (4) any other event that occurs after the
Closing Date which would cause any of the representations and warranties in
Section 5 of this Agreement or in any other Loan Document to be untrue or
misleading in any material respect. The foregoing notice requirement shall not
be construed to constitute consent by any of the Lenders to any transaction
referred to above which is not expressly permitted by the terms of this
Agreement.

 

(l) Other Information. With reasonable promptness, US Borrower Representative
will deliver such other information and data with respect to any Credit Party or
any Subsidiary of any Credit Party as from time to time may be reasonably
requested by any Authorized Agent.

 

(m) Compliance Certificate. Together with each delivery of Financial Statements
of Ultimate Holdco and its Subsidiaries pursuant to Sections 4.4(a) and (b), US
Borrower Representative will deliver a fully and properly completed Compliance
Certificate (in substantially the same form as Exhibit 4.4(m) (the “Compliance
Certificate”) signed by Appropriate Borrower Representative’s chief executive
officer or chief financial officer.

 

(n) Taxes. US Borrower Representative shall provide prompt written notice of (i)
the execution or filing with the IRS or any other Governmental Authority of any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any Charges by any Credit Party or any of
its Subsidiaries and (ii) any agreement by any Credit Party or any of its
Subsidiaries or request directed to any Credit Party or any of its Subsidiaries
to make any adjustment under IRC Section 481(a), by reason of a change in
accounting method or otherwise, which could reasonably be expected to have a
Material Adverse Effect.

 

4.5 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement. For purposes of this Agreement, all accounting terms not otherwise
defined herein shall have the meanings assigned to such terms in conformity with
GAAP Financial statements and other information furnished to Administrative
Agent pursuant to Section 4.4 or any other section (unless specifically
indicated otherwise) shall be prepared in accordance with GAAP (other than
monthly cash flow statements; provided that any accounts reflected in such cash
flow statements that are used in calculating compliance with Sections 4.1
through 4.3 shall be prepared in accordance with GAAP) as in effect at the time
of such preparation; provided that no Accounting Change shall affect financial
covenants, standards or terms in this Agreement; provided further that Borrowers
shall prepare footnotes to the Financial Statements required to

 

58



--------------------------------------------------------------------------------

be delivered hereunder that show the differences between the Financial
Statements delivered (which reflect such Accounting Changes) and the basis for
calculating financial covenant compliance (without reflecting such Accounting
Changes). Borrowers shall deliver a certified schedule along with Financial
Statements required to be delivered hereunder detailing each difference between
such Financial Statements and the basis for calculating financial covenant
compliance resulting from any Accounting Change. All such adjustments described
in clause (c) of the definition of the term Accounting Changes resulting from
expenditures made subsequent to the Closing Date (including capitalization of
costs and expenses or payment of pre-Closing Date liabilities) shall be treated
as expenses in the period the expenditures are made.

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

 

To induce Agents and Lenders to enter into the Loan Documents, to make Loans and
to issue or cause to be issued Letters of Credit, Borrowers and the other Credit
Parties executing this Agreement, jointly and severally, represent, warrant and
covenant to each Agent and each Lender that the following statements are and,
will remain true, correct and complete until the Termination Date with respect
to all Credit Parties:

 

5.1 Disclosure. No statement, representation or warranty of any Credit Party
contained in this Agreement, the Financial Statements referred to in Section
5.5, the other Related Transactions Documents or any other document, certificate
or written statement furnished to any Agent or any Lender by or on behalf of any
such Person for use in connection with the Loan Documents or the Related
Transactions Documents contains any untrue statement of a material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made.

 

5.2 No Material Adverse Effect. Since December 31, 2003, there have been no
events or changes in facts or circumstances affecting any Credit Party or any of
its Subsidiaries which individually or in the aggregate have had or could
reasonably be expected to have a Material Adverse Effect and that have not been
disclosed herein or in the attached Disclosure Schedules.

 

5.3 No Conflict. The consummation of the Related Transactions does not and will
not violate or conflict with any laws, rules, regulations or orders of any
Governmental Authority or violate, conflict with, result in a breach of, or
constitute a default (with due notice or lapse of time or both) under any
Contractual Obligation or organizational documents of any Credit Party or any of
its Subsidiaries other than any such violations, conflicts, breaches or defaults
that could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

5.4 Organization, Powers, Capitalization and Good Standing.

 

(a) Organization and Powers. Each of the Credit Parties and each of their
Subsidiaries is duly organized, validly existing and in good standing (or the
equivalent in non-US jurisdictions) under the laws of its jurisdiction of
organization and qualified to do business in

 

59



--------------------------------------------------------------------------------

all states where such qualification is required except where failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.
The jurisdiction of organization and all jurisdictions in which each Credit
Party is qualified to do business are set forth on Schedule 5.4(a). Each of the
Credit Parties and each of their Subsidiaries has all requisite organizational
power and authority to own and operate its properties, to carry on its business
as now conducted and proposed to be conducted, to enter into each Related
Transactions Document to which it is a party and to incur the Obligations, grant
liens and security interests in the Collateral and carry out the Related
Transactions.

 

(b) Capitalization. As of the Closing Date: (i) the authorized Stock of each of
the Credit Parties and each of their Subsidiaries is as set forth on Schedule
5.4(b); (ii) all issued and outstanding Stock of each of the Credit Parties and
each of their Subsidiaries is duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens other than those in favor of
Authorized Agents, and such Stock was issued in compliance with all applicable
state, federal and foreign laws concerning the issuance of securities; (iii) the
identity of the holders of the Stock of each of the Credit Parties and the
percentage of their fully diluted ownership of the Stock of each of the Credit
Parties is set forth on Schedule 5.4(b); and (iv) no Stock of any Credit Party
or any of their Subsidiaries, other than those described above, are issued and
outstanding. Except as provided in Schedule 5.4(b), as of the Closing Date,
there are no preemptive or other outstanding rights, options, warrants,
conversion rights or similar agreements or understandings for the purchase or
acquisition from any Credit Party or any of their Subsidiaries of any Stock of
any such entity.

 

(c) Binding Obligation. This Agreement is, and the other Related Transactions
Documents when executed and delivered will be, the legally valid and binding
obligations of the applicable parties thereto, each enforceable against each of
such parties, as applicable, in accordance with their respective terms, except
as may be limited by bankruptcy, insolvency, reorganizations, moratorium or
other laws affecting creditor’s rights generally and the effect of general
principles of equity.

 

5.5 Financial Statements and Projections. All Financial Statements concerning
Ultimate Holdco and its Subsidiaries which have been or will hereafter be
furnished to Agents and Lenders pursuant to this Agreement, including those
listed below, have been or will be prepared in accordance with GAAP (other than
monthly cash flow statements; provided that any accounts reflected in such cash
flow statements that are used in calculating compliance with Sections 4.1
through 4.3 shall be prepared in accordance with GAAP) consistently applied
(except as disclosed therein) and do or will present fairly the financial
condition of the entities covered thereby as at the dates thereof and the
results of their operations for the periods then ended, subject to, in the case
of unaudited Financial Statements, the absence of footnotes and normal year end
adjustments.

 

(a) The consolidated balance sheets at December 31, 2003 and the related
statement of income of Ultimate Holdco and its Subsidiaries, for the Fiscal Year
then ended, audited by Ernst & Young LLP.

 

(b) The unaudited consolidated balance sheet at June 30, 2004 and the related
statement of income of Ultimate Holdco and its Subsidiaries for the six (6)
months then ended.

 

60



--------------------------------------------------------------------------------

The Projections delivered on or prior to the Closing Date and the updated
Projections delivered pursuant to Section 4.4(g) are based upon estimates and
assumptions stated therein, all of which the Credit Parties believe, as of the
Closing Date, to be reasonable and fair in light of current conditions and
current facts known to the Credit Parties and, as of the Closing Date, reflect
the Credit Parties good faith and reasonable estimates of the future financial
performance of the Credit Parties and of the other information projected
therein, for the periods set forth therein. The Projections constitute a
reasonable basis as of the date hereof for the assessment of the future
performance of the Credit Parties, on a consolidated basis, during the periods
indicated therein (it being recognized by the Agents and the Lenders that the
Projections as they relate to future events are not to be viewed as facts and
that actual results during the period or periods covered by financial
information may vary from the projected results set forth therein by a material
amount), and all material assumptions used in the preparation of the Projections
are set forth in the notes thereto.

 

5.6 Intellectual Property. Each of the Credit Parties and its Subsidiaries owns,
is licensed to use or otherwise has the right to use, all Intellectual Property
used and sufficient for the conduct of its business as currently conducted that
is material to the condition (financial or other), business or operations of
such Credit Party and its Subsidiaries and all such Intellectual Property is
identified on Schedule 5.6 and fully protected and/or duly and properly
registered, filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances. As of the Closing Date, except as disclosed
in Schedule 5.6, the use of such Intellectual Property by the Credit Parties and
their Subsidiaries and the conduct of their businesses does not and has not been
alleged by any Person to infringe on the rights of any Person. Except as
otherwise described in Schedule 5.6, as of the Closing Date no Credit Party is a
party to or bound by any agreement or contract (whether written or oral)
containing any covenant prohibiting any Credit Party from competing in any
business of any kind in any territory or from competing with any Person, or
prohibiting any Credit Party from doing any kind of business with any person.

 

5.7 Investigations, Audits, Etc. As of the Closing Date, except as set forth on
Schedule 5.7, to the best knowledge of any Credit Party, no Credit Party or any
of their Subsidiaries is the subject of any review or audit by the IRS or any
Governmental Authority or any other governmental investigation concerning the
violation or possible violation of any law.

 

5.8 Employee Matters. Except as set forth on Schedule 5.8, (a) no Credit Party
or Subsidiary of a Credit Party nor any of their respective employees is subject
to any collective bargaining agreement, (b) no petition for certification or
union election is pending with respect to the employees of any Credit Party or
any of their Subsidiaries and no union or collective bargaining unit has sought
such certification or recognition with respect to the employees of any Credit
Party or any of their Subsidiaries, (c) there are no strikes, slowdowns, work
stoppages or controversies pending or, to the best knowledge of any Credit Party
after due inquiry, threatened between any Credit Party or any of their
Subsidiaries and its respective employees, other than employee grievances
arising in the ordinary course of business which could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (d) hours worked by and payment made to employees of each Credit
Party and each of their Subsidiaries comply with the Fair Labor Standards Act
and each other federal, state, local or foreign law applicable to such matters.
As of the Closing Date, except as set forth on Schedule 5.8, neither

 

61



--------------------------------------------------------------------------------

Borrower nor any of their respective Subsidiaries is party to an employment
contract in which compensation exceeds $100,000 per annum.

 

5.9 Solvency. Each of the Credit Parties and its Subsidiaries is Solvent.

 

5.10 Litigation; Adverse Facts. Except as set forth on Schedule 5.10 there are
no judgments outstanding against any Credit Party or any of its Subsidiaries or
affecting any property of any Credit Party or any of its Subsidiaries, nor is
there any Litigation pending, or to the best knowledge of any Credit Party
threatened, against any Credit Party or any of its Subsidiaries which, in each
case or in the aggregate, could reasonably be expected to result in any Material
Adverse Effect.

 

5.11 Use of Proceeds; Margin Regulations

 

(a) No part of the proceeds of any Loan will be used for “buying” or “carrying”
“margin stock” within the respective meanings of such terms under Regulation U
of the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect or for any other purpose that violates the provisions
of the regulations of the Board of Governors of the Federal Reserve System. If
requested by Administrative Agent, each Credit Party will furnish to each Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G 3 or FR Form 0 1, as applicable, referred to in
Regulation U.

 

(b) Borrower shall utilize the proceeds of the Loans made on or after the
Closing Date solely for the financing of Borrowers’ ordinary working capital and
general corporate needs. Schedule 5.11 contains a description of Borrowers’
sources and uses of funds as of the Closing Date, including Loans and Letter of
Credit Obligations to be made or incurred on that date, and a funds flow
memorandum detailing how funds from each source are to be transferred for
particular uses.

 

5.12 Ownership of Property; Liens. As of the Closing Date, the real estate
(“Real Estate”) listed in Schedule 5.12 constitutes all of the real property
owned, leased, subleased, or used (pursuant to any arrangement or agreement,
written, oral or tacit) by any Credit Party or any of its Subsidiaries. As of
the Closing Date, except with respect to Real Estate having an aggregate fair
market value of less than $250,000, each of the Credit Parties and each of its
Subsidiaries owns good and marketable fee simple title to all of its owned Real
Estate, and valid and marketable leasehold interests in all of its leased Real
Estate, all as described on Schedule 5.12, and copies of all such leases or a
summary of terms thereof reasonably satisfactory to Administrative Agent have
been delivered to Administrative Agent. Schedule 5.12 further describes any Real
Estate with respect to which any Credit Party or any of its Subsidiaries is a
lessor, sublessor or assignor as of the Closing Date. As of the Closing Date,
except with respect to personal property having an aggregate fair market value
of less than $250,000, each of the Credit Parties and each of its Subsidiaries
also has good and marketable title to, or valid leasehold interests in, all of
its personal property and assets. As of the Closing Date, none of the properties
and assets of any Credit Party or any of its Subsidiaries are subject to any
Liens other than Permitted Encumbrances, and there are no facts, circumstances
or conditions known to any Borrower that may result in any Liens (including
Liens arising under Environmental Laws) other

 

62



--------------------------------------------------------------------------------

than Permitted Encumbrances against the properties or assets of any Credit Party
or any of its Subsidiaries. As of the Closing Date, each of the Credit Parties
and each of its Subsidiaries has received all deeds, assignments, waivers,
consents, nondisturbance and attornment or similar agreements, bills of sale and
other documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect such Credit Party’s or Subsidiary’s
right, title and interest in and to all such Real Estate and other properties
and assets as of the Closing Date. Schedule 5.12 also describes any purchase
options, rights of first refusal or other similar contractual rights pertaining
to any Real Estate. As of the Closing Date, no portion of any Credit Party’s or
any of its Subsidiaries’ Real Estate has suffered any material damage by fire or
other casualty loss that has not heretofore been repaired and restored in all
material respects to its original condition or otherwise remedied. As of the
Closing Date, all material permits required to have been issued or appropriate
to enable the Real Estate to be lawfully occupied and used for all of the
purposes for which it is currently occupied and used have been lawfully issued
and are in full force and effect.

 

5.13 Environmental Matters

 

(a) Except as set forth in Schedule 5.13, as of the Closing Date: (i) the Real
Estate is free of contamination from any Hazardous Material except for such
contamination that could not reasonably be expected to adversely impact the
value or marketability of such Real Estate and that could not reasonably be
expected to have a Material Adverse Effect; (ii) no Credit Party and no
Subsidiary of a Credit Party has caused or suffered to occur any Release of
Hazardous Materials on, at, in, under, above, to, from or about any of their
Real Estate other than in compliance with Environmental Laws that could
reasonably be expected to have a Material Adverse Effect; (iii) the Credit
Parties and their Subsidiaries are and have been in compliance with all
Environmental Laws, except for such noncompliance that could not reasonably be
expected to have a Material Adverse Effect; (iv) the Credit Parties and their
Subsidiaries have obtained, and are in compliance with, all Environmental
Permits required by Environmental Laws for the operations of their respective
businesses as presently conducted or as proposed to be conducted, except where
the failure to so obtain or comply with such Environmental Permits could not
reasonably be expected to have a Material Adverse Effect, and all such
Environmental Permits are valid, uncontested and in good standing; (v) no Credit
Party and no Subsidiary of a Credit Party is involved in operations or knows of
any facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of such
Credit Party or Subsidiary which could reasonably be expected to have a Material
Adverse Effect, and no Credit Party or Subsidiary of a Credit Party has
permitted any current or former tenant or occupant of the Real Estate to engage
in any such operations; (vi) there is no Litigation arising under or related to
any Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses in excess of $100,000 in the
aggregate or injunctive relief against, or that alleges criminal misconduct by
any Credit Party or any Subsidiary of a Credit Party; (vii) no notice has been
received by any Credit Party or any Subsidiary of a Credit Party identifying any
of them as a “potentially responsible party” or requesting information under
CERCLA or analogous state statutes, and to the knowledge of the Credit Parties,
there are no facts, circumstances or conditions that may result in any of the
Credit Parties or their Subsidiaries being identified as a “potentially
responsible party” under CERCLA or analogous state statutes; and (viii) the
Credit Parties have provided to Administrative Agent copies of all existing
environmental reports, reviews and audits and all

 

63



--------------------------------------------------------------------------------

written information that has been provided to any Credit Party pertaining to
actual or potential material Environmental Liabilities, in each case relating to
any of the Credit Parties or their Subsidiaries. DF does not use, and shall not
use, any chlorinated solvents in its business or operations.

 

(b) Each Credit Party hereby acknowledges and agrees that no Agent (i) is now,
nor has ever been, in control of any of the Real Estate or affairs of such
Credit Party or its Subsidiaries, and (ii) has the capacity through the
provisions of the Loan Documents or otherwise to influence any Credit Party’s or
its Subsidiaries’ conduct with respect to the ownership, operation or management
of any of their Real Estate or compliance with Environmental Laws or
Environmental Permits.

 

5.14 ERISA

 

(a) Schedule 5.14 lists as of the Closing Date all Plans and separately
identifies all Pension Plans, including Title IV Plans, Multiemployer Plans,
ESOPs and Welfare Plans, including all Retiree Welfare Plans. Copies of all such
listed Plans, together with a copy of the latest form IRS/DOL 5500-series for
each such Plan have been delivered to the Administrative Agent. Except with
respect to Multiemployer Plans, each Qualified Plan has been determined by the
IRS to qualify under Section 401 of the IRC, the trusts created thereunder have
been determined to be exempt from tax under the provisions of Section 501 of the
IRC (or an application for such determinations has been filed with the IRS and
there is a remaining period of time under applicable Treasury regulations or IRS
pronouncements in which to apply for such determinations and make any amendments
necessary to obtain such determinations), and to the knowledge of any Borrower
nothing has occurred that would cause the loss of such qualification or tax
exempt status. Each Plan is in material compliance with the applicable
provisions of ERISA and the IRC, including the timely filing of all reports
required under the IRC or ERISA, including the statement required by 29 CFR
Section 2520.104 23. Neither any Credit Party nor ERISA Affiliate has failed to
make any contribution or pay any amount due as required by either Section 412 of
the IRC or Section 302 of ERISA. Neither any Credit Party nor ERISA Affiliate
has engaged in a “prohibited transaction,” as defined in Section 406 of ERISA
and Section 4975 of the IRC, in connection with any Plan, that would subject any
Credit Party to a material tax on prohibited transactions imposed by Section
502(i) of ERISA or Section 4975 of the IRC.

 

(b) Except as set forth in Schedule 5.14: (i) no Title IV Plan has any Unfunded
Pension Liability; (ii) no ERISA Event or event described in Section 4062(e) of
ERISA with respect to any Title IV Plan has occurred or is reasonably expected
to occur; (iii) as of the Closing Date, there are no pending, or to the
knowledge of any Borrower, threatened claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
liability as a result of a complete or partial withdrawal from a Multiemployer
Plan; (v) within the last five years no Title IV Plan of any Credit Party or
ERISA Affiliate has been terminated, whether or not in a “standard termination”
as that term is used in Section 404(b)(l) of ERISA, nor has any Title IV Plan of
any Credit Party or ERISA Affiliate (determined at any time within the past five
years) with Unfunded Pension Liabilities been transferred outside of the
“controlled group”

 

64



--------------------------------------------------------------------------------

(within the meaning of Section 4001(a)(l4) of ERISA) of any Credit Party or
ERISA Affiliate; (vi) except in the case of any ESOP, Stock of all Credit
Parties and their ERISA Affiliates makes up, in the aggregate, no more than 10%
of fair market value of the assets of any Plan measured on the basis of fair
market value as of the latest valuation date of any Plan; and (vii) no liability
under any Title IV Plan has been satisfied with the purchase of a contract from
an insurance company that is not rated “AAA” by S&P or an equivalent rating by
another nationally recognized rating agency.

 

(c) With respect to each scheme or arrangement mandated by a government other
than the United States providing for post-employment benefits (a “Foreign
Government Scheme or Arrangement”) and with respect to each employee benefit
plan maintained or contributed to by any Credit Party or any Subsidiary of any
Credit Party that is not subject to United States law providing for
post-employment benefits (a “Foreign Plan”): (i) all material employer and
employee contributions required by law or by the terms of any Foreign Government
Scheme or Arrangement or any Foreign Plan have been made, or, if applicable,
accrued, in accordance with normal accounting practices; (ii) the liability of
each Credit Party and each Subsidiary of a Credit Party with respect to a
Foreign Plan is reflected in accordance with normal accounting practices on the
financial statements of such Credit Party or such Subsidiary, as the case may
be; and (iii) each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities
unless, in each case, the failure to do so would not be reasonably likely to
have a Material Adverse Effect.

 

5.15 Brokers. No broker or finder acting on behalf of any Credit Party or
Affiliate thereof brought about the obtaining, making or closing of the Loans or
the Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

5.16 Deposit and Disbursement Accounts. Schedule 5.16 lists all banks and other
financial institutions at which any Credit Party maintains deposit or other
accounts as of the Closing Date, including any disbursement accounts, and such
Schedule correctly identifies the name and address of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

 

5.17 Agreements and Other Documents. On or prior to the Closing Date, to the
extent requested, each Credit Party has provided to Administrative Agent or its
counsel, on behalf of Lenders, accurate and complete copies (or summaries) of
all of the following agreements or documents to which it is subject and each of
which is listed in Schedule 5.17: supply agreements and purchase agreements not
terminable by such Credit Party within sixty (60) days following written notice
issued by such Credit Party and involving transactions in excess of $250,000 per
annum; leases of Equipment having a remaining term of one year or longer and
requiring aggregate rental and other payments in excess of $100,000 per annum;
licenses and permits held by the Credit Parties, the absence of which could
reasonably be expected to have a Material Adverse Effect; instruments and
documents evidencing any Indebtedness or Contingent Obligation, in excess of
$50,000 in the aggregate, of such Credit Party and any Lien granted by such
Credit Party with respect thereto; instruments and agreements evidencing the
issuance of any equity securities, warrants, rights or options to purchase
equity securities of such Credit

 

65



--------------------------------------------------------------------------------

Party; any distribution agreements or other agreements providing for the
distribution of the Credit Parties’ products; and any other Material Contracts
(as defined in the Merger Agreement).

 

5.18 Insurance. Schedule 5.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, as well as a summary of the key business terms of each such policy such
as deductibles, coverage limits and term of policy.

 

5.19 Government Regulation. No Credit Party is an “investment company” or
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940. No Credit Party is subject to regulation under
the Public Utility Holding Company Act of 1935 or the Federal Power Act.

 

5.20 Subordinated Notes Documents. As of the Closing Date, Borrowers have
delivered to Administrative Agent a complete and correct copy of the
Subordinated Notes Documents (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith). No Credit Party is in default in
the performance or compliance with any provisions thereof.

 

5.21 Taxes. All Federal and other material tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by any Credit Party have been filed with the appropriate Governmental
Authority.

 

5.22 Collateral Documents. Attached hereto as Schedule 5.22 are true, correct
and complete copies of each of the schedules to each of the Collateral Documents
updated to, and true, correct and complete as of the Closing Date.

 

SECTION 6.

DEFAULT, RIGHTS AND REMEDIES

 

6.1 Event of Default. “Event of Default” shall mean the occurrence or existence
of any one or more of the following:

 

(a) Payment. (1) Failure to pay any installment or other payment of principal of
any Loan when due, or to repay the Revolving Loans to reduce their balance to
the maximum amount of Revolving Loans then permitted to be outstanding, or to
reimburse any L/C Issuer for any payment made by such L/C Issuer under or in
respect of any Letter of Credit when due or to repay the European Working
Capital Loans to reduce their balances to the maximum amount of European Working
Capital Loans then permitted to be outstanding or (2) failure to pay, within
five (5) Business Days after the due date, any interest on any Loan or any other
amount due under this Agreement or any of the other Loan Documents; or

 

(b) Default in Other Agreements. (1) Any Credit Party or any of its Subsidiaries
fails to pay when due or within any applicable grace period any principal or
interest on Indebtedness (other than the Loans) or any Contingent Obligations
having a principal amount in excess of $5,000,000 or (2) breach or default of
any Credit Party or any of its Subsidiaries (which breach or default is not
waived or cured), or the occurrence of any condition or event, with respect to
any Indebtedness (other than the Loans) or any Contingent Obligations, if the
effect of such breach, default or occurrence is to cause or to permit the holder
or holders then to

 

66



--------------------------------------------------------------------------------

cause, Indebtedness and/or Contingent Obligations having an aggregate principal
amount in excess of $5,000,000 to become or be declared due prior to their
stated maturity; or

 

(c) Breach of Certain Provisions. Failure of any Credit Party to perform or
comply with any term or condition contained in that portion of Section 2.2
relating to the Credit Parties’ obligation to maintain insurance, Section 2.3,
Section 3 or Section 4; or

 

(d) Breach of Warranty. Any representation, warranty, certification or other
statement made by any Credit Party in any Loan Document or in any statement or
certificate at any time given by such Person in writing pursuant to or in
connection with any Loan Document is false in any material respect (without
duplication of materiality qualifiers contained therein) on the date made; or

 

(e) Other Defaults Under Loan Documents. Any Credit Party defaults in the
performance of or compliance with any term contained in this Agreement or the
other Loan Documents (other than occurrences described in other provisions of
this Section 6.1 for which a different grace or cure period is specified, or for
which no cure period is specified and which constitute immediate Events of
Default) and such default is not remedied or waived within thirty (30) days
after the earlier of (1) receipt by any Borrower Representative of notice from
any Authorized Agent or Requisite Lenders of such default or (2) actual
knowledge of any Borrower or any other Credit Party of such default; or

 

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (1) A court enters a
decree or order for relief with respect to any Credit Party in an involuntary
case under the Bankruptcy Code, or any other applicable federal, state or
foreign bankruptcy or similar law, which decree or order is not stayed or other
similar relief is not granted under any applicable federal, state or foreign
law; or (2) the continuance of any of the following events for sixty (60) days
unless dismissed, bonded or discharged: (a) an involuntary case is commenced
against any Credit Party, under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect; or (b) a decree or order of a court for
the appointment of a receiver, liquidator, examiner, administrator,
administrative receiver, sequestrator, trustee, custodian or other officer
having similar powers over any Credit Party, or over all or a substantial part
of its property, is entered; or (c) a receiver, liquidator, examiner,
administrator, administrative receiver, sequestrator, trustee or other custodian
(or similar official) is appointed without the consent of a Credit Party, for
all or a substantial part of the property of the Credit Party; or

 

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (1) any Credit Party
commences a voluntary case under the Bankruptcy Code, or any other applicable
federal, state or foreign bankruptcy or similar law, or consents to the entry of
an order for relief in an involuntary case or to the conversion of an
involuntary case to a voluntary case under any such law or consents to the
appointment of or taking possession by a receiver, trustee or other custodian
(or similar official) for all or a substantial part of its property; or (2) any
Credit Party makes any assignment, or otherwise enters into a scheme,
reorganization or other arrangement, for the benefit of creditors; or (3) the
Board of Directors of any Credit Party adopts any resolution or otherwise
authorizes action to approve any of the actions referred to in this Section
6.1(g); or

 

67



--------------------------------------------------------------------------------

(h) Judgment and Attachments. Any money judgment, writ or warrant of attachment,
or similar process (other than those described elsewhere in this Section 6.1)
involving an amount in the aggregate at any time in excess of $5,000,000 (in
either case to the extent not adequately covered by insurance in Authorized
Agent’s sole discretion as to which the insurance company has acknowledged
coverage) is entered or filed against one or more of the Credit Parties or any
of their respective assets and remains unsatisfied, undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days or in any event later than
five (5) Business Days prior to the date of any proposed sale thereunder; or

 

(i) Dissolution. Any order, judgment or decree is entered against any Credit
Party (other than a Specified Credit Party) decreeing the dissolution or split
up of such Credit Party and such order remains undischarged or unstayed for a
period in excess of fifteen (15) days; or

 

(j) Solvency. Any Credit Party ceases to be Solvent, fails to pay its debts as
they become due or admits in writing its present or prospective inability to pay
its debts as they become due; provided that any Specified Credit Party may cease
to be Solvent for any consecutive twelve-month period; or

 

(k) Invalidity of Loan Documents. Any of the Loan Documents for any reason,
other than a partial or full release in accordance with the terms thereof,
ceases to be in full force and effect or is declared to be null and void, or any
Credit Party denies that it has any further liability under any Loan Documents
to which it is party, or gives notice to such effect; or

 

(l) Change of Control. A Change of Control occurs; or

 

(m) Subordinated Indebtedness. The failure of any Credit Party or any creditor
of any Borrower or any of its Subsidiaries to comply with the terms of the
Subordinated Notes Indenture or any other subordination or intercreditor
agreement or any subordination provisions of any note or other document running
to the benefit of any Agent or Lenders, or any party subject to or bound by such
agreement challenges the enforceability thereof; or

 

(n) License Agreements. Any material default or breach (after giving effect to
any applicable cure periods) by any Borrower occurs and is continuing under any
of the following agreements or any of the following agreements shall be
terminated for any reason: (i) the Holdco License and Distribution Agreement or
(ii) the Sub-License and Distribution Agreements; or

 

(o) Collateral Documents . Any default by any Credit Party in the observance or
performance of any covenant or agreement contained or incorporated by reference
in any Collateral Document and such default shall continue beyond the grace
period, if any, provided in such Collateral Document; or

 

(p) Environmental Liabilities. Any Credit Party shall incur Environmental
Liabilities which could reasonably be expected to exceed $5,000,000 (net of any
insurance proceeds paid to such Credit Party in connection with such
Environmental Liabilities and environmental indemnity proceeds paid to such
Credit Party pursuant to Section 9.02 of the Merger Agreement and, in each case,
applied to such Environmental Liabilities) in any

 

68



--------------------------------------------------------------------------------

consecutive twelve-month period with respect to any Release or threatened
Release (or any reasonably related Release or Releases) or presence of Hazardous
Material at any single location; or any litigation is commenced against any
Credit Party that seeks Environmental Liabilities which could reasonably be
expected to exceed $5,000,000 (net of any insurance proceeds paid to such Credit
Party in connection with such Environmental Liabilities and environmental
indemnity proceeds paid to such Credit Party pursuant to Section 9.02 of the
Merger Agreement and, in each case, applied to such Environmental Liabilities)
in any consecutive twelve-month period with respect to any Release or threatened
Release (or any reasonably related Release or Releases) or presence of Hazardous
Material at any single location and such Litigation is not, within 60 days after
the commencement thereof, discharged or dismissed; or

 

(q) ERISA and Foreign Plans. Any Credit Party (i) shall, or shall cause or
permit any ERISA Affiliate to, cause or permit to occur an event that could
result in the imposition of a Lien under Section 412 of the IRC or Section 302
or 4068 of ERISA or cause or permit to occur an ERISA Event to the extent such
ERISA Event could reasonably be expected to have a Material Adverse Effect; (ii)
shall cause or permit an event that could result in the imposition of a Lien
with respect to any Foreign Plan; or (iii) shall cause or permit the fair market
value of the assets of any funded Foreign Plan, the liability of each insurer
for such Foreign Plan funded through insurance or the book reserve established
for such Foreign Plan, together with any accrued contributions, to become
insufficient to satisfy all the accrued benefit obligations with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with generally accepted accounting principles to the extent such
underfunding could reasonably be expected to have a Material Adverse Effect.

 

6.2 Suspension or Termination of Commitments. Upon the occurrence of any Default
or Event of Default, Administrative Agent may, and at the request of Requisite
Lenders, Administrative Agent shall, without notice or demand, immediately
suspend or terminate all or any portion of Lenders’ obligations to make
additional Revolving Credit Advances or issue or cause to be issued Letters of
Credit under the Revolving Loan Commitments or European Working Capital Lender’s
obligations to make additional European Working Capital Credit Advances;
provided that if the subject condition or event is waived by Requisite Lenders
or cured within any applicable grace or cure period, the Revolving Loan
Commitments and European Working Capital Loan Commitments shall be reinstated.

 

6.3 Acceleration and other Remedies. Upon the occurrence of any Event of Default
described in Sections 6.1(f) or 6.1(e) the Commitments shall be immediately
terminated and all of the Obligations, including the Revolving Loans and the
European Working Capital Loans, shall automatically become immediately due and
payable, without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other requirements of any kind, all of which are
hereby expressly waived by Borrowers, and the Commitments shall thereupon
terminate. Upon the occurrence and during the continuance of any other Event of
Default, Administrative Agent may, and at the request of the Requisite Lenders,
Administrative Agent shall, by written notice to each Borrower Representative
(a) reduce the aggregate amount of the Commitments from time to time, (b)
declare all or any portion of the Loans and all or any portion of the other
Obligations to be, and the same shall forthwith become, immediately due and
payable together with accrued interest thereon, (c) terminate all or any portion
of the obligations

 

69



--------------------------------------------------------------------------------

of Authorized Agents, L/C Issuers and Lenders to make Revolving Credit Advances
and European Working Capital Credit Advances and issue Letters of Credit, (d)
demand that Borrowers immediately deliver cash to Appropriate Agent for the
benefit of L/C Issuers (and Borrowers shall then immediately so deliver) in an
amount equal to 103% of the aggregate outstanding Letter of Credit Obligations
and (e) exercise any other remedies which may be available under the Loan
Documents or applicable law. US Borrowers hereby grant to Administrative Agent,
for the benefit of US L/C Issuers and each Lender with a participation in any US
Letters of Credit then outstanding, a security interest in such cash collateral
to secure all of the US Letter of Credit Obligations. Any such cash collateral
shall be made available by Administrative Agent to US L/C Issuers to reimburse
US L/C Issuers for payments of drafts drawn under such US Letters of Credit and
any Fees, Charges and expenses of US L/C Issuers with respect to such US Letters
of Credit and the unused portion thereof, after all such US Letters of Credit
shall have expired or been fully drawn upon, shall be applied to repay any other
Obligations. After all such US Letters of Credit shall have expired or been
fully drawn upon and all Obligations shall have been satisfied and paid in full,
the balance, if any, of such cash collateral shall be returned to US Borrowers.
European Borrower hereby grants to European Security Agent, for the benefit of
European L/C Issuers and each Lender with a participation in any European
Letters of Credit then outstanding, a security interest in such cash collateral
to secure all of the European Letter of Credit Obligations. Any such cash
collateral shall be made available by European Security Agent to European L/C
Issuers to reimburse European L/C Issuers for payments of drafts drawn under
such European Letters of Credit and any Fees, Charges and expenses of European
L/C Issuers with respect to such European Letters of Credit and the unused
portion thereof, after all such European Letters of Credit shall have expired or
been fully drawn upon, shall be applied to repay any other Obligations of the
European Credit Parties. After all such European Letters of Credit shall have
expired or been fully drawn upon and all Obligations of the European Credit
Parties shall have been satisfied and paid in full, the balance, if any, of such
cash collateral shall be returned to European Borrower. Borrowers shall from
time to time execute and deliver to Appropriate Agent such further documents and
instruments as such Agent may request with respect to such cash collateral. If
any Event of Default has occurred and is continuing, European Loan Agent and
European Security Agent may (with the prior written consent the Administrative
Agent) and, at the written request of the Requisite Lenders or the
Administrative Agent, shall, exercise any rights and remedies provided to the
European Loan Agent and European Security Agent under the Loan Documents or at
law or equity. If any Event of Default has occurred and is continuing, and the
Obligations have been declared to be or otherwise become immediately due and
payable, Administrative Agent may (and at the written request of the Requisite
Lenders, shall), cause the Escrow Agent to release the Escrow Materials to it
pursuant to the terms of the Escrow Agreement (it being understood that Agents
and Lenders may not cause the Escrow Materials to be so released except as
provided in this sentence).

 

6.4 Performance by Agent. If any Credit Party shall fail to perform any
covenant, duty or agreement contained in any of the Loan Documents, any
Authorized Agent may perform or attempt to perform such covenant, duty or
agreement on behalf of such Credit Party after the expiration of any cure or
grace periods set forth herein. In such event, such Credit Party shall, at the
request of any Authorized Agent, promptly pay any amount reasonably expended by
any Authorized Agent in such performance or attempted performance to such Agent,
together with interest thereon at the highest rate of interest in effect upon
the occurrence of an Event of Default

 

70



--------------------------------------------------------------------------------

as specified in Section 1.2(d) from the date of such expenditure until paid.
Notwithstanding the foregoing, it is expressly agreed that no Agent shall have
any liability or responsibility for the performance of any obligation of any
Credit Party under this Agreement or any other Loan Document.

 

6.5 Application of Proceeds and Payments.

 

(a) So long as no Default or Event of Default has occurred and is continuing,
(i) payments matching specific scheduled payments then due shall be applied to
those scheduled payments; (ii) voluntary prepayments of Revolving Loans and
European Working Capital Loans shall be applied as determined by Appropriate
Borrower Representative and voluntary prepayments of Term Loans shall be applied
as in accordance with Section 1.5(a); and (iii) mandatory prepayments shall be
applied as set forth in Section 1.5(c); provided that prior to application of
any funds to any payments or prepayments of principal of any Loan the
Appropriate Agent, in its discretion, may (provided that European Loan Agent and
European Working Capital Loan Agent shall first consult with the Administrative
Agent), apply such funds to Fees and any expenses of the Agents then
reimbursable hereunder and to interest then due on the Loans, ratably in
proportion to the interest accrued as to each Loan; provided further that no
payments from any European Credit Party shall be applied to principal of the US
Term Loans or US Revolving Loan or any interest thereon or any Fees payable with
respect thereto. All payments and prepayments applied to a particular Loan shall
be applied ratably to the portion thereof held by each Lender as determined by
its Pro Rata Share. Except as otherwise provided in Sections 6.5(b) and (c), as
to any other payment, and as to all payments made when an Event of Default has
occurred and is continuing or following the Commitment Termination Date, each
Borrower hereby irrevocably waives the right to direct the application of any
and all payments received from or on behalf of such Borrower, and each Borrower
hereby irrevocably agrees that Administrative Agent shall have the continuing
exclusive right to direct Appropriate Agent to apply any and all such payments
against the Obligations of Borrowers as Administrative Agent may deem advisable
notwithstanding any previous entry by Appropriate Agent in the Loan Account or
any other books and records; provided that no payments from any European Credit
Party shall be applied to principal of the US Term Loans or US Revolving Loan or
any interest thereon or any Fees payable with respect thereto. In the absence of
a specific determination by Administrative Agent with respect thereto, payments
shall be applied to amounts then due and payable in the following order: (1) to
each Agent’s expenses and Fees reimbursable hereunder; (2) to interest on the
Loans, ratably in proportion to the interest accrued as to each Loan; (3) to
principal payments on the Loans and to provide cash collateral for Letter of
Credit Obligations in the manner described in Section 6.3, ratably to the
aggregate, combined principal balance of the Loans and outstanding Letter of
Credit Obligations; and (4) to all other Obligations, including expenses of
Lenders to the extent reimbursable under Section 1.3(d).

 

(b) Upon the exercise of any rights and remedies by any Authorized Agent under
any of the Loan Documents with respect to Collateral pledged by any US Credit
Party to secure the Obligations of the US Credit Parties after an Event of
Default shall have occurred and be continuing, any and all Proceeds received by
any Authorized Agent pursuant to any of the Loan Documents with respect to such
Collateral shall be applied and distributed by such Agent in the following
order: (1) to expenses of the Administrative Agent and Fees reimbursable
hereunder; (2) to interest on the US Revolving Loan and the US Term Loans
ratably in

 

71



--------------------------------------------------------------------------------

proportion to the interest accrued thereon; (3) to principal of the US Revolving
Loan and the US Term Loans ratably in proportion to the outstanding principal
amounts thereof; (4) to all other Obligations of the US Lenders to the extent
reimbursable under Section 1.3(f), ratably in proportion to the unpaid amount
thereof; (5) to fees and expenses of the European Loan Agent, the European
Funding Agent, the European Working Capital Loan Agent and the European Security
Agent; (6) to interest on the European Revolving Credit Loan, the European
Working Capital Loan and the European Term Loan A ratably in proportion to
interest accrued thereon; (7) to principal of the European Revolving Credit
Advances, the European Working Capital Credit Advances and the European Term
Loan A ratably in proportion to the outstanding principal amounts thereof; (8)
to all other Obligations of the European Lenders to the extent reimbursable
under Section 1.3(f), ratably in proportion to the unpaid amount thereof; and
(9) to the US Borrowers or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

 

(c) Upon the exercise of any rights and remedies by European Loan Agent,
European Funding Agent, the European Working Capital Loan Agent or European
Security Agent under any of the Loan Documents with respect to Collateral
pledged by any European Credit Party to secure the Obligations of the European
Credit Parties after an Event of Default shall have occurred and be continuing,
any and all Proceeds received by European Loan Agent, the European Funding
Agent, the European Working Capital Loan Agent or the European Security Agent
pursuant to any of the Loan Documents with respect to such Collateral shall be
applied and distributed by European Loan Agent, European Funding Agent, the
European Working Capital Loan Agent or European Security Agent in the following
order: (1) to Fees and expenses of the European Loan Agent, European Funding
Agent, the European Working Capital Loan Agent or European Security Agent
reimbursable hereunder; (2) to interest on the European Revolving Loan, the
European Working Capital Loan and the European Term Loan A ratably in proportion
to the interest accrued thereon; (3) to principal of the European Revolving
Credit Advances. the European Working Capital Credit Advances and the European
Term Loan A ratably in proportion to the outstanding principal amounts thereof;
(4) to all other Obligations of the European Lenders to the extent reimbursable
under Section 1.3(f) ratably in proportion to the unpaid amount thereof; and (5)
to the European Borrower or to whomsoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct.

 

6.6 Loss Sharing. On the first day on which any Bankruptcy Event shall occur in
respect of any Credit Party or upon the date of acceleration of all or part of
the Obligations in accordance with Section 6.2 (collectively, the “Reallocation
Date”), the Lenders shall automatically and without further act be deemed to
have purchased participations in the Loans such that as a result of such deemed
purchases, such Lender shall hold an interest in every one of the Loans
(including principal, interest and fee obligations of each Borrower in respect
of each such Loan), whether or not such Lender shall previously have
participated therein, equal to such Lender’s Reallocation Percentage thereof.
Simultaneously with any Reallocation Exchange, as to each US Lender that has
notified Administrative Agent and US Borrower Representatives prior to the
Reallocation Date that it has elected to have this sentence applied to it, the
interests in Loans denominated in Alternative Currencies to be received by such
US Lender shall automatically and with no further action required, be converted
into the Equivalent Amount in Dollars and after the Reallocation Date all
amounts accruing and owing to such US Lender in respect of such Obligations
shall accrue and be payable in Dollars. Each Lender, each Person

 

72



--------------------------------------------------------------------------------

acquiring a participation from any Lender as contemplated by Section 8.1, each
Borrower and each other Credit Party hereby consents to the Reallocation
Exchange.

 

SECTION 7.

CONDITIONS TO LOANS

 

The obligations of Lenders and L/C Issuers to make or continue Loans and to
issue or cause to be issued or continue Letters of Credit are subject to
satisfaction of all of the applicable conditions set forth below.

 

7.1 Conditions to Initial Loans. The obligations of Lenders and L/C Issuers to
make or continue the Loans and to issue or cause to be issued or continue
Letters of Credit on the Closing Date are in addition to the conditions
precedent specified in Section 7.2, subject to the delivery of all documents
listed on, the taking of all actions set forth on and the satisfaction of all
other conditions precedent listed in the Closing Checklist attached hereto as
Annex C, all in form and substance, or in a manner, satisfactory to Authorized
Agents and Lenders. In addition, on the Closing Date, the following conditions
must be satisfied in form and substance satisfactory to Authorized Agents and
Lenders:

 

(a) The EBITDA of Ultimate Holdco and its Subsidiaries, on a consolidated basis
determined in accordance with GAAP, for the twelve month period ending on June
30, 2004 is at least $130,000,000;

 

(b) Immediately following funding or continuation of the Loans and the Letters
of Credit on the Closing Date, the outstanding Obligations (including all loans
and Letters of Credit to the extent drawn upon) shall be equal to or less than
$215,000,000; and

 

(c) The Administrative Agent shall have received evidence, in form and substance
satisfactory to the Administrative Agent, that the European Borrowers (as
defined in the Existing Credit Agreement) have merged and that the surviving
entity has been renamed Dan-Foam ApS.

 

7.2 Conditions to All Loans. Except as otherwise expressly provided herein, no
Lender or L/C Issuer shall be obligated to fund any Advance or incur any Letter
of Credit Obligation, if, as of the date thereof (the “Funding Date”):

 

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date, in which case, such representation or warranty is untrue or
incorrect in any material respect (without duplication of any materiality
qualifier contained therein) as of such date, and Administrative Agent or
Requisite Lenders have determined not to make such advance or incur such Letter
of Credit Obligation as a result of the fact that such warranty or
representation is untrue or incorrect;

 

(b) any Default or Event of Default has occurred and is continuing or would
result after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligation),

 

73



--------------------------------------------------------------------------------

and Administrative Agent or Requisite Lenders shall have determined not to make
any Advance or incur any Letter of Credit Obligation as a result of that Default
or Event of Default; or

 

(c) after giving effect to any Advance (or the incurrence of any Letter of
Credit Obligations), the outstanding amount of the Revolving Loan would exceed
the aggregate US Revolving Loan Commitments or European Revolving Loan
Commitments, as applicable or the outstanding amount of the European Working
Capital Loan would exceed the aggregate European Working Capital Loan Commitment
(except as provided in Section 1.l(b)(i) or (ii), or Section 1.1(e) as
applicable).

 

The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any Loan into, or as, an LIBOR Loan shall be deemed to constitute, as of the
date thereof, (i) a representation and warranty by Borrowers that the conditions
in this Section 7.2 have been satisfied and (ii) a reaffirmation by Borrowers of
their guaranties and of the granting and continuance of Authorized Agents’
Liens, on behalf of themselves and Lenders, pursuant to the Collateral
Documents.

 

SECTION 8.

ASSIGNMENT AND PARTICIPATION

 

8.1 Assignment and Participations. (a) Subject to the terms of this Section 8.1,
any Lender may make an assignment to a Qualified Assignee or a Related Fund of,
or sale of participations in, at any time or times, the Loan Documents, Loans,
Letter of Credit Obligations and the Commitments or any portion thereof or
interest therein, including such Lender’s rights, title, interests, remedies,
powers or duties thereunder. Any assignment by a Lender shall: (i) with respect
to the Revolving Loans, the European Working Capital Loan, the US Term Loan A,
the European Term Loan A, the Letter of Credit Obligations and the related Loan
Documents, require the consent of US Borrower Representative (which consent
shall not be unreasonably withheld or delayed); provided that US Borrower
Representative’s consent shall not be necessary with respect to any assignment
made (1) to any assignee who is then a Lender or an Affiliate of a Lender or a
Related Fund or (2) during the existence of an Event of Default; (ii) require
the consent of: (1) with respect to the US Revolving Loan, the US Term Loan A,
the US Letter of Credit Obligations, the US Revolving Loan Commitments, the US
Term Loan A Commitments and the related Loan Documents, Administrative Agent
(which consent shall not be unreasonably withheld or delayed with respect to a
Qualified Assignee), and (2) with respect to the European Revolving Loan, the
European Working Capital Loan, the European Term Loan A, the European Letter of
Credit Obligations, the European Revolving Loan Commitments, the European
Working Capital Loan Commitments, the European Term Loan Commitments and the
related Loan Documents, notice to each of the European Loan Agent, European
Working Capital Loan Agent and the European Funding Agent and the consent of
Administrative Agent and the European Loan Agent (which consent, in each case,
shall not be unreasonably withheld or delayed with respect to a Qualified
Assignee); provided that Administrative Agent’s, European Working Capital Loan
Agent’s and European Loan Agent’s consent shall not be necessary with respect to
any assignment made to any assignee who is then a Lender or an Affiliate of a
Lender or a Related Fund; (iii) be conditioned on such assignee Lender
representing to the assigning Lender and the Agents that it is purchasing the
applicable portions of the Loans to be assigned to it for its own account, for
investment purposes and not with a view to the distribution thereof;

 

74



--------------------------------------------------------------------------------

(iv) after giving effect to any such partial assignment, (1) in the case of any
assignment of Revolving Loans, European Working Capital Loans, US Term Loan A or
European Term Loan A, the assignee Lender shall have a Commitment with respect
to any such Loan assigned of at least $2,500,000 and the assigning Lender shall
have retained a Commitment (unless the assigning Lender shall have assigned its
entire Commitment) in respect of such Loan in an amount at least equal to
$2,500,000 (or such lesser amount as agreed to by US Borrower Representative and
Administrative Agent) and (2) in the case of US Term Loan B, the assignee Lender
and its Affiliates and Related Funds shall have Commitments of at least
$1,000,000 in the aggregate and the assigning Lender and its Affiliates and
Related Funds shall have Commitments (unless the assigning Lender shall have
assigned its entire Commitment) of at least $1,000,000 in the aggregate (or such
lesser amount as agreed to by US Borrower Representative and Administrative
Agent); (v) with respect to the assignment of any US Lender’s US Revolving Loan
Commitment and/or US Term Loan Commitment require a payment to Administrative
Agent of an assignment fee of $3,500 and with respect to the assignment of any
European Lender’s European Revolving Loan Commitment, European Working Capital
Loan Commitment and/or European Term Loan Commitment require a payment to
European Funding Agent of an assignment fee of $1,500; provided that such
assignment fee shall not be payable for any assignment to any assignee who is
then a Lender or a Related Fund or an Affiliate of a Lender or any assignment to
or from GE Capital, LCPI or LBI; and (vi) shall require the execution of an
assignment agreement (an “Assignment Agreement”) substantially in the form
attached hereto as Exhibit 8.1 and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, Administrative Agent). Notwithstanding the
above, Administrative Agent may in its sole and absolute discretion permit any
assignment by a Lender to a Person or Persons that are not Qualified Assignees.
An assignment or sale of participation interests in US Term Loan B shall not
require the consent of any Borrower or any Agent. In the case of an assignment
by a Lender under this Section 8.1(a), the assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as all other Lenders
hereunder. In addition, any assignment by a European Lender of its Loans and
Commitments shall only be made as an integrated part of (and any such assignment
shall be deemed to be and constitute evidence of) an assignment on a
proportionate basis of such Lender’s rights and interest under the Collateral
Documents to which it is a party and in the Collateral created or granted
thereunder. The assigning Lender shall be relieved of its obligations hereunder
with respect to its Commitments or assigned portion thereof from and after the
date of such assignment. Borrowers hereby acknowledge and agree that any
assignment shall give rise to a direct obligation of Borrowers to the assignee
and that the assignee shall be considered to be a “Lender.” In all instances,
each Lender’s liability to make Loans hereunder shall be several and not joint
and shall be limited to such Lender’s Pro Rata Share of the applicable
Commitment. In the event any Lender assigns or otherwise transfers all or any
part of the Obligations, such Lender shall so notify the Borrower
Representatives and Borrowers shall, upon the request of such Lender, execute
new Notes in exchange for the Notes, if any, being assigned. The assignee Lender
shall notify the Borrower Representatives of its notice address pursuant to
Section 9.3. Any assignee Lender which fails to so notify the Borrower
Representatives of its notice address shall not be entitled to any notices,
reports or other information required to be delivered to any Lender by any
Credit Party hereunder until such time as such assignee Lender provides Borrower
Representatives with its notice address. Notwithstanding the foregoing
provisions of this Section 8.1(a), (a) any Lender may at any time

 

75



--------------------------------------------------------------------------------

pledge the Obligations held by it and such Lender’s rights under this Agreement
and the other Loan Documents to a Federal Reserve Bank, (b) any Lender that is
an investment fund may assign, in whole or in part, the Obligations held by it
and such Lender’s rights under this Agreement and the other Loan Documents to
another investment fund managed by the same investment advisor or pledge such
Obligations and rights to a trustee for the benefit of its investors and (c) any
Lender may assign the Obligations to an Affiliate of such Lender or to a Person
that is a Lender prior to the date of such assignment.

 

(b) Any participation by a Lender of all or any part of its Commitments shall be
made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if that Lender had not sold such participation, and that
the holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement, the Collateral Documents or the other Loan
Documents). Any participation by a Lender shall be subject, after giving effect
to any partial participation, to the same minimum principal and/or Commitment
amount requirements as any partial assignment, as set forth in Section 8.1(a).
Solely for purposes of Sections 1.8, 1.9, 8.3 and 9.1. Borrowers acknowledge and
agree that a participation shall give rise to a direct obligation of Borrowers
to the participant and the participant shall be considered to be a “Lender.”
Except as set forth in the preceding sentence no Borrower or any other Credit
Party shall have any obligation or duty to any participant. No Agent nor any
Lender (other than the Lender selling a participation) shall have any duty to
any participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.

 

(c) Except as expressly provided in this Section 8.1, no Lender shall, as
between Borrowers and that Lender, or any Agent and that Lender, be relieved of
any of its obligations hereunder as a result of any sale, assignment, transfer
or negotiation of, or granting of participation in, all or any part of the
Loans, the Notes or other Obligations owed to such Lender.

 

(d) Each Credit Party shall assist each Lender permitted to sell assignments or
participations under this Section 8.1 as required to enable the assigning or
selling Lender to effect any such assignment or participation, including the
execution and delivery of any and all agreements, notes and other documents and
instruments as shall be reasonably requested and the prompt preparation of
informational materials for, and the participation of management in meetings
with, potential assignees or participants, all on a timetable established by any
Agent in its sole discretion. Each Credit Party executing this Agreement shall
certify’ the correctness, completeness and accuracy of all descriptions of the
Credit Parties and their respective affairs, in all material respects, contained
in any selling materials provided by it and all other information provided by it
and included in such materials, except that any Projections delivered by
Borrowers shall only be certified by Borrowers as having been prepared by
Borrowers in compliance with the representations contained in Section 5.5.
Administrative Agent shall maintain, on behalf of Borrowers, in its offices
located at 500 West Monroe Street, Chicago, Illinois 60661 a “register” for
recording the name, address and commitment of each Lender. The entries in such
register shall be presumptive evidence of the amounts due and owing to each

 

76



--------------------------------------------------------------------------------

Lender in the absence of manifest error. Borrowers, Agents and each Lender may
treat each Person whose name is recorded in such register pursuant to the terms
hereof as a Lender for all purposes of this Agreement. The register described
herein shall be available for inspection by the Borrowers and any Lender and any
Authorized Agent, at any reasonable time upon reasonable prior notice.

 

(e) A Lender may furnish any information concerning Credit Parties in the
possession of such Lender from time to time to assignees, pledgees and
participants (including prospective assignees and participants); provided that
such Lender shall obtain from assignees, pledgees or participants
confidentiality covenants substantially equivalent to those contained in Section
9.13.

 

(f) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Loans or Commitments
to a potential Lender or participant, if, as of the date of the proposed
assignment or sale, the assignee Lender or participant would be subject to
capital adequacy or similar requirements under Section 1.8(a), increased costs
or an inability to fund LIBOR Loans under Section 1.8(b), or withholding taxes
in accordance with Section 1.9.

 

8.2 Agents.

 

(a) Appointment. Each Lender hereby designates and appoints GE Capital as
Administrative Agent, GE ELF as European Loan Agent, HSBC as European Funding
Agent and Nordea as European Working Capital Loan Agent and European Security
Agent under this Agreement and the other Loan Documents, and each Lender hereby
irrevocably authorizes each Authorized Agent to execute and deliver the
Collateral Documents and to take such action or to refrain from taking such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto. Except
with respect to provisions of Sections 8.2(g)(ii), and 8.2(h)(ii), the
provisions of this Section 8.2 are solely for the benefit of Agents and Lenders
and neither Borrowers nor any other Credit Party shall have any rights as a
third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement, each Agent shall act solely as agent
of Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Borrower or
any other Credit Party or any other Person. Each Agent may perform any of its
duties hereunder, or under the Loan Documents, by or through its agents or
employees. No Agent shall have any duties or responsibilities except as set
forth in this Agreement and the other Loan Documents.

 

(b) Nature of Duties. The duties of each Agent shall be mechanical and
administrative in nature. No Agent shall have or be deemed to have by reason of
this Agreement a fiduciary relationship in respect of any Lender. Nothing in
this Agreement or any of the Loan Documents or otherwise, express or implied, is
intended to or shall be construed to impose upon any Agent any obligations in
respect of this Agreement or any of the Loan Documents except as expressly set
forth herein or therein. For the avoidance of doubt and without limitation,
neither European Loan Agent nor European Funding Agent shall have any
obligations, duties or liabilities express or implied, under any of the Loan
Documents under or in connection with the

 

77



--------------------------------------------------------------------------------

European Working Capital Loan Agent, the European Working Capital Lenders or any
European Working Capital Loans. Each Lender shall make its own independent
investigation of the financial condition and affairs of each Credit Party in
connection with the extension of credit hereunder and shall make its own
appraisal of the creditworthiness of each Credit Party, and no Agent shall have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than as expressly required herein). If any Agent seeks the consent or
approval of any Lenders to the taking or refraining from taking any action
hereunder, then such Agent shall send notice thereof to each Lender. Each Agent
shall promptly notify each Lender any time that the Requisite Lenders have
instructed such Agent to act or refrain from acting pursuant hereto.

 

(c) Rights, Exculpation; Etc. No Agent nor any of its officers, directors,
employees or agents shall be liable to any Lender for any action taken or
omitted by them hereunder or under any of the Loan Documents, or in connection
herewith or therewith, except that each Agent shall be liable to the extent of
its own gross negligence or willful misconduct as determined by a final
non-appealable order by a court of competent jurisdiction. No Agent shall be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due but not made, shall be to recover from other Lenders any payment in excess
of the amount to which they are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them). In no event shall any Agent be liable for punitive, special,
consequential, incidental, exemplary or other similar damages. In performing its
functions and duties hereunder, each Agent shall exercise the same care which it
would in dealing with loans for its own account, but no Agent nor any of its
agents or representatives shall be responsible to any Lender for any recitals,
statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectibility, or
sufficiency of this Agreement or any of the Loan Documents or the transactions
contemplated thereby, or for the financial condition of any Credit Party. No
Agent shall be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement or
any of the Loan Documents or the financial condition of any Credit Party, or the
existence or possible existence of any Default or Event of Default. Each Agent
may at any time request instructions from Requisite Lenders or all affected
Lenders with respect to all actions or approvals which by the terms of this
Agreement or of any of the Loan Documents such Agent is permitted or required to
take or to grant. If such instructions are promptly requested, such Agent shall
be absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from the Requisite
Lenders or such other portion of the Lenders as shall be prescribed by this
Agreement. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of Requisite Lenders or all affected
Lenders, as applicable; and, notwithstanding the instructions of Requisite
Lenders or all affected Lenders, as applicable, no Agent shall have any
obligation to take any action if it believes, in good faith, that such action is
deemed to be illegal by such Agent or exposes such Agent to any liability for
which it has not received satisfactory indemnification in accordance with
Section 8.2(e). Each Lender acknowledges that it has,

 

78



--------------------------------------------------------------------------------

independently and without reliance upon any Agent or any other Lender and based
on the Financial Statements referred to in Section 5.5 and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.

 

(d) Reliance. Each Agent shall be entitled to rely, and shall be fully protected
in relying, upon any written or oral notices, statements, certificates, orders
or other documents or any telephone message or other communication (including
any writing, telex, fax or telegram) believed by it in good faith to be genuine
and correct and to have been signed, sent or made by the proper Person, and with
respect to all matters pertaining to this Agreement or any of the Loan Documents
and its duties hereunder or thereunder. Each Agent shall be entitled to rely
upon the advice of legal counsel, independent accountants, and other experts
selected by such Agent in its sole discretion.

 

(e) Indemnification. Lenders will reimburse and indemnify each Agent for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
attorneys’ fees and expenses), advances or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against such Agent
in any way relating to or arising out of this Agreement or any of the Loan
Documents or any action taken or omitted to be taken by such Agent under this
Agreement or any of the Loan Documents, in proportion to each Lender’s Pro Rata
Share, but only to the extent that any of the foregoing is not reimbursed by
Credit Parties; provided however, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, advances or disbursements to the extent
resulting from such Agent’s gross negligence or willful misconduct as determined
by a final non-appealable order by a court of competent jurisdiction. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against even if
so directed by the Requisite Lenders or such other portion of the Lenders as
shall be prescribed by this Agreement until such additional indemnity is
furnished. The obligations of Lenders under this Section 8.2(e) shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(f) GE Capital, Nordea and GE ELF Individually. With respect to its Commitments
hereunder, each of GE Capital, Nordea and GE ELF shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender. The
terms “Lenders,” “Requisite Lenders,” or any similar terms shall, unless the
context clearly otherwise indicates, include each of GE Capital, Nordea and GE
ELF (to the extent applicable) in its individual capacity as a Lender or one of
the Requisite Lenders. Each of GE Capital, Nordea and GE ELF, either directly or
through strategic affiliations, may lend money to, acquire equity or other
ownership interests in,

 

79



--------------------------------------------------------------------------------

provide advisory services to and generally engage in any kind of banking, trust
or other business with any Credit Party as if it were not acting as an Agent
pursuant hereto and without any duty to account therefor to Lenders. Each of GE
Capital, Nordea and GE ELF, either directly or through strategic affiliations,
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders. Each Lender acknowledges the potential conflict of interest
between GE Capital, Nordea and GE ELF (to the extent applicable) as Lenders
holding disproportionate interests in the Loans and each of GE Capital, Nordea
and GE ELF as Agents.

 

(g) Successor Agent.

 

(i) Resignation. Any Agent may resign from the performance of all its agency
functions and duties hereunder at any time by giving at least thirty (30)
Business Days’ prior written notice to European Borrower, US Borrower
Representative and Lenders. Such resignation shall take effect upon the
acceptance by a successor Agent of appointment pursuant to clause (ii) below or
as otherwise provided in clause (ii) below. Syndication Agent may resign at any
time upon notice to Administrative Agent.

 

(ii) Appointment of Successor. Upon any such notice of resignation pursuant to
clause (i) above, Requisite Lenders shall appoint a successor Agent which,
unless an Event of Default has occurred and is continuing, shall be reasonably
acceptable to Borrowers; provided that the consent of the Administrative Agent
shall also be required to appoint a successor European Loan Agent, successor
European Funding Agent, successor European Working Capital Loan Agent or
successor European Security Agent. No successor to Syndication Agent shall be
appointed. If a successor Agent shall not have been so appointed within the
thirty (30) Business Day period referred to in clause (i) above, the retiring
Agent, upon notice to Borrower Representatives, shall then appoint a successor
Agent who shall serve as Agent until such time, if any, as Requisite Lenders
appoint a successor Agent as provided above.

 

(iii) Successor Agent. Upon the acceptance of any appointment as an Agent under
the Loan Documents by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under the Loan Documents. After any retiring Agent’s
resignation as an Agent, the provisions of this Section 8.2 shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it in its
capacity as an Agent.

 

(h) Collateral Matters.

 

(i) Release of Collateral. Lenders hereby irrevocably authorize each Authorized
Agent to release any Lien granted to or held by such Agent upon any Collateral
(x) upon the occurrence of the Termination Date or (y) constituting property
being sold or disposed of if Borrowers (or any of them) certify to such Agent
that the sale or disposition is made in compliance with the provisions of this
Agreement (and such Agent may rely in good faith conclusively on any such
certificate, without further inquiry).

 

80



--------------------------------------------------------------------------------

(ii) Confirmation of Authority: Execution of Releases. Without in any manner
limiting any Agent’s authority to act without any specific or further
authorization or consent by Lenders (as set forth in Section 8.2(h)(i)), each
Lender agrees to confirm in writing, upon request by any Authorized Agent or any
Borrower Representative, the authority to release any Collateral conferred upon
such Agent under clauses (x) and (y) of Section 8.2(h)(i). Upon receipt by any
Authorized Agent of any required confirmation from the Requisite Lenders of its
authority to release any particular item or types of Collateral, and upon at
least ten (10) Business Days’ prior written request by Appropriate Borrower
Representative, such Agent shall (and is hereby irrevocably authorized by
Lenders to) execute such documents as may be necessary to evidence the release
of the Liens granted to such Agent upon such Collateral; provided, however, that
(x) such Agent shall not be required to execute any such document on terms
which, in such Agent’s opinion, would expose such Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (y) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
any Credit Party, in respect of), all interests retained by any Credit Party,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

 

(iii) Absence of Duty. No Agent shall have any obligation whatsoever to any
Lender or any other Person to assure that the property covered by the Collateral
Documents exists or is owned by Borrowers or any other Credit Party or is cared
for, protected or insured or has been encumbered or that the Liens granted to
any Authorized Agent have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to such Agent in this Section 8.2(h)
or in any of the Loan Documents, it being understood and agreed that in respect
of the property covered by the Collateral Documents or any act, omission or
event related thereto, such Agent may act in any manner it may deem appropriate,
in its discretion, given such Agent’s own interest in property covered by the
Collateral Documents as one of the Lenders and that such Agent shall have no
duty or liability whatsoever to any of the other Lenders; provided that such
Agent shall exercise the same care which it would in dealing with loans for its
own account.

 

(i) Agency for Perfection. Each Agent and each Lender hereby appoint each other
Lender as agent for the purpose of perfecting such Agent’s security interest in
assets which, in accordance with the Code in any applicable jurisdiction, can be
perfected by possession or control. Should any Lender (other than Administrative
Agent, European Security Agent, European Funding Agent, European Working Capital
Loan Agent, or European Loan Agent) obtain possession or control of any such
assets, such Lender shall notify Appropriate Agent thereof, and, promptly upon
such Agent’s request therefor, shall deliver such assets to such Agent or in
accordance with such Agent’s instructions or transfer control to such Agent in
accordance with such Agent’s instructions. Each Lender agrees that it will not
have any right individually to enforce or seek to enforce any Collateral
Document or to realize upon any collateral security for the Loans unless
instructed to do so by Administrative Agent in writing (or with respect to the
European Revolving Loan, European Working Capital Loan and the European Term
Loan A, Administrative Agent, European Working Capital Loan Agent, and European
Loan Agent), it being understood and agreed that such rights and remedies may be
exercised

 

81



--------------------------------------------------------------------------------

only by Administrative Agent or European Loan Agent (which shall include any
such exercise by Agents at the request of Requisite Lenders pursuant to Section
6.3).

 

(j) Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default except with respect to
defaults in the payment of principal, interest and Fees required to be paid to
such Agent for the account of Lenders, unless such Agent shall have received
written notice from a Lender or any Borrower Representative referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. Each Agent will use reasonable efforts to
notify each Lender of its receipt of any such notice, unless such notice is with
respect to defaults in the payment of principal, interest and fees, in which
case such Agent will notify each Lender of its receipt of such notice.
Administrative Agent shall take such action with respect to such Default or
Event of Default as may be requested by Requisite Lenders in accordance with
Section 6. Unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interests of Lenders.

 

(k) Lender Actions Against Collateral. Each Lender agrees that it will not take
any action, nor institute any actions or proceedings, with respect to the Loans,
against any Borrower or any Credit Party hereunder or under the other Loan
Documents or against any of the Real Estate encumbered by Mortgages without the
consent of the Requisite Lenders. With respect to any action by Administrative
Agent, European Security Agent, European Funding Agent, European Working Capital
Loan Agent or European Loan Agent at the direction of Administrative Agent, to
enforce the rights and remedies of Agents and the Lenders under this Agreement
and the other Loan Documents, each Lender hereby consents to the jurisdiction of
the court in which such action is maintained, and agrees to deliver its Notes to
Administrative Agent to the extent necessary to enforce the rights and remedies
of Administrative Agent for the benefit of the Lenders under the Mortgages in
accordance with the provisions hereof.

 

(l) The Syndication Agent shall not have any duties or responsibilities, and
shall incur no liability under this Agreement and the other Loan Documents. Each
Lender expressly acknowledges that neither Syndication Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by Syndication
Agent hereafter taken, including any review of the affairs of a Credit Party or
any affiliate of a Credit Party, shall be deemed to constitute any
representation or warranty by Syndication Agent to any Lender. Each Lender
represents to the Syndication Agent that it has, independently and without
reliance upon Syndication Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and their affiliates and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon Syndication Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Syndication Agent shall not have any duty or

 

82



--------------------------------------------------------------------------------

responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Credit Party or any affiliate
of a Credit Party that may come into the possession of Syndication Agent or any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates.

 

8.3 Set Off and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
during the continuance of any Event of Default, each Lender is hereby authorized
by Borrowers at any time or from time to time, with reasonably prompt subsequent
notice to Appropriate Borrower Representative (any prior or contemporaneous
notice being hereby expressly waived) to set off and to appropriate and to apply
any and all (A) balances held by such Lender at any of its offices for the
account of any Borrower or any of its Subsidiaries (regardless of whether such
balances are then due to any Borrower or its Subsidiaries), and (B) other
property at any time held or owing by such Lender to or for the credit or for
the account of any Borrower or any of its Subsidiaries, against and on account
of any of the Obligations; except that no Lender shall exercise any such right
without the prior written consent of Administrative Agent (or with respect to
European Borrower, Administrative Agent, European Working Capital Loan Agent and
European Loan Agent). Any Lender exercising a right to set off shall purchase
for cash (and the other Lenders shall sell) interests in each of such other
Lender’s Pro Rata Share of the Obligations as would be necessary to cause all
Lenders to share the amount so set off with each other Lender in accordance with
their respective Pro Rata Shares. Borrowers agree, to the fullest extent
permitted by law, that any Lender may exercise its right to set off with respect
to amounts in excess of its Pro Rata Share of the Obligations and upon doing so
shall deliver such amount so set off to the Appropriate Agent for the benefit of
all Lenders in accordance with their Pro Rata Shares. To the extent permitted
under applicable law, any Lender which receives a payment through the exercise
of rights under this Section 8.3 shall use reasonable efforts to forward such
payment to Appropriate Agent for distribution to Lenders in accordance with the
provisions hereof. The parties hereto agree that the provisions of this Section
shall apply with respect to any and all set offs or off sets made pursuant to
this Section or pursuant to applicable law or otherwise (including, without
limitation, any set offs or off sets made pursuant to or in connection with the
European Cash Pooling System).

 

8.4 Disbursement of Funds. Appropriate Agent may, on behalf of Lenders, disburse
funds to Borrowers for Loans requested. Each Lender shall reimburse Appropriate
Agent on demand for all funds disbursed on its behalf by such Agent, or if such
Agent so requests, each Lender will remit to such Agent its Pro Rata Share of
any Loan before such Agent disburses same to Borrowers. If either Appropriate
Agent elects to require that each Lender make funds available to such Agent
prior to a disbursement by such Agent to Borrowers, such Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Pro Rata Share of the
Loan requested by Appropriate Borrower Representative (i) with respect to any
Index Rate Loan and any N Bor Loan, no later than 1:00 p.m. (Local Time) on the
Funding Date applicable thereto, and (ii) with respect to any LIBOR Loan, no
later than 2:00 p.m. (Local Time) on the third Business Day prior to the Funding
Date applicable thereto. Each Lender shall pay such Agent such Lender’s Pro Rata
Share of such requested Loan, in same day funds, by wire transfer to such
Agent’s account on such Funding Date. If any Lender fails to pay the amount of
its Pro Rata Share within one (1) Business Day after such Agent’s demand, such
Agent shall promptly

 

83



--------------------------------------------------------------------------------

notify’ Appropriate Borrower Representative, and the applicable Borrowers shall
immediately repay such amount to such Agent. Any repayment required pursuant to
this Section 8.4 shall be without premium or penalty. Nothing in this Section
8.4 or elsewhere in this Agreement or the other Loan Documents, including the
provisions of Section 8.5 shall be deemed to require either Appropriate Agent to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
such Agent or Borrowers may have against any Lender as a result of any default
by such Lender hereunder.

 

8.5 Disbursements of Advances; Payment.

 

(a) Advances; Payments.

 

(i) US Revolving Lenders shall refund or participate in the Swing Line Loan in
accordance with clauses (iii) and (iv) of Section 1.1(d). If the Swing Line
Lender declines to make a Swing Line Loan or if Swing Line Availability is zero,
Administrative Agent shall notify US Revolving Lenders, promptly after receipt
of a Notice of US Revolving Credit Advance and in any event prior to 1:00 p.m.
(New York time) on the date such Notice of a US Revolving Credit Advance is
received, by fax, telephone or other similar form of transmission. European Loan
Agent shall notify European Revolving Lenders promptly after receipt of a Notice
of European Revolving Credit Advance and in any event prior to 1:00 p.m. (London
time) on the date such Notice of European Revolving Credit Advance is received,
by fax, telephone or similar form of transmission. Each Revolving Lender shall
make the amount of such Lender’s Pro Rata Share of any Revolving Credit Advance
available to Appropriate Agent in same day funds in Dollars, or the Equivalent
Amount in the requested Alternative Currency, as applicable, by wire transfer to
Appropriate Agent’s account as set forth in Section 1.1(i) not later than 11:00
a.m. (Local Time) on the requested Funding Date. European Working Capital Loan
Agent shall notify European Working Capital Lenders promptly after receipt of a
Notice of European Working Capital Credit Advance on the date such Notice of
European Working Capital Credit Advance is received, by fax, telephone or
similar form of transmission. The European Working Capital Lender shall make the
amount of such European Working Capital Credit Advance available to European
Working Capital Loan Agent in same day funds in Dollars, or the Equivalent
Amount in the requested Alternative Currency, as applicable, by wire transfer to
European Working Capital Loan Agent’s account as set forth in Section 1.1(i) not
later than 1:00 p.m. (Local Time) on the requested Funding Date. After receipt
of such wire transfers (or, in Appropriate Agent’s sole discretion, before
receipt of such wire transfers), subject to the terms hereof, Appropriate Agent
shall make the requested Revolving Credit Advance to Borrowers as designated by
Appropriate Borrower Representative in the Notice of US Revolving Credit
Advance, Notice of European Revolving Credit Advance or Notice of European
Working Capital Credit Advance, as applicable. All payments by each Revolving
Lender and European Working Capital Lender shall be made without setoff,
counterclaim or deduction of any kind.

 

(ii) No later than the second Business Day after receipt of principal, interest
and Fees (each, a “Settlement Date”), the Appropriate Agent shall advise each
Lender by telephone or fax of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lender with respect to the
applicable Loans. Provided that each Lender has funded all payments and
Revolving Credit Advances and European Working Capital Credit Advances (if
applicable) required to be made by it and purchased all participations required
to be

 

84



--------------------------------------------------------------------------------

purchased by it under this Agreement and the other Loan Documents as of such
Settlement Date, the Appropriate Agent shall pay or cause to be paid to each
Lender such Lender’s Pro Rata Share of principal, interest and Fees paid since
the previous Settlement Date for the benefit of such Lender on the Loans held by
it. Such payments shall be made by wire transfer to such Lender’s account (as
specified by such Lender in Annex E, the signature pages hereof, or the
applicable Assignment Agreement) not later than 2:00 p.m. (Local time) on the
next Business Day following each Settlement Date. To the extent that any
Revolving Lender (a “Non Funding Lender”) has failed to fund all such payments
and Revolving Credit Advances or failed to fund the purchase of all such
participations, the Appropriate Agent shall be entitled to set off the funding
shortfall against that Non Funding Lender’s Pro Rata Share of all payments
otherwise payable to that Non Funding Lender.

 

(b) Availability of Lender’s Pro Rata Share. Appropriate Agent may assume that
each Revolving Lender will make its Pro Rata Share of each Revolving Credit
Advance and European Working Capital Credit Advance available to Appropriate
Agent on each Funding Date. If such Pro Rata Share is not, in fact, paid to
Appropriate Agent by such Revolving Lender or European Working Capital Lender
when due, Appropriate Agent will be entitled to recover such amount on demand
from such Revolving Lender or European Working Capital Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender or European
Working Capital Lender fails to pay the amount of its Pro Rata Share forthwith
upon Appropriate Agent’s demand, Appropriate Agent shall promptly notify
Appropriate Borrower Representative and Borrowers shall immediately repay such
amount to Appropriate Agent. Nothing in this Section 8.5(b) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require either
Appropriate Agent to advance funds on behalf of any Revolving Lender or European
Working Capital Lender or to relieve any Revolving Lender or European Working
Capital Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Borrowers may have against any Revolving Lender or
European Working Capital Lender as a result of any default by such Revolving
Lender or European Working Capital Lender hereunder. To the extent that either
Appropriate Agent advances funds to Borrowers on behalf of any Revolving Lender
or European Working Capital Lender and is not reimbursed therefor on the same
Business Day as such Advance is made, such Agent shall be entitled to retain for
its account all interest accrued on such Advance until reimbursed by the
applicable Revolving Lender.

 

(c) Return of Payments.

 

(i) If either Appropriate Agent pays an amount to a Lender under this Agreement
in the belief or expectation that a related payment has been or will be received
by such Agent from Borrowers and such related payment is not received by such
Agent, then such Agent will be entitled to recover such amount from such Lender
on demand without setoff, counterclaim or deduction of any kind.

 

(ii) If either Appropriate Agent determines at any time that any amount received
by such Agent under this Agreement must be returned to any Borrower or paid to
any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, such Agent will not be required to distribute any portion thereof to
any Lender. In addition, each Lender will repay to such Agent

 

85



--------------------------------------------------------------------------------

on demand any portion of such amount that such Agent has distributed to such
Lender, together with interest at such rate, if any, as such Agent is required
to pay to any Borrower or such other Person, without setoff, counterclaim or
deduction of any kind.

 

(d) Non-Funding Lenders. The failure of any Non Funding Lender to make any
Revolving Credit Advance or European Working Capital Credit Advance or any
payment required by it hereunder, or to purchase any participation in any Swing
Line Loan to be made or purchased by it on the date specified therefor shall not
relieve any other Lender (each such other Revolving Lender, an “Other Lender”)
of its obligations to make such Advance, make any other payment or purchase such
participation on such date, but neither any Other Lender nor any Agent shall be
responsible for the failure of any Non-Funding Lender to make an Advance, make
any other payment or purchase a participation or make any other payment required
hereunder. Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” a “US Lender”, a “European
Lender”, a US Revolving Lender”, a “European Revolving Lender”, a “European
Working Capital Lender”, a “US Term Lender” or a “European Term A Lender” (or be
included in the calculation of “Requisite Lenders” hereunder) for any voting or
consent rights under or with respect to any Loan Document.

 

(e) Dissemination of Information. Each Authorized Agent shall use reasonable
efforts to provide Lenders and the other Agents with any notice of Default or
Event of Default received by such Agent from, or delivered by such Agent to, any
Credit Party, with notice of any Event of Default of which such Agent has
actually become aware and with notice of any action taken by such Agent
following any Event of Default, unless such notice is with respect to defaults
in the payment of principal, interest and fees, in which case such Agent will
notify each Lender of its receipt of such notice; provided that, in each case,
such Agent shall not be liable to any Lender or the other Agent for any failure
to do so.

 

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender, European Loan Agent and European Working Capital
Loan Agent hereby agrees with each other Lender and Agent that no Lender,
European Loan Agent nor European Working Capital Loan Agent shall take any
action to protect or enforce its rights arising out of this Agreement or the
Notes (including exercising any rights of setoff) without first obtaining the
prior written consent of Administrative Agent and Requisite Lenders, it being
the intent of Lenders that any such action to protect or enforce rights under
this Agreement and the Notes shall be taken in concert and at the direction or
with the consent of Administrative Agent or Requisite Lenders, except as
specifically provided herein with respect to actions by European Loan Agent.
Administrative Agent is authorized to issue all notices to be issued by or on
behalf of the Lenders with respect to any Subordinated Debt.

 

8.6 Swiss and German Power of Attorney. Each European Lender hereby authorizes
and empowers the European Security Agent with the right of delegation and
substitution and under relief from any restrictions (including but not limited
to restrictions of Section 181 German Civil Code) to execute on its sole
signature on behalf of such European Lender any and all agreements, sub
powers-of-attorney to third persons or other instruments and take such actions,
make all statements and accept all declarations deemed necessary or useful in
order to effect any Collateral on behalf of such European Lender.

 

86



--------------------------------------------------------------------------------

SECTION 9.

MISCELLANEOUS

 

9.1 Indemnities. Credit Parties agree, jointly and severally, to indemnify, pay,
and hold each Agent, each Lender, each L/C Issuer and their respective officers,
directors, employees, agents, trustees and attorneys (the “Indemnitees”)
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs and expenses (including all
reasonable fees and expenses of counsel to such Indemnitees) of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Indemnitees as a result of such Indemnitees’ being a party to this Agreement or
the transactions consummated pursuant to this Agreement or otherwise relating to
any of the Related Transactions (including any LIBOR Breakage Fee or any other
loss sustained in converting between any Alternative Currency and Dollars);
provided, that Credit Parties shall have no obligation to an Indemnitee
hereunder with respect to liabilities to the extent resulting from the gross
negligence or willful misconduct of that Indemnitee as determined by a court of
competent jurisdiction. If and to the extent that the foregoing undertaking may
be unenforceable for any reason, the Credit Parties agree to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
applicable law.

 

9.2 Amendments and Waivers.

 

(a) Except for actions expressly permitted in this Agreement or the other Loan
Documents to be taken by Administrative Agent, no amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, or any consent to any departure by any Credit Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Administrative Agent, Borrowers, and by Requisite Lenders or all affected
Lenders, as applicable (or with respect to Collateral Documents executed by any
European Credit Party, by European Loan Agent, European Working Capital Loan
Agent or European Security Agent, as applicable, with the consent of
Administrative Agent). Except as set forth in clause (b) below, all such
amendments, modifications, terminations or waivers requiring the consent of any
Lenders shall require the written consent of Requisite Lenders.

 

(b) No amendment, modification, termination or waiver shall, unless in writing
and signed by Administrative Agent and each Lender directly and adversely
affected thereby: (i) except as contemplated by Section 1.1(e) increase the
principal amount of any Lender’s Commitment (which action shall be deemed only
to affect those Lenders whose Commitments are increased and may be approved by
Requisite Lenders, including those Lenders whose Commitments are increased);
(ii) reduce the principal of, rate of interest on (other than any determination
or waiver to charge or not charge interest at the Default Rate) or Fees payable
with respect to any Loan or Letter of Credit Obligations of any affected Lender;
(iii) extend any scheduled payment date or final maturity date of the principal
amount of any Loan of any affected Lender; (iv) waive, forgive, defer, extend or
postpone any payment of interest or Fees as to any affected Lender (which action
shall be deemed only to affect those Lenders to whom such payments are made);
(v) except as otherwise permitted in Section 3.7, release substantially any
Guarantor or release substantially all of the Collateral (which action shall be
deemed to directly affect all Lenders); (vi) amend or change Section 6.5(b);
(vii) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that shall be required for

 

87



--------------------------------------------------------------------------------

Lenders or any of them to take any action hereunder; and (viii) amend or waive
this Section 9.2 or the definitions of the terms “Requisite Lenders” insofar as
such definition affects the substance of this Section 9.2. Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
any Agent or L/C Issuers under this Agreement or any other Loan Document shall
be effective unless in writing and signed by such Agent or L/C Issuers, as the
case may be, in addition to Lenders required hereinabove to take such action.
Notwithstanding clause (i) above, the Commitments may be increased to provide
for the Additional LC Facility hereunder, and this Agreement may be amended in
accordance therewith with the consent only of Administrative Agent and those
Lenders, if any, whose Commitments are increased. Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given. No amendment, modification,
termination or waiver shall be required for any Authorized Agent to take
additional Collateral pursuant to any Loan Document. No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note. No-notice to or demand on
any Credit Party in any case shall entitle such Credit Party or any other Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 9.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

 

9.3 Notices. Any notice or other communication required shall be in writing
addressed to the respective party as set forth below and may be personally
served, telecopied, sent by overnight courier service or U.S. mail and shall be
deemed to have been given: (a) if delivered in person, when delivered; (b) if
delivered by fax, on the date of transmission if transmitted on a Business Day
before 4:00 p.m. Local Time; (c) if delivered by overnight courier, one (1)
Business Day after delivery to the courier properly addressed; or (d) if
delivered by U.S. mail, three (3) Business Days after deposit with postage
prepaid and properly addressed.

 

Notices shall be addressed as follows:

 

If to any Credit Party:

  

c/o Tempur-Pedic, Inc.

1713 Jaggie Fox Way

Lexington, Kentucky 40511

Attention: Robert Trussell and Dale Williams

Telecopier No.: 859-514-4422

Telephone No.: 859-514-4757

With a copy to:

  

Bingham McCutchen LLP

399 Park Avenue

New York, New York 10022

ATTN: Frederick F. Eisenbiegler, Esq.

Fax: (212) 702-3646

 

88



--------------------------------------------------------------------------------

    

TA Associates, Inc.

High Street Tower

125 High Street, Suite 2500

Boston, Massachusetts 02110

ATTN: P. Andrews McLane

Fax: (617) 574-6728

    

Friedman Fleischer & Lowe, LLC

One Maritime Plaza, 10th Floor

San Francisco, California 94111

ATTN: Christopher A. Masto

Fax: (415) 402-2111

If to Administrative Agent

or GE Capital:

  

GENERAL ELECTRIC CAPITAL CORPORATION

500 West Monroe Street

Chicago, Illinois 60661

ATTN: Tempur Pedic Account Manager

Fax: (312) 441-7678

With a copy to:

  

GENERAL ELECTRIC CAPITAL CORPORATION

201 High Ridge Road

Stamford, Connecticut 06927-5100

ATTN: Corporate Counsel

Commercial Finance – Global Sponsor Finance

Fax: (203)316-7899

 

and

    

GENERAL ELECTRIC CAPITAL CORPORATION

500 West Monroe Street

Chicago, Illinois 60661

ATTN: Corporate Counsel

Commercial Finance – Global Sponsor Finance

Fax: (312) 441-6876

 

89



--------------------------------------------------------------------------------

If to European Loan Agent

or GE ELF:

  

GE European Leveraged Finance Limited

Clarges House

6-12 Clarges House

London W1 8DH

England

Attention: Tempur World Account Manager

Telecopier No.:

Telephone No.: +44 (0) 20 7302 6000

If to European Funding Agent

or HSBC:

  

HSBC Bank Plc

Level 17

8 Canada Square

London E14 5HQ

England

Attention: Ingram Lyons

Debt Finance Support and

Agency Services

Telecopier No.: 44 020 7991 4348

Telephone No.: 44 020 7991 6233

If to European Security Agent, European Working Capital Loan Agent or Nordea:

  

Nordea Bank Danmark A/S

P.O. Box 850

DK-0900 Copenhagen C

Attention: 6929 International Loan

Administration - Tine Scharling

Telecopier No.: +45 3333 5820

Telephone No.: +45 3333 5309

If to a Lender:

   To the address set forth on the signature page hereto or in the applicable
Assignment Agreement

 

9.4 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any Agent or any Lender to exercise, nor any partial exercise of,
any power, right or privilege hereunder or under any other Loan Documents shall
impair such power, right, or privilege or be construed to be a waiver of any
Default or Event of Default. All rights and remedies existing hereunder or under
any other Loan Document are cumulative to and not exclusive of any rights or
remedies otherwise available.

 

9.5 Marshaling; Payments Set Aside. No Agent nor any Lender shall be under any
obligation to marshal any assets in payment of any or all of the Obligations. To
the extent that Borrowers make payment(s) or any Agent enforces its Liens or any
Agent or any Lender exercises its right of set-off, and such payment(s) or the
proceeds of such enforcement or set-off is subsequently invalidated, declared to
be fraudulent or preferential, set aside, or required to be repaid by anyone,
then to the extent of such recovery, the Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and

 

90



--------------------------------------------------------------------------------

continued in full force and effect as if such payment had not been made or such
enforcement or set off had not occurred.

 

9.6 Severability. The invalidity, illegality, or unenforceability in any
jurisdiction of any provision under the Loan Documents shall not affect or
impair the remaining provisions in the Loan Documents.

 

9.7 Lenders’ Obligations Several; Independent Nature of Lenders’ Rights. The
obligation of each Lender hereunder is several and not joint and no Lender shall
be responsible for the obligation or commitment of any other Lender hereunder.
In the event that any Lender at any time should fail to make a Loan as herein
provided, the Lenders, or any of them, at their sole option, may make the Loan
that was to have been made by the Lender so failing to make such Loan. Nothing
contained in any Loan Document and no action taken by any Agent or any Lender
pursuant hereto or thereto shall be deemed to constitute Lenders to be a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt.

 

9.8 Headings. Section and subsection headings are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes or be given substantive effect.

 

9.9 Applicable Law. THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS WHICH
DOES NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

9.10 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
except that Borrowers may not assign their rights or obligations hereunder
without the written consent of all Lenders; provided that any assignment by a
Lender shall be made in accordance with Section 8.1 hereof.

 

9.11 No Fiduciary Relationship Limited Liability. No provision in the Loan
Documents and no course of dealing between the parties shall be deemed to create
any fiduciary duty owing to Borrowers by any Agent or any Lender. Borrowers
agree that no Agent nor any Lender shall have liability to Borrowers (whether
sounding in tort, contract or otherwise) for losses suffered by Borrowers in
connection with, arising out of, or in any way related to the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless and to the extent
that it is determined that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought as determined by a
final non-appealable order by a court of competent jurisdiction. No Agent nor
any Lender shall have any liability with respect to, and Borrowers hereby waive,
release and agree not to sue for, any special, indirect or consequential damages
suffered by Borrowers in connection with, arising out of, or in any way related
to the Loan Documents or the transactions contemplated thereby.

 

91



--------------------------------------------------------------------------------

9.12 Construction. Each Agent, each Lender, Borrowers and each other Credit
Party acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be construed as if
jointly drafted by each Agent, each Lender, Borrowers and each other Credit
Party.

 

9.13 Confidentiality. Each Agent and each Lender agree to exercise its best
efforts to keep confidential any non-public information delivered pursuant to
the Loan Documents and identified as such by Borrowers and not to disclose such
information to Persons other than to potential assignees or participants or to
Persons employed by or engaged by an Agent, a Lender or a Lender’s assignees or
participants that has agreed to comply with the covenant contained in this
Section 9.13 including attorneys, auditors, professional consultants, rating
agencies, insurance industry associations and portfolio management services. The
confidentiality provisions contained in this Section 9.13 shall not apply to
disclosures (i) required to be made by any Agent or any Lender to any regulatory
or governmental agency or pursuant to legal process or (ii) consisting of
general portfolio information that does not identify Borrowers. The obligations
of Agents and Lenders under this Section 9.13 shall supersede and replace the
obligations of Agents and Lenders under any confidentiality agreement in respect
of this financing executed and delivered by any Agent or any Lender prior to the
date hereof. Each Agent agrees that neither it nor its Affiliates will in the
future issue any press releases or other public disclosure, including any
prospectus, proxy statement or other materials filed with any Governmental
Authority relating to a public offering of the Stock of any Agent, using the
name of any Credit Party or their affiliates without at least two (2) Business
Days’ prior notice to US Borrower Representative, and without the prior written
consent of US Borrower Representative, not to be unreasonably withheld, unless
(and only to the extent that) such Agent or Affiliate is required to do so under
law and then, in any event, such Agent or Affiliate will consult with US
Borrower Representative before issuing such press release or other public
disclosure.

 

9.14 CONSENT TO JURISDICTION. BORROWERS AND CREDIT PARTIES HEREBY CONSENT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN NEW YORK COUNTY, STATE
OF NEW YORK AND IRREVOCABLY AGREE THAT, SUBJECT TO ADMINISTRATIVE AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE NOTES SHALL BE LITIGATED IN SUCH COURTS. BORROWERS AND CREDIT
PARTIES EXPRESSLY SUBMIT AND CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS
AND WAIVE ANY DEFENSE OF FORUM NON CONVENIENS. BORROWERS AND CREDIT PARTIES
HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREE THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE UPON BORROWERS AND CREDIT PARTIES BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO APPROPRIATE BORROWER
REPRESENTATIVE, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE
SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. IN ANY
LITIGATION, TRIAL, ARBITRATION OR OTHER DISPUTE RESOLUTION PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ALL DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS OF BORROWERS, CREDIT PARTIES OR ANY OF THEIR AFFILIATES
SHALL BE DEEMED TO BE EMPLOYEES OR MANAGING AGENTS OF

 

92



--------------------------------------------------------------------------------

BORROWERS OR SUCH CREDIT PARTIES FOR PURPOSES OF ALL APPLICABLE LAW OR COURT
RULES REGARDING THE PRODUCTION OF WITNESSES BY NOTICE FOR TESTIMONY (WHETHER IN
A DEPOSITION, AT TRIAL OR OTHERWISE). BORROWERS AND CREDIT PARTIES AGREE THAT
ANY AGENT’S OR ANY LENDER’S COUNSEL IN ANY SUCH DISPUTE RESOLUTION PROCEEDING
MAY EXAMINE ANY OF THESE INDIVIDUALS AS IF UNDER CROSS- EXAMINATION AND THAT ANY
DISCOVERY DEPOSITION OF ANY OF THEM MAY BE USED IN THAT PROCEEDING AS IF IT WERE
AN EVIDENCE DEPOSITION. BORROWERS AND CREDIT PARTIES IN ANY EVENT WILL USE ALL
COMMERCIALLY REASONABLE EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION
PROCEEDING, AT THE TIME AND IN THE MANNER REQUESTED BY ANY AGENT OR ANY LENDER,
ALL PERSONS, DOCUMENTS (WHETHER IN TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER
THINGS UNDER THEIR CONTROL AND RELATING TO THE DISPUTE. TO THE EXTENT THAT ANY
BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN OR OTHERWISE) FROM
ANY LEGAL ACTION, SUIT OR PROCEEDING FROM JURISDICTION OF ANY COURT OR FROM
SET-OFF OR ANY LEGAL PROCESS (WHETHER SERVICE OR NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID OR EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR
OTHERWISE) WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY, SUCH BORROWER HEREBY
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY NOTE.

 

9.15 WAIVER OF JURY TRIAL. BORROWERS, CREDIT PARTIES, EACH AGENT AND EACH LENDER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
BORROWERS CREDIT PARTIES, EACH AGENT AND EACH LENDER ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS. BORROWERS, CREDIT PARTIES, EACH AGENT AND EACH LENDER WARRANT
AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER
WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS.

 

9.16 Survival of Warranties and Certain Agreements. All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Agreement, the making of the Loans, issuances of Letters of
Credit and the execution and delivery of the Notes. Notwithstanding anything in
this Agreement or implied by law to the contrary, the agreements of Borrowers
set forth in Sections 1.3(f), 1.8, 1.9 and 9.1 shall survive the repayment of
the Obligations and the termination of this Agreement.

 

9.17 Entire Agreement. This Agreement, the Notes and the other Loan Documents
embody the entire agreement among the parties hereto and supersede all prior
commitments, agreements, representations, and understandings, whether oral or
written, relating to the subject

 

93



--------------------------------------------------------------------------------

matter hereof, and may not be contradicted or varied by evidence of prior,
contemporaneous, or subsequent oral agreements or discussions of the parties
hereto. All Exhibits, Schedules and Annexes referred to herein are incorporated
in this Agreement by reference and constitute a part of this Agreement.

 

9.18 Counterparts; Effectiveness. This Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one in the same instrument. This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto.

 

9.19 Replacement of Lenders.

 

(a) Within twenty (20) days after receipt by Appropriate Borrower Representative
of written notice and demand from any Lender for payment pursuant to Section 1.8
or 1.9 or, as provided in this Section 9.19, in the case of certain refusals by
any Lender to consent to certain proposed amendments, modifications,
terminations or waivers with respect to this Agreement that have been approved
by Requisite Lenders or all affected Lenders, as applicable (any such Lender
demanding such payment or refusing to so consent being referred to herein as an
“Affected Lender”), Borrowers may, at their option, notify each Agent and such
Affected Lender of its intention to do one of the following:

 

(i) Borrowers may obtain, at Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender, which Replacement Lender shall
be reasonably satisfactory (notice of such satisfaction not to be unreasonably
withheld or delayed) to Administrative Agent (or with respect to (A) any
European Lender, Administrative Agent and European Loan Agent and (B) the
European Working Capital Lenders, Administrative Agent, European Loan Agent and
European Working Capital Loan Agent). In the event Borrowers obtain a
Replacement Lender that will purchase all outstanding Obligations owed to such
Affected Lender and assume its Commitments hereunder within thirty (30) days
following notice of Borrowers’ intention to do so, the Affected Lender shall
sell and assign all of its rights and delegate all of its obligations under this
Agreement to such Replacement Lender in accordance with the provisions of
Section 8.1; provided that Borrowers have reimbursed such Affected Lender for
any administrative fee payable pursuant to Section 8.1 and, in any case where
such replacement occurs as the result of a demand for payment pursuant to
Section 1.8 or 1.9, paid all amounts required to be paid to such Affected Lender
pursuant to Section 1.8 or 1.9 through the date of such sale and assignment; or

 

(ii) Borrowers may, with Administrative Agent’s consent, prepay in full all
outstanding Obligations owed to such Affected Lender and terminate such Affected
Lender’s Pro Rata Share of the Revolving Loan Commitment, Pro Rata Share of the
Term Loan Commitment and Pro Rata Share of the European Working Capital Loan
Commitment, in which case the Revolving Loan Commitment, Term Loan Commitment
and European Working Capital Loan Commitment will be reduced by the amount of
such Pro Rata Share. Borrowers shall, within ninety (90) days following notice
of their intention to do so, prepay in full all outstanding Obligations owed to
such Affected Lender (including, in any case where such prepayment occurs

 

94



--------------------------------------------------------------------------------

as the result of a demand for payment for increased costs, such Affected
Lender’s increased costs for which it is entitled to reimbursement under this
Agreement through the date of such prepayment), and terminate such Affected
Lender’s obligations under the Revolving Loan Commitment, Term Loan Commitment
and European Working Capital Loan Commitment.

 

(b) In the case of a Non-Funding Lender pursuant to Section 8.5(a), at US
Borrower Representative’s request, Administrative Agent, in its sole discretion,
or a Person acceptable to Administrative Agent shall have the right (but shall
have no obligation) with the Administrative Agent’s consent (which consent shall
not be unreasonably withheld in the case of a Qualified Assignee) to purchase
from any Non-Funding Lender, and each Non-Funding Lender agrees that it shall,
at Administrative Agent’s request, sell and assign to Administrative Agent or
such Person, all of the Loans and Commitments of that Non-Funding Lender for an
amount equal to the principal balance of all Loans held by such Non-Funding
Lender and all accrued interest and Fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.

 

(c) If, in connection with any proposed amendment, modification, waiver or
termination pursuant to Section 9.2 (a “Proposed Change”) requiring the consent
of all affected Lenders, the consent of Requisite Lenders is obtained, but the
consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in this Section 9.19(c) being
referred to as a “Non-Consenting Lender”), then, so long as Administrative Agent
is not a Non-Consenting Lender, at US Borrower Representative’s request
Administrative Agent in its sole discretion, or a Person reasonably acceptable
to Administrative Agent, shall have the right (but shall have no obligation)
with the Administrative Agent’s consent (which consent shall not be unreasonably
withheld in the case of a Qualified Assignee) to purchase from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon Administrative Agent’s request, sell and assign to Administrative Agent or
such Person, all of the Loans and Commitments of such Non-Consenting Lenders for
an amount equal to the principal balance of all Loans held by the Non-
Consenting Lenders and all accrued interest and Fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement.

 

9.20 Delivery of Termination Statements and Mortgage Releases. On the
Termination Date, and so long as no suits, actions proceedings, or claims are
pending or, in the reasonable judgment of Administrative Agent, threatened
against any Indemnitee asserting any damages, losses or liabilities that are
indemnified liabilities hereunder, each Authorized Agent shall deliver to
Appropriate Borrower Representative termination statements, mortgage releases
and other documents necessary or appropriate to evidence the termination of the
Liens securing payment of the Obligations. Notwithstanding the foregoing, each
Authorized Agent agrees to deliver to Borrowers termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations notwithstanding
that a suit, action, proceeding or claim is pending or threatened against any
Indemnified Person asserting any damages, losses or liabilities that are
Indemnified Liabilities; provided that the Borrowers provide a letter of credit,
surety bond or other collateral that is sufficient to secure such Indemnified
Liabilities, and which is satisfactory, including, but not limited to, in form
and amount, to the Administrative Agent in its reasonable discretion.

 

95



--------------------------------------------------------------------------------

9.21 Judgment Currency.

 

(a) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder or under the Notes in any currency (the “Original
Currency”) into another currency (the “Other Currency”) the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Original Currency with
the Other Currency at 11:00 A.M., Local Time, on the second Business Day
preceding that on which final judgment is given.

 

(b) The obligation of a Borrower in respect of any sum due in the Original
Currency from it to any Lender or any Agent hereunder or under the Notes held by
such Lender shall, notwithstanding any judgment in any Other Currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or such Agent (as the case may be) of any sum adjudged to be so due in
such Other Currency such Lender or such Agent (as the case may be) may in
accordance with normal banking procedures purchase the Original Currency with
such Other Currency; if the amount of the Original Currency so purchased is less
than the sum originally due to such Lender or such Agent (as the case may be) in
the Original Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or such Agent (as
the case may be) against such loss, and if the amount of the Original Currency
so purchased exceeds the sum originally due to any Lender or such Agent (as the
case may be) in the Original Currency, such Lender or such Agent (as the case
may be) agrees to remit to such Borrower such excess.

 

9.22 European Monetary Union. If any currency ceases to be the lawful currency
of the nation issuing the same and is replaced by the European Union Euro, then
any amount payable hereunder by any party hereto in such currency shall instead
be payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such currency to the Euro at the fixed
conversion rate for such currency in Euros on the date of such event. Prior to
the occurrence of the foregoing event, each amount payable hereunder in any
currency will continue to be payable in only in that currency. Each Borrower
agrees, at the request of the Required Lenders, at the time of or any time
following such event, to enter into an agreement amending this Agreement in such
manner as the Required Lenders shall reasonably request in order to avoid any
unfair burden or disadvantage resulting from the cessation of such currency as
the lawful currency of the nation issuing the same and to place the parties
hereto in the position they would have been m had such event not occurred, the
intent being that neither party will be adversely affected economically as a
result of such event and that reasonable provisions may be adopted to govern the
Advances and, maintenance and repayment of Loans denominated in any Alternative
Currency after the occurrence of the event described in the preceding sentence.

 

9.23 Subordination.

 

(a) Each Credit Party executing this Agreement covenants and agrees that the
payment of all indebtedness, principal, interest (including interest which
accrues after the commencement of any case or proceeding in bankruptcy, or for
the reorganization of any Credit Party), fees, charges, expenses, attorneys’
fees and any other sum, obligation or liability owing by any other Credit Party
to such Credit Party, including any intercompany trade payables or

 

96



--------------------------------------------------------------------------------

royalty or licensing fees (collectively, the “Intercompany Obligations”), is
subordinated, to the extent and in the manner provided in this Section 9.23, to
the prior payment in full of all Obligations (herein, the “Senior Obligations”)
and that the subordination is for the benefit of the Agents and Lenders, and
Administrative Agent may enforce such provisions directly.

 

(b) Each Credit Party executing this Agreement hereby (i) authorizes
Administrative Agent to demand specific performance of the terms of this Section
9.23 whether or not any other Credit Party shall have complied with any of the
provisions hereof applicable to it, at any time when such Credit Party shall
have failed to comply with any provisions of this Section 9.23 which are
applicable to it and (ii) irrevocably waives any defense based on the adequacy
of a remedy at law, which might be asserted as a bar to such remedy of specific
performance.

 

(c) Upon any distribution of assets of any Credit Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

 

(i) The Agents and Lenders shall first be entitled to receive payment in full in
cash of the Senior Obligations before any Credit Party is entitled to receive
any payment on account of the Intercompany Obligations.

 

(ii) Any payment or distribution of assets of any Credit Party of any kind or
character, whether in cash, property or securities, to which any other Credit
Party would be entitled except for the provisions of Section 9.23, shall be paid
by the liquidating trustee or agent or other Person making such payment or
distribution directly to the Administrative Agent, to the extent necessary to
make payment in full of all Senior Obligations remaining unpaid after giving
effect to any concurrent payment or distribution or provisions therefor to the
Agents and Lenders.

 

(iii) In the event that notwithstanding the foregoing provisions of Section
9.23, any payment or distribution of assets of any Credit Party of any kind or
character, whether in cash, property or securities, shall be received by any
other Credit Party on account of the Intercompany Obligations before all Senior
Obligations are paid in full, such payment or distribution shall be received and
held in trust for and shall be paid over to the Administrative Agent for
application to the payment of the Senior Obligations until all of the Senior
Obligations shall have been paid in full, after giving effect to any concurrent
payment or distribution or provision therefor to the Agents and Lenders.

 

(d) No right of the Agents and Lenders or any other present or future holders of
any Senior Obligations to enforce the subordination provisions herein shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Credit Party or by any act or failure to act, in good faith, by
any such holder, or by any noncompliance by any Credit Party with the terms
hereof, regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

 

[Signature Page Follows]

 

97



--------------------------------------------------------------------------------

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

TEMPUR-PEDIC, INC., as a Borrower By:   /s/    DALE E. WILLIAMS Name:   Dale E.
Williams Title:   CFO

 

TEMPUR PRODUCTION USA, INC., as a Borrower By:   /s/    DALE E. WILLIAMS Name:  
Dale E. Williams Title:   CFO

 

DAN-FOAM ApS, as a Borrower By:   /s/    DALE E. WILLIAMS Name:   Dale E.
Williams Title:   CFO

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Credit Parties:

 

TEMPUR PEDIC INTERNATIONAL INC.

By:  

/S/    WILLIAM H. POCHE

Name:  

William H. Poche

Title:  

Assistant Treasurer

 

TEMPUR WORLD, LLC By:  

/S/    WILLIAM H. POCHE

Name:  

William H. Poche

Title:  

Assistant Treasurer

 

TEMPUR WORLD HOLDINGS, LLC By:  

/S/    WILLIAM H. POCHE

Name:  

William H. Poche

Title:  

Assistant Treasurer

 

TEMPUR WORLD HOLDINGS, S.L. By:  

/S/    DALE E. WILLIAMS

Name:   Dale E. Williams Title:  

Director

 

TEMPUR-PEDIC MEDICAL, INC. By:  

/S/    JASON P. BROYLES

Name:   Jason P. Broyles Title:  

CFO

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

TEMPUR-PEDIC, DIRECT RESPONSE, INC. By:   /S/    JASON P. BROYLES Name:  

Jason P. Broyles

Title:   Secretary

 

TEMPUR WORLD HOLDING SWEDEN AB By:   /S/    MATHIAS INGVARSSON Name:  

Mathias Ingvarsson

Title:   Board Member

 

TEMPUR DANMARK A/S By:   /S/    ROBERT B. TRUSSELL, JR. Name:  

Robert B. Trussell, Jr.

Title:   Director

 

TEMPUR UK, LTD. By:   /S/    ROBERT B. TRUSSELL, JR. Name:  

Robert B. Trussell, Jr.

Title:   Director

 

TEMPUR JAPAN YUGEN KAISHA By:   /S/    PAER ROLAND SILJEDAHL Name:  

Paer Roland Siljedahl

Title:   Country Manager

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

TEMPUR INTERNATIONAL LIMITED By:   /s/    DALE E. WILLIAMS Name:   Dale E.
Williams Title:   Director

 

TEMPUR SVERIGE AB By:   /s/    MATHIAS INGVARSSON Name:   Mathias Ingvarsson
Title:   Board Member

 

TEMPUR NORGE AS By:   /s/    ROBERT B. TRUSSELL, JR. Name:   Robert B. Trussell,
Jr. Title:   Director

 

TEMPUR SUOMI OY By:   /S/    ARTO MELANKO Name:   Arto Melanko Title:   Managing
Director

 

TEMPUR SCHWEIZ AG By:   /S/    BEAT LUCY Name:   Beat Lucy Title:   Managing
Director

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

TEMPUR HOLDING GMBH By:   /S/    DAVID MONTGOMERY Name:  

David Montgomery

Title:   Director

 

TEMPUR DEUTSCHLAND GMBH By:   /S/    DAVID MONTGOMERY Name:  

David Montgomery

Title:   Director

 

TEMPUR PEDIC ESPANA SA By:   /S/    ROBERT B. TRUSSELL, JR. Name:  

Robert B. Trussell, Jr.

Title:   Director

 

TEMPUR FRANCE SARL By:   /S/    DAVID MONTGOMERY Name:  

David Montgomery

Title:   Director

 

TEMPUR SINGAPORE PTE LTD. By:   /S/    ROBERT B. TRUSSELL, JR. Name:  

Robert B. Trussell, Jr.

Title:   Director

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

TEMPUR ITALIA SRL By:   /S/    ROBERT B. TRUSSELL, JR. Name:  

Robert B. Trussell, Jr.

Title:   Director

 

TEMPUR BENELUX B.V. By:   /S/    ROBERT B. TRUSSELL, JR. Name:  

Robert B. Trussell, Jr.

Title:   Director

 

TEMPUR SOUTH AFRICA PTY. LTD. By:   /S/    ROBERT B. TRUSSELL, JR. Name:  

Robert B. Trussell, Jr.

Title:   Director

 

KRUSE INNOVATION & DESIGN GMBH By:   /S/    DAVID MONTGOMERY Name:  

David Montgomery

Title:   Director

 

TEMPUR SLEEP CENTER GMBH By:   /S/    DAVID MONTGOMERY Name:  

David Montgomery

Title:   Director

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

DAWN SLEEP TECHNOLOGIES, INC. By:   /S/    DALE E. WILLIAMS Name:   Dale E.
Williams Title:   CFO

 

TEMPUR-PEDIC RETAIL, INC. By:   /S/    JASON P. BROYLES Name:   Jason P. Broyles
Title:   CFO

 

TEMPUR-PEDIC PROFESSIONAL, INC. By:   /S/    JASON P. BROYLES Name:   Jason P.
Broyles Title:   CFO

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent, a US L/C Issuer
and a Lender By:   /S/    PAMELA ESKRA

 

LEHMAN COMMERCIAL PAPER INC., as Syndication Agent and a Lender By:  
/S/    FRANK P. TURNER     Vice President

 

GE EUROPEAN LEVERAGED FINANCE LIMITED, as European Loan Agent By:   /s/    JOHN
BEAUCHAMP     Vice President

 

HSBC BANK PLC, as European Funding Agent By:   /S/    K. A. RAJA

 

NORDEA BANK DANMARK A/S, as European Security Agent, European Working Capital
Loan Agent and a Lender By:   /S/    HANS CHRISTIANSEN     Head of Corporate

 

ANTARES CAPITAL CORPORATION, as a Lender By:   /S/    DAVID BRACKET     Managing
Director

 

FIFTH THIRD BANK (LEXINGTON), as a Lender By:   /s/    WILLIAM CRAYCRAFT

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

GE LEVERAGED LOANS LIMITED, as a Lender By:   /s/    JOHN BEAUCHAMP     Vice
President

 

ON BEHALF OF ING CAPITAL MANAGEMENT, LTD., AS COLLATERAL MANAGER FOR COPERNICUS
EURO CDO-I B.V., as a Lender By:   /S/    HERMAN GUELOVANI

 

ON BEHALF OF ING CAPITAL MANAGEMENT, LTD., AS INVESTMENT ADVISOR TO COPERNICUS
EURO CDO-II B.V., as a Lender By:   /S/    HERMAN GUELOVANI

 

INVESCO EUROPEAN CDO I S.A., as a Lender By:   /s/    SCOTT BASKIND    
Authorized Signatory

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Columbus Loan Funding Ltd. By: Travelers Asset Management International Company
LLC

By:

 

/s/ John A. Krob

   

John A. Krob

   

Managing Director

 



--------------------------------------------------------------------------------

Citigroup Investment Corporate Loan Fund Inc. By: Travelers Asset Management
International Company LLC

By:

 

/s/ John A. Krob

   

John A. Krob

   

Managing Director

 



--------------------------------------------------------------------------------

 

ARCHIMEDES FUNDING III, LTD.

BY:

 

ING Capital Advisors LLC,

as Collateral Manager

BY:

 

/s/ Cheryl A. Wasilewski

Name:

 

CHERYL A. WASILEWSKI

Title:

 

DIRECTOR

 

ARCHIMEDES FUNDING IV (CAYMAN), LTD.

BY:

 

ING Capital Advisors LLC,

as Collateral Manager

BY:

 

/s/ Cheryl A. Wasilewski

Name:

 

CHERYL A. WASILEWSKI

Title:

 

DIRECTOR

 

BALANCED HIGH-YIELD FUND II, LTD.

BY:

 

ING Capital Advisors LLC,

as Asset Manager

BY:

 

/s/ Cheryl A. Wasilewski

Name:

 

CHERYL A. WASILEWSKI

Title:

 

DIRECTOR

 

ENDURANCE CLO I, LTD.

c/o:

 

ING Capital Advisors LLC,

as Collateral Manager

BY:

 

/s/ Cheryl A. Wasilewski

Name:

 

CHERYL A. WASILEWSKI

Title:

 

DIRECTOR

 



--------------------------------------------------------------------------------

 

ORYX CLO, LTD.

BY:

 

ING Capital Advisors LLC,

as Collateral Manager

BY:

 

/s/ Cheryl A. Wasilewski

Name:

 

CHERYL A. WASILEWSKI

Title:

 

DIRECTOR

 

NEMEAN CLO, LTD.

BY:

 

ING Capital Advisors LLC,

as Investment Manager

BY:

 

/s/ Cheryl A. Wasilewski

Name:

 

CHERYL A. WASILEWSKI

Title:

 

DIRECTOR

 

SEQUILS-ING I (HBDGM), LTD.

BY:

 

ING Capital Advisors LLC,

as Collateral Manager

BY:

 

/s/ Cheryl A. Wasilewski

Name:

 

CHERYL A. WASILEWSKI

Title:

 

DIRECTOR

 



--------------------------------------------------------------------------------

Morgan Stanley Prime Income Trust, as a US Term B Lender

By:

 

/s/ Elizabeth Bodisch

   

Title: Authorized Signatory

 



--------------------------------------------------------------------------------

Mariner CDO 2002, LTD., as a US Term A Lender

By:  

/s/    TYLER LINDBLAD

    Tyler Lindblad

 

Antares Funding, L.P., as a US Term A Lender

By:  

/s/    LESLIE HUNDLEY

    Leslie Hundley

 

 



--------------------------------------------------------------------------------

Stanfield Quattro CLO, Ltd.

By:

 

Stanfield Capital Partners LLC

As its Collateral Manager, as a US Term B Lender

By:

 

/s/ Christopher E. Jansen

   

Christopher E. Jansen

   

Managing Partner

 



--------------------------------------------------------------------------------

Stanfield Arbitrage CDO, Ltd.

By:

 

Stanfield Capital Partners LLC

as its Collateral Manager, as a US Term B Lender

By:

 

/s/ Christopher E. Jansen

   

Christopher E. Jansen

   

Managing Partner

 



--------------------------------------------------------------------------------

Stanfield Carrera CLO, Ltd.

By:

 

Stanfield Capital Partners LLC

as its Asset Manager, as a US Term B Lender

By:

 

/s/ Christopher E. Jansen

   

Christopher E. Jansen

   

Managing Partner

 



--------------------------------------------------------------------------------

1888 FUND, LTD., as a US Term B Lender

By:  

/s/ Kaitlin Trinh

   

KAITLIN TRINH

   

VICE PRESIDENT

 



--------------------------------------------------------------------------------

SENIOR DEBT PORTFOLIO By:  

Boston Management and Research,

as Investment Advisor, as a US Term B Lender

By:

 

/s/ Michael B. Botthof

   

Michael B. Botthof

   

Vice President

 



--------------------------------------------------------------------------------

EATON VANCE SENIOR INCOME TRUST BY:  

EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR, as a US Term B Lender

By:

 

/s/ Michael B. Botthof

   

Michael B. Botthof

   

Vice President

 



--------------------------------------------------------------------------------

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND BY:  

EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR, as a US Term B Lender

By:

 

/s/ Michael B. Botthof

   

Michael B. Botthof

   

Vice President

 



--------------------------------------------------------------------------------

GRAYSON & CO BY:   BOSTON MANAGEMENT AND RESEARCH AS INVESTMENT ADVISOR, as a US
Term B Lender

By:

 

/s/ Michael B. Botthof

   

Michael B. Botthof

   

Vice President

 



--------------------------------------------------------------------------------

EATON VANCE SENIOR FLOATING-RATE TRUST BY:  

EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR, as a US Term B Lender

By:

 

/s/ Michael B. Botthof

   

Michael B. Botthof

   

Vice President

 



--------------------------------------------------------------------------------

EATON VANCE CDO III, LTD. BY:  

EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR, as a US Term B Lender

By:

 

/s/ Michael B. Botthof

   

Michael B. Botthof

   

Vice President

 



--------------------------------------------------------------------------------

COSTANTINUS EATON VANCE CDO V, LTD. BY:  

EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR, as a US Term B Lender

By:

 

/s/ Michael B. Botthof

   

Michael B. Botthof

   

Vice President

 



--------------------------------------------------------------------------------

EATON VANCE CDO VI LTD. BY:  

EATON VANCE MANAGEMENT AS

INVESTMENT ADVISOR, as a US Term B Lender

By:  

/s/ Michael B. Botthof

   

Michael B. Botthof

   

Vice President

 



--------------------------------------------------------------------------------

EATON VANCE LIMITED DURATION INCOME FUND

BY:

 

EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR, as a US Term B Lender

By:

 

/s/ Michael B. Botthof

   

Michael B. Botthof

   

Vice President

 



--------------------------------------------------------------------------------

TOLLI & CO.

BY:

 

EATON VANCE MANAGEMENT

AS INVESTMENT ADVISOR, as a US Term B Lender

By:

 

/s/ Michael B. Botthof

   

Michael B. Botthof

   

Vice President

 



--------------------------------------------------------------------------------

GoldenTree Loan Opportunities I, Limited

By:

 

GoldenTree Asset Management, LP,

as a US Term B Lender

By:  

/s/    Thomas O’Shea

 



--------------------------------------------------------------------------------

BlackRock Limited Duration Income Trust Magnetite V CLO, Limited,
as a US Term B Lenders By:  

/s/    Tom Colwell

   

Tom Colwell

   

Auth. Signatory

 



--------------------------------------------------------------------------------

Union Square CDO Ltd. By:  

Blackstone Debt Advisors L.P.

As Collateral Manager,

as a US Term B Lender

By:  

/s/ Dean Criaros

Name: Dean Criaros

Title: Managing Director

 



--------------------------------------------------------------------------------

Landmark III CDO Limited By:  

/s/ Alex Baldwin

   

Name:

 

Alex Baldwin

   

Title:

 

Authorized Signatory

 



--------------------------------------------------------------------------------

AERIES II FINANCE LTD., as a Lender

By:

 

Patriarch Partners X, LLC

   

Its Managing Agent

By:  

/s/ Lynn Tilton

   

Name:

 

Lynn Tilton

   

Title:

 

Manager

 

AMARA I FINANCE LTD., as a Lender

By:

 

Patriarch Partners XI, LLC

   

Its Managing Agent

By:  

/s/ Lynn Tilton

   

Name:

 

Lynn Tilton

   

Title:

 

Manager

 

AMARA 2 FINANCE, LTD., as a Lender

By:

 

Patriarch Partners XII, LLC

   

Its Managing Agent

By:  

/s/ Lynn Tilton

   

Name:

 

Lynn Tilton

   

Title:

 

Manager

 

OASIS COLLATERALIZED HIGH INCOME

PORTFOLIO-I, LTD., as a Lender

By:

 

Patriarch Partners XIII, LLC

   

Its Managing Agent

By:  

/s/ Lynn Tilton

   

Name:

 

Lynn Tilton

   

Title:

 

Manager

 

[Signature Page to Third Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------

PINEHURST TRADING, INC.,

as a US Term B Lender

By:  

/s/ Meredith J. Koslick

   

MEREDITH J. KOSLICK

ASSISTANT VICE PRESIDENT

 



--------------------------------------------------------------------------------

LONG LANE MASTER TRUST II,

as a US Term B Lender

By:  

/s/ Diana M. Himes

   

DIANA M. HIMES

AUTHORIZED AGENT

 



--------------------------------------------------------------------------------

Longhorn CDO (Cayman) LTD

By:

 

Merrill Lynch Investment Managers, L.P.

as Investment Advisor

By:  

/s/ Matthew Wallack

   

Matthew Wallack

Authorized Signatory

Longhorn CDO II, LTD.

By:

 

Merrill Lynch Investment Managers, L.P.

as Investment Advisor

By:  

/s/ Matthew Wallack

   

Matthew Wallack

Authorized Signatory

Longhorn CDO III, LTD.

By:

 

Merrill Lynch Investment Managers, L.P.

as Investment Advisor

By:  

/s/ Matthew Wallack

   

Matthew Wallack

Authorized Signatory

 



--------------------------------------------------------------------------------

Denali Capital LLC, managing member of DC Funding Partners, portfolio manager
for DENALI CAPITAL CLO I, LTD., or an affiliate,

as a US Term B Lender

By:  

/s/ John P. Thacker

   

JOHN P. THACKER

CHIEF CREDIT OFFICER

 



--------------------------------------------------------------------------------

Denali Capital LLC, managing member of DC Funding Partners, portfolio manager
for DENALI CAPITAL CLO II, LTD., or an affiliate,

as a US Term B Lender

By:  

/s/ John P. Thacker

   

JOHN P. THACKER

CHIEF CREDIT OFFICER

 



--------------------------------------------------------------------------------

Denali Capital LLC, managing member of

DC Funding Partners, portfolio manager for

DENALI CAPITAL CLO III, LTD., or an affiliate,

as a US Term B Lender

By:

 

/s/ John P. Thacker

   

JOHN P. THACKER

   

CHIEF CREDIT OFFICER

 



--------------------------------------------------------------------------------

PPM SHADOW CREEK FUNDING LLC,

as a US Term B Lender

By:

 

/s/ Meredith J. Koslick

   

MEREDITH J. KOSLICK

   

ASSISTANT VICE PRESIDENT

 



--------------------------------------------------------------------------------

PPM SPYGLASS FUNDING TRUST,

as a US Term B Lender

By:

 

/s/ Diana M. Himes

   

DIANA M. HIMES

   

AUTHORIZED AGENT

 



--------------------------------------------------------------------------------

New Alliance Global CDO, Limited

By:

 

Alliance Capital Management L.P.,

   

as Sub-advisor

By:

 

Alliance Capital Management

   

Corporation, as General Partner

By:

 

/s/ Joel Serebransky

   

Name:

  Joel Serebransky    

Title:

  Senior Vice President

 



--------------------------------------------------------------------------------

Franklin Floating Rate Daily Access Fund

Franklin Floating Rate Master Series

Franklin CLO IV, Limited,

as a US Term B Lender

By:

 

/s/ Tyler Chan

   

TYLER CHAN

   

ASST. VICE PRESIDENT

 



--------------------------------------------------------------------------------

Navigator CDO 2003, Ltd

By:

 

Antares Asset Management Inc.,

   

as Collateral Manager

                                                                               
        , as a US

Term B Lender

By:

 

/s/    JOHN G. MARTIN

   

John G. Martin



--------------------------------------------------------------------------------

ANNEX A

to

CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounting Changes” means: (a) changes in accounting principles required by
GAAP and implemented by Ultimate Holdco or any of its Subsidiaries; (b) changes
in accounting principles recommended by Borrowers’ certified public accountants
and implemented by any Borrower; and (c) changes in carrying value of any
Borrower’s or any of its Subsidiaries’ assets, liabilities or equity accounts
resulting from (i) the application of purchase accounting principles (A.P.B. 16,
A.P.B. 17, SFAS 141, SEAS 142 and/or various BITE consensus relating to business
combinations such as, but not limited to, EITF 87-1l, EITE 88-16, BITE 90-6,
EITF 95-3 and BITE 97-8, and FASB 109) to the Related Transactions or (ii) as
the result of any other adjustments that, in each case, were applicable to, but
not included in. the Pro Forma.

 

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party’s rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all healthcare insurance receivables, and (f) all collateral
security of any kind, now or hereafter in existence, given by any Account Debtor
or other Person with respect to any of the foregoing.

 

“Acquisition Pro Forma” has the meaning ascribed to it in Section 3.6.

 

“Acquisition Projections” has the meaning ascribed to it in Section 3.6.

 

A-1



--------------------------------------------------------------------------------

“Activation Notice” has the meaning ascribed to it in Section 3.14.

 

“Additional Canadian Distribution Agreement” means that certain Exclusive
Distribution Agreement dated April 24, 2003 by and among TPUSA, Intermediate
Holdco and 1390658 Ontario Inc., as the same may be amended, restated, modified
or supplemented and in effect from time to time.

 

“Additional LC Facility” means an additional letter of credit facility hereunder
made available to the US Borrowers after the Closing Date which (i) would
provide for the issuance of one or more letters of credit hereunder which would
be issued to provide liquidity and credit support for notes issued by one or
more industrial revenue agencies (or similar authorities) as a portion of an IRB
Transaction, (ii) may (a) have pricing that is different than the pricing under
the Credit Agreement as in effect on the Closing Date, (b) expire on a date
other than the Commitment Termination Date and (c) have letters of credit issued
by a Person other than the US L/C Issuer, (iii) is unsecured or secured solely
by the Albuquerque Plant and the related contract rights and (iv) is subject to
the receipt of commitments from existing or additional Lenders sufficient
provide such Additional LC Facility (it being agreed and understood that no
Lender shall have any such commitment as of the Closing Date but that Persons
who are Lenders prior to the time that the Additional LC Facility is implemented
shall be provided the right to participate in such Additional LC Facility on
terms available from other Persons prior to any other Person becoming a Lender
with a commitment with respect to such Additional LC Facility). The aggregate
amount of such Additional LC Facility shall not exceed $ 100,000,000.

 

“Adjusted Quarterly Financial Statements” has the meaning ascribed to it in
Section 1.2(a).

 

“Administrative Agent” means GE Capital in its capacity as Administrative Agent
for Lenders or its successor appointed pursuant to Section 8.2.

 

“Advances” means any US Revolving Credit Advance, Swing Line Advance, European
Revolving Credit Advance or European Working Capital Credit Advance as the
context may require.

 

“Affected Lender” has the meaning ascribed to it in Section 9.19(a).

 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock (on a fully diluted basis) having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person and (c) each of such Person’s officers, directors, joint venturers and
partners. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
“Affiliate” shall specifically exclude each Agent and each Lender.

 

“Affiliate IP Agreement” means that certain Acknowledgement and Agreement with
respect to certain Intellectual Property dated as of September 25, 2001, by and
among

 

A-2



--------------------------------------------------------------------------------

Borrowers, Fagerdala World Foams AB, Ashfield Consultancy Ltd., Dag Landvik,
Mikael Magnusson and Administrative Agent.

 

“Agent” means the Administrative Agent, European Security Agent, European
Funding Agent, European Working Capital Loan Agent or the European Loan Agent,
as the context may require, and “Agents” means the Administrative Agent,
European Security Agent, European Funding Agent, European Working Capital Loan
Agent and the European Loan Agent.

 

“Agreement” means this Second Amended and Restated Credit Agreement (including
all schedules, subschedules, annexes and exhibits hereto), as the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

“Albuquerque Plant” means the real property owned as of the Closing Date by
TPUSA (and manufacturing plant to be built thereon) located in Westland Business
Park in Bernalillo County, New Mexico.

 

“Alternative Currency” means Danish kroner, Swedish kronor, British pounds,
Swiss francs, Japanese yen, Euros, Norwegian kroner, South African rand,
Singapore dollars or such other currency as European Funding Agent approves;
provided that no currency shall be an Alternative Currency if it is not freely
transferable and freely convertible into Dollars in the London foreign exchange
market as determined by European Funding Agent.

 

“Applicable Commission Fee Margin” has the meaning ascribed to it in Section
1.3(d).

 

“Applicable Margins” means collectively the Applicable Revolver Index Margin,
the Applicable Term Loan A Index Margin, the Applicable Term Loan B Index
Margin, the Applicable Revolver LIBOR Margin, the Applicable Term Loan A LIBOR
Margin and the Applicable Term Loan B LIBOR Margin.

 

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.2(a).

 

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan and the European Working Capital Loan, as determined by reference
to Section 1.2(a).

 

“Applicable Term Loan A LIBOR Margin” means the per annum interest rate from
time to time in effect and payable in addition to the LIBOR Rate applicable to
the US Term Loan A as determined by reference to Section 1.2(a).

 

“Applicable Term Loan A Index Margin” means the per annum interest rate from
time to time in effect and payable in addition to the Index Rate applicable to
the US Term Loan A and the European Term Loan A, as determined by reference to
Section 1.2(a).

 

A-3



--------------------------------------------------------------------------------

“Applicable Term Loan B LIBOR Margin” means the per annum interest rate from
time to time in effect and payable in addition to the LIBOR Rate applicable to
the US Term Loan B, as determined by reference to Section 1.2(a).

 

“Applicable Term Loan B Index Margin” means the per annum interest rate from
time to time in effect and payable in addition to the Index Rate applicable to
the Term Loan B, as determined by reference to Section 1.2(a).

 

“Applicable Unused Line Fee Margin” has the meaning ascribed to it in Section
1.3(b).

 

“Appropriate Agent” means, at any time, (a) with respect to matters relating to
advances and payments with respect to the US Revolving Loan facility or the US
Term Loans, the Administrative Agent, (b) with respect to matters relating to
advances and payments with respect to the European Revolving Loan facility or
the European Term Loan A, the European Loan Agent and (c) with respect to
matters relating to advances and payments with respect to the European Working
Capital Loan facility, the European Working Capital Loan Agent.

 

“Appropriate Borrower Representative” means, at any time, (a) with respect to
matters relating to the US Term Loan or the US Revolving Loan facility, the US
Borrower Representative and (b) with respect to matter relating to the European
Term Loan A, the European Revolving Loan Facility or the European Working
Capital Loan Facility, the European Borrower.

 

“Asset Disposition” means the disposition whether by sale, lease, transfer,
loss, damage, destruction, casualty, condemnation or otherwise of any of the
following: (a) any of the Stock or other equity or ownership interest of any of
Ultimate Holdco’s Subsidiaries or (b) any or all of the assets of Ultimate
Holdco or any of its Subsidiaries other than sales of Inventory in the ordinary
course of business.

 

“Assignment Agreement” has the meaning ascribed to it in Section 8.1 (a).

 

“Authorized Agents” has the meaning ascribed to it in Section 2.3.

 

“Average Revolving Loan Balance” means, as of any date of determination, the
quotient derived with (a) the numerator equal to the sum of the daily closing
balance of the Revolving Loans and the European Working Capital Loan (including,
without duplication, the outstanding balance of Letter of Credit Obligations)
during the immediately preceding 365 day period measured from such date and
including such date; provided, however, that in the event that a Revolving Loan
or European Working Capital Loan is requested on such date, the amount of such
requested Revolving Loan shall be added to the amount of the closing balance of
the Revolving Loans and European Working Capital Loans as of such date, and (b)
the denominator equal to 365.

 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. or other applicable bankruptcy, insolvency or similar
laws.

 

“Bankruptcy Event” means each of the events described in Sections 6.1(f) and
(g).

 

A-4



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” have the respective meanings ascribed to them in the
preamble to the Agreement.

 

“Borrower Representative” means either the US Borrower Representative or the
European Borrower, as the context may require.

 

“Business Day” means (a) any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York, (b)
in reference to the European Revolving Loan, the European Working Capital Loan
or the European Term Loan A, any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in London, England, (c) in
reference to LIBOR Loans, any day that is also an LIBOR Business Day, and (d) if
the applicable Business Day relates to any Loan in a currency other than
Dollars, any day on which banks are not required or authorized to close in the
city of the jurisdiction of such currency where the European Funding Agent’s
account for such currency is located.

 

“Canadian Distribution Agreement” means that certain Exclusive Distribution
Agreement dated October 16, 2000 by and among DF, Holdco and 1390658 Ontario,
Inc., as amended by that certain Amendment to Exclusive Distribution Agreement
dated as of August 15, 2003 by and among DF, Intermediate Holdco, Holdco and
1390658 Ontario, Inc.

 

“Capital Expenditures” has the meaning ascribed to it in Section 4.1 of Schedule
1 to Exhibit 4.4(m).

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear as a liability on a balance sheet of such
lessee in respect of such Capital Lease.

 

“Cash Equivalents” means: (i) marketable securities (A) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (B) issued by any agency of the United States government the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after acquisition thereof;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof, in each case maturing within one year after acquisition
thereof and having, at the time of acquisition, a rating of at least “A1” from
S&P or at least “P-1” from Moody’s; (iii) commercial paper maturing no more than
one year from the date of acquisition and, at the time of acquisition, having a
rating of at least “A1” from S&P or at least “P-1” from Moody’s; (iv) time
deposits, certificates of deposit or bankers’ acceptances issued or accepted by
any Lender or by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia that is at
least (A) “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (B) has Tier-1 capital (as defined in

 

A-5



--------------------------------------------------------------------------------

such regulations) of not less than $250,000,000, maturing within one year after
issuance or acceptance thereof with respect to certificates of depositor
bankers’ acceptances, or more than 30 days from the date of creation thereof
with respect to time deposits; (v) shares of any money market, mutual or similar
fund that (i) has substantially all of its assets invested continuously in the
types of investments referred to in clauses (i) through (iv) above, (B) has net
assets of not less than $500,000,000 and (C) has the highest rating obtainable
from either S&P or Moody’s; and (vi) in the case of any European Credit Party
(A) direct obligations of the sovereign nation (or agency thereof) in which such
European Credit Party is organized and is conducting business or obligations
fully and unconditionally guaranteed by such sovereign nation (or any agency
thereof), and (B) investments of the type and maturity described in clause (i)
through (v) above of foreign obligors, which investments or obligors have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies.

 

“Certificate of Exemption” has the meaning ascribed to it in Section 1.9(c).

 

“Change of Control” means any event, transaction or occurrence as a result of
which (a) any person or group (within the meaning of the Securities Exchange Act
of 1934 (the “Exchange Act”)), other than Permitted Holders or their Affiliates,
becomes the “beneficial owner” (within the meaning of Rule 13d-3 promulgated by
the SEC under the Securities Exchange Act; provided that in calculating the
beneficial ownership of any particular “person” (as that term is used in Section
13(d)(3) of the Exchange Act), such “person” will be deemed to have beneficial
ownership of all securities that such “person” has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition), directly or indirectly, of more than 35% of the issued and
outstanding Stock of Ultimate Holdco having the right to vote, measured by
voting power rather than number of shares, (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Ultimate Holdco (together with any new
directors whose election by the board of directors of Ultimate Holdco or whose
nomination for election by the holders of Stock of Ultimate Holdco was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office, (c) except as permitted by Section 3.24, Ultimate Holdco ceases to own
and control all of the economic and voting rights associated with all of the
outstanding capital Stock of Intermediate Holdco, (d) except as permitted by
Section 3.24, Intermediate Holdco ceases to own and control all of the economic
and voting rights associated with all of the outstanding capital Stock of
Holdco, (e) Holdco ceases to own and control all of the economic and voting
rights associated with all of the outstanding capital Stock of TPI, TPUSA and
Spanish Holdco, (f) Spanish Holdco ceases to own and control all of the economic
and voting rights associated with all of the outstanding capital Stock of DF,
(g) except as permitted by the terms of this Agreement, any Borrower ceases to
own and control all of the economic and voting rights owned as of the Closing
Date associated with all of the outstanding capital Stock of any of its
Subsidiaries (other than a de minimus amount of the Stock of certain
Subsidiaries of DF held by certain managers or directors in accordance with
applicable law and set forth on Schedule 5.4(b), and (iii) as permitted by
Section 3.7(f), (h) except as permitted by the terms of this Agreement,
Intermediate Holdco and DF cease to own and control all of the economic and
voting rights owned on the Closing Date associated with all of the outstanding

 

A-6



--------------------------------------------------------------------------------

Stock of Tempur France Sarl and Tempur Italia Srl, (i) any Disposition Event
(other than a Qualified Public Offering (as such terms are defined in the
Ultimate Holdco Charter)) shall occur, or (j) any “Change of Control” as such
term is defined in the Subordinated Notes Indenture shall occur.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental premiums and other amounts (including premiums and other
amounts owed to the PBGC at the time due and payable), levies, assessments,
charges, is. claims or encumbrances upon or relating to (a) the Collateral, (b)
the Obligations, (c) the employees, payroll, income or gross receipts of any
Credit Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.

 

“Class A Common Stock” means the Class A Common Stock of Ultimate Holdco with a
par value of $0.01 per share.

 

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex C.

 

“Closing Date” means August 26, 2004.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, any Authorized Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

 

“Collateral” means the property covered by the Collateral Documents and any
other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a security
interest or Lien in favor of any Authorized Agent, on behalf of itself and
Lenders, to secure the Obligations or any portion thereof.

 

“Collateral Documents” means the US Security Agreement, the European Security
Agreements, the Pledge Agreements, the Guaranties, the Mortgages, the US
Intellectual Property Security Agreement, the European Intellectual Property
Security Agreements, the Escrow Agreement, the Escrow Certification Agreement,
the IP License Agreement, the Affiliate

 

A-7



--------------------------------------------------------------------------------

IP Agreement, and all similar agreements entered into guaranteeing payment of,
or granting a Lien upon property as security for payment of, the Obligations.

 

“Commitment Termination Date” means the earliest of (a) November 1, 2008, (b)
the date of termination of Lenders’ obligations to make Advances and to incur
Letter of Credit Obligations or permit existing Loans to remain outstanding
pursuant to Section 6.3, and (c) the date of (i) prepayment in full by Borrowers
of the Loans, (ii) the cancellation and return (or stand-by guarantee) of all
Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Section 6.3, and (iii) the permanent reduction of the
Commitments to zero dollars ($0).

 

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s US
Revolving Loan Commitment, European Revolving Loan Commitment, US Term Loan
Commitment, European Working Capital Loan Commitment and European Term Loan
Commitment as set forth on Annex B to the Agreement or in the most recent
Assignment Agreement executed by such Lender and (b) as to all Lenders, the
aggregate of all Lenders’ Revolving Loan Commitments, European Revolving Loan
Commitments, US Term Loan Commitments, European Working Capital Loan Commitment
and European Term Loan Commitments, which aggregate commitment shall be TWO
HUNDRED EIGHTEEN MILLION SEVEN HUNDRED SEVENTY NINE THOUSAND SEVEN HUNDRED
SEVENTY TWO DOLLARS AND THIRTY NINE CENTS ($218,779,772.39) plus TWENTY MILLION
SIXTY TWO THOUSAND NINETY AND 51/100 EUROS (€20,062,090.51) on the Closing Date,
in each case, as such Commitments may be reduced, amortized or adjusted from
time to time in accordance with the Agreement.

 

“Compliance Certificate” has the meaning ascribed to it in Section 4.4(m).

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person: (i) with respect to guaranteeing or otherwise
providing credit enhancement or support for any Indebtedness, lease, dividend or
other obligation of another Person if the purpose or intent of the Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such liability that such liability will be paid or discharged, or
that any agreements relating thereto will be complied with, or that the holders
of such liability will be protected (in whole or in part) against loss with
respect thereto; (ii) with respect to any letter of credit issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (iii) under any foreign exchange contract, currency
swap agreement, interest rate swap agreement (including Interest Rate
Agreements) or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, (iv) any agreement, contract or transaction involving commodity options
or future contracts, (v) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement, (vi)
pursuant to any agreement to purchase, repurchase or otherwise acquire any
obligation or any property, securities or services constituting security
therefor, to provide funds for the payment or discharge of such obligation, to
maintain working capital or equity capital of another or to maintain the
solvency, financial condition or any balance sheet item or level of income of
another, (vii) to protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business), or (viii) to
indemnify the owner of such obligation against loss in respect

 

A-8



--------------------------------------------------------------------------------

thereof. The amount of any Contingent Obligation shall be equal to the stated or
determinable amount of the obligation so guaranteed or otherwise supported or,
if not a fixed and determined amount, the maximum amount so guaranteed, or, if
not stated or determinable, the maximum reasonably anticipated liability
(assuming full performance) in respect thereof

 

“Continuing Holders” means Robert B. Trussell, Jr., David C. Fogg, H. Thomas
Bryant, Jeffrey P. Heath and Mrs. R.B. Trussell, Jr.

 

“Contractual Obligations” means, as applied to any Person, any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject including the Related
Transactions Documents.

 

“Contribution Agreement” means that certain Contribution Agreement dated as of
October 4, 2002, by and among Ultimate Holdco, the Continuing Holders and
Permitted Holders.

 

“Control Letter” means a letter agreement between any of the Credit Parties and
any Authorized Agent and (a) the issuer of uncertificated securities with
respect to uncertificated securities in the name of any Credit Party, (b) a
securities intermediary with respect to securities, whether certificated or
uncertificated, securities entitlements and other financial assets held in a
securities account in the name of any Credit Party, (c) a futures commission
merchant or clearing house, as applicable, with respect to commodity accounts
and commodity contracts held by any Credit Party, whereby, among other things,
the issuer, securities intermediary or futures commission merchant disclaims any
security interest in the applicable financial assets, acknowledges the Lien of
such Agent, on behalf of itself and Lenders, on such financial assets, and
agrees to follow the instructions or entitlement orders of such Agent without
further consent by the affected Credit Party.

 

“Copyright License” means any and all rights nor owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether registered or unregistered), all registrations and recordings
thereof and, all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; and (b) all
reissues, extensions or renewals thereof.

 

“Credit Parties” means Ultimate Holdco, Intermediate Holdco, Holdco, Borrowers,
and each of their respective Subsidiaries and each other Person who executes
this Agreement as a “Credit Party” or a Guaranty or who grants a Lien on all or
part of its assets to secure all of part of the Obligations.

 

“Current Assets” means, with respect to any Person, all current assets of such
Person as of any date of determination calculated in accordance with GAAP, but
excluding cash, cash equivalents and debts due from Affiliates.

 

A-9



--------------------------------------------------------------------------------

“Current Liabilities” means, with respect to any Person as of any date of
determination, all liabilities that should, in accordance with GAAP, be
classified as current liabilities (excluding intercompany payables), and in any
event shall include all Indebtedness payable on demand or within one year from
any date of determination without any option on the part of the obligor to
extend or renew beyond such year, all accruals for federal or other taxes based
on or measured by income and payable within such year, but excluding the current
portion of long-term debt required to be paid within one year and the aggregate
outstanding principal balances of the Revolving Loan, the European Working
Capital Loan and the Swing Line Loan.

 

“Deemed Notice” has the meaning as ascribed to it in Section 1.1.(e).

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 1.2(d).

 

“Dent-A-Med Facility” means the consumer finance facility pursuant to the
Provider Agreement dated August 27, 2001, as amended, among Intermediate Holdco,
Tempur-Pedic Direct Response, Inc. and Dent-A-Med, Inc.

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

 

“Designated European Credit Party” means any European Credit Party located in or
organized under the laws of the United Kingdom or Germany.

 

“Designated US Cash Management Credit Parties” means Tempur Japan Yugen Kaisha
and Tempur Singapore Pte Ltd.

 

“DF” has the meaning ascribed to it in the preamble to the Agreement.

 

“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Schedules 3.1 through 5.23 in the index to the Agreement.

 

“Documents” means any “document,” as such term is defined in the Code, including
electronic documents, now owned or hereafter acquired by any Credit Party,
wherever located.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any state thereof or the District of
Columbia.

 

“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain during such period arising from the sale,
exchange or other disposition of capital assets by such Person

 

A-10



--------------------------------------------------------------------------------

(including any fixed assets, whether tangible or intangible, all inventory sold
in conjunction with the disposition of fixed assets and all securities), and (v)
any other non-cash gains (including non-cash gains relating to foreign currency)
that have been added in determining consolidated net income, in each case to the
extent included in the calculation of consolidated net income of such Person for
such period in accordance with GAAP, but without duplication, plus (c) the sum
of (i) any provision for income taxes and sales and use taxes, (ii) Interest
Expense, (iii) any aggregate net loss during such period arising from the sale,
exchange or other disposition of capital assets by such Person (including any
fixed assets, whether tangible or intangible, all inventory sold in conjunction
with the disposition of fixed assets and all securities); (iv) loss from
extraordinary items for such period, (v) the amount of non-cash charges
(including depreciation and amortization and non-cash losses relating to foreign
currency) for such period, (vi) amortized debt discount for such period, (vii)
the amount of any deduction to consolidated net income as the result of any
grant to any members of the management of such Person of any Stock, and (viii)
Transaction Expenses, in each case to the extent included in the calculation of
consolidated net income of such Person for such period in accordance with GAAP,
but without duplication. For purposes of this definition, the following items
shall be excluded in determining consolidated net income of a Person: (1) the
income (or deficit) of any other Person accrued prior to the date it became a
Subsidiary of, or was merged or consolidated into, such Person or any of such
Person’s Subsidiaries; (2) the income (or deficit) of any other Person (other
than a Subsidiary) in which such Person has an ownership interest, except to the
extent any such income has actually been received by such Person in the form of
cash dividends or distributions; (3) the undistributed earnings of any
Subsidiary of such Person to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation or requirement of law
applicable to such Subsidiary; (4) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made out of
income accrued during such period; (5) any write-up of any asset; (6) any net
gain from the collection of the proceeds of life insurance policies; (7) any net
gain arising from the acquisition of any securities, or the extinguishment,
under GAAP, of any Indebtedness, of such Person; (8) in the case of a successor
to such Person by consolidation or merger or as a transferee of its assets, any
earnings of such successor prior to such consolidation, merger or transfer of
assets; (9) any deferred credit representing the excess of equity in any
Subsidiary of such Person at the date of acquisition of such Subsidiary over the
cost to such Person of the investment in such Subsidiary and (10) non-recurring
gains, losses, income or expenses that would be permitted to be added to EBITDA
as non-recurring items pursuant to Item 10(e)(ii)(B) of Regulation S-K, adopted
by the Securities and Exchange Commission; provided, that with respect to any
non-recurring loss or expenses, the Borrowers shall deliver to Administrative
Agent officers’ certificates specifying and quantifying each item thereof and
such amounts shall not exceed $3,000,000 in the aggregate per annum.

 

“Employment Agreements” means, collectively, each of the employment agreements
of Robert B. Trussell, Jr., David Fogg, Tom Bryant and Dale Williams, in form
and substance satisfactory to Authorized Agents.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of

 

A-11



--------------------------------------------------------------------------------

conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation). Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, arising under or related to
any Environmental Laws, health and safety laws or regulations, toxic tort laws,
Environmental Permits, or in connection with any Release or threatened Release
or presence of a Hazardous Material whether on, at, in, under, from or about or
in the vicinity of any real or personal property arising from or in any way
related to the operation of such Person’s business or ownership or operation of
Real Property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

 

“Equivalent Amount” means (a) whenever this Agreement requires or permits a
determination on any date of the equivalent in Dollars of an amount expressed in
an Alternative

 

A-12



--------------------------------------------------------------------------------

Currency, the equivalent amount in Dollars of such amount expressed in an
Alternative Currency as determined by the Administrative Agent (or with respect
to matters relating to the European Revolving Loan, the European Funding Agent
and with respect to matters relating to the European Working Capital Loan, the
European Working Capital Loan Agent) on such date on the basis of the Spot Rate
for the purchase of Dollars with such Alternative Currency on such date; or (b)
whenever this Agreement requires or permits a determination on any date of the
equivalent amount in an Alternative Currency of such amount expressed in
Dollars, the equivalent amount in such Alternative Currency of such amount
expressed in Dollars as determined by the Administrative Agent (or with respect
to matters relating to the European Revolving Loan, the European Funding Agent
and with respect to matters relating to the European Working Capital Loan, the
European Working Capital Loan Agent) on such date on the basis of the Spot Rate
for the purchase of such Alternative Currency with Dollars on such date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

 

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 400l(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due contributions to a Title IV Plan required to
avoid the imposition of a lien under Section 302(f)(l) of ERISA unless such
failure is cured within 30 days; (g) any other event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under Section
404lA of ERISA or the reorganization or insolvency of a Multiemployer Plan under
Section 4241 or 4245 of ERISA; (i) the loss of a Qualified Plan’s qualification
or tax exempt status; or (j) the termination of a Plan described in Section 4064
of ERISA.

 

“Escrow Agent” means U.S. Bank, N.A., a national banking association.

 

“Escrow Agreement” means that certain Amended and Restated Escrow Agreement
dated as of November 1, 2002, by and among Administrative Agent and the US
Credit Parties.

 

A-13



--------------------------------------------------------------------------------

“Escrow Certificates” means those certain certificates executed by Jeffrey P.
Heath, Robert B. Trussell, Jr., Paul Key, Rick Peak, Kenneth E. Mitchell, Jr.,
Lars Mànsson, Knud Erik Hansen and Lars Hansen pursuant to the Escrow
Certification Agreement.

 

“Escrow Certification Agreement” means that certain Agreement to Certify and
Escrow Certain Intellectual Property, dated as of September 25, 2001, by and
among Intermediate Holdco, Holdco, Borrowers and Administrative Agent.

 

“Escrow Material” means the “Deposit Material” as defined in the Escrow
Certification Agreement.

 

“ESOP” means a Plan that is intended to satisfy the requirements of Section
497S(e)(7) of the IRC.

 

“European Borrower” has the meaning ascribed thereto in the preamble to the
Agreement.

 

“European Cash Pooling System” shall have the meaning set forth in Annex G.

 

“European Credit Party” means each of DF and its Subsidiaries.

 

“European Funding Agent” means HSBC, in its capacity as European Funding Agent,
or its successor, appointed pursuant to Section 8.2.

 

“European Intellectual Property Security Agreements” means each of the
intellectual property security agreements made in favor of European Security
Agent by each applicable European Credit Party, as listed on Schedules 2 and 6
of Annex C attached hereto.

 

“European IP License Agreement” means that certain European Intellectual
Property License Agreement dated as of September 25, 2001 by and among European
Borrower and European Security Agent.

 

“European L/C Issuer” means Nordea or a bank or other legally authorized Person
selected by or acceptable to European Loan Agent in its sole discretion, in such
Person’s capacity as an issuer of European Letters of Credit hereunder.

 

“European L/C Sublimit” has the meaning ascribed to it in Section 1.1(g)(i).

 

“European Lenders” means European Revolving Lenders, the European Working
Capital Lenders and European Term A Lenders.

 

“European Letter of Credit Obligations” means all outstanding obligations
incurred by European Loan Agent and European Lenders at the request of European
Borrower, whether direct or indirect, contingent or otherwise, due or not due,
in connection with the issuance or continuance of European Letters of Credit by
European Loan Agent or another European L/C Issuer or the purchase of a
participation as set forth in Section 1.1(g) with respect to any European Letter
of Credit. The amount of such European Letter of Credit Obligations shall equal
the maximum amount that may be payable at such time or at any time thereafter by

 

A-14



--------------------------------------------------------------------------------

European Funding Agent, European Loan Agent or European Lenders thereupon or
pursuant thereto.

 

“European Letters of Credit” means documentary or standby letters of credit
issued or continued for the account of European Borrower by any European L/C
Issuer, or bank guaranties by any European L/C Issuer executed for the benefit
of European Borrower, and bankers’ acceptances issued by European Borrower, for
which European L/C Issuer and European Lenders have incurred European Letter of
Credit Obligations.

 

“European Letter of Credit Fee” has the meaning ascribed to it in Section
1.3(c)(ii).

 

“European Loan Agent” means GE ELF, in its capacity as European Loan Agent for
Lenders, or its successor, appointed pursuant to Section 8.2.

 

“European Maximum Amount” means, collectively, the European Revolving Maximum
Amount and the European Working Capital Maximum Amount.

 

“European Revolving Disbursement Account” has the meaning ascribed to it in
Section 1.l(i)(ii).

 

“European Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(b)(ii).

 

“European Revolving Lenders” means, as of any date of determination, Lenders
having an European Revolving Loan Commitment.

 

“European Revolving Loan Commitment” means (a) as to any European Revolving
Lender, the aggregate commitment of such European Revolving Lender to make or
continue its Pro Rata share of European Revolving Credit Advances or incur its
Pro Rata share of European Letter of Credit Obligations as set forth on Annex B
to the Agreement or in the most recent Assignment Agreement executed by such
European Revolving Lender and (b) as to all European Revolving Lenders, the
aggregate commitment of all European Revolving Lenders to make European
Revolving Credit Advances or incur European Letter of Credit Obligations, which
aggregate commitment shall be FIFTEEN MILLION DOLLARS ($15,000,000) (including
the Equivalent Amount in Dollars of any amounts drawn or utilized in Alternative
Currencies) on the Closing Date, as such amount may be adjusted, if at all, from
time to time in accordance with the Agreement.

 

“European Revolving Loan Outstandings” and “European Revolving Loan” means, as
of any date of determination, the aggregate principal amount of all European
Revolving Credit Advances in Dollars and of the Equivalent Amount of all
European Revolving Credit Advances in Alternative Currencies, in each case,
outstanding on such date of determination plus the aggregate European Letter of
Credit Obligations in Dollars and of the Equivalent Amount of all European
Letter of Credit Obligations in Alternative Currencies incurred on behalf of
European Borrower, in each case, outstanding on such date of determination.
Unless the context otherwise requires, references to the outstanding principal

 

A-15



--------------------------------------------------------------------------------

balance of the European Revolving Loan shall include the outstanding balance of
European Letter of Credit Obligations.

 

“European Revolving Maximum Amount” means, as of any date of determination, an
amount equal to the European Revolving Loan Commitment of all European Revolving
Lenders as of that date.

 

“European Revolving Note” has the meaning ascribed to it in Section 1.1(b)(ii).

 

“European Security Agent” means Nordea, in its capacity as European Security
Agent for Lenders or its successor appointed pursuant to Section 8.2.

 

“European Security Agreements” means each of the security agreements, fixed
charges, floating charges or similar agreements made in favor of the European
Security Agent, by each applicable European Credit Party, as listed on Schedules
2 and 6 of Annex C attached hereto, and any other agreement delivered on or
after the Closing Date (including by way of supplement to the foregoing) by any
Person granting a Lien on the assets of such Person (including without
limitation, any Lien on bank accounts of such Person) to secure all or any part
of the Obligations, in each case as amended, supplemented or modified from time
to time in accordance with its terms.

 

“European Term A Lenders” means those Lenders having European Term Loan
Commitments.

 

“European Term Loan A” has the meaning ascribed to it in Section 1.1 (a)(ii).

 

“European Term Loan Commitment” means (a) as to any European Term A Lender, the
commitment of such European Term A Lender to make or continue its Pro Rata Share
of the European Term Loan A as set forth on Annex B to the Agreement or in the
most recent Assignment Agreement executed by such European Term A Lender, and
(b) as to all European Term A Lenders with an European Term Loan Commitment, the
aggregate commitment of all European Term A Lenders to make or continue the
European Term Loan A, which aggregate commitment was THIRTY FIVE MILLION FIVE
HUNDRED SIXTY EIGHT THOUSAND DOLLARS ($35,568,000.00) plus TWENTY MILLION SIXTY
TWO THOUSAND NINETY AND 51/100 EUROS (€20,062,090.51) on the Closing Date. The
European Term Loan Commitment with respect to the European Term Loan A shall
reduce automatically by the amount prepaid or repaid in respect of such Term
Loan (but solely by the amount of such prepayment or repayment allocable to a
European Lender, for purposes of clause (a) of this definition).

 

“European Term Note” has the meaning ascribed to it in Section 1.1(a)(ii).

 

“European Working Capital Credit Advance” has the meaning ascribed to it in
Section 1.1(e).

 

“European Working Capital Disbursement Account” has the meaning ascribed to it
in Section 1.l(i)(iii).

 

A-16



--------------------------------------------------------------------------------

“European Working Capital Lender” means, as of any date of determination, each
Lender, having an European Working Capital Loan Commitment.

 

“European Working Capital Loan Agent” means Nordea, in its capacity as European
Working Capital Loan Agent for European Working Capital Lenders, or its
successor, appointed pursuant to Section 8.2.

 

“European Working Capital Loan Commitment” means (a) as to any European Working
Capital Lender, the aggregate commitment to make or continue its European
Working Capital Credit Advances as set forth on Annex B to the Agreement or in
the most recent Assignment Agreement executed by such European Working Capital
Lender and (b) as to all European Working Capital Lenders, the aggregate
commitment of all European Working Capital Lenders to make European Working
Capital Advances, which aggregate commitment shall be FIVE MILLION DOLLARS
($5,000,000) (including the Equivalent Amount in Dollars of any amounts drawn or
utilized in Alternative Currencies) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.

 

“European Working Capital Loan Outstandings” and “European Working Capital Loan”
means, as of any date of determination, the aggregate principal amount of all
European Working Capital Credit Advances in Dollars and of the Equivalent Amount
of all European Working Capital Credit Advances in Alternative Currencies, in
each case, outstanding on such date of determination.

 

“European Working Capital Maximum Amount” means, as of any date of
determination, an amount equal to the European Working Capital Loan Commitment
of all European Working Capital Lenders as of that date.

 

“European Working Capital Note” has the meaning ascribed to it in Section
1.1(e).

 

“Euros” means European Union Euros.

 

“Event of Default” has the meaning ascribed to it in Section 6.1.

 

“Excess Cash Flow” has the meaning ascribed to it in Schedule 2 to Exhibit
4.4(m).

 

“Excluded Subsidiaries” means each of Tempur Japan Yagen Kaisha, Tempur
Singapore Pte Ltd. and Tempur South Africa Pty. Ltd. and each European Credit
Party which has not fully guaranteed the Obligations of European Borrower and
granted in favor of the European Security Agent a Lien on such European Credit
Party’s assets to secure such Obligations.

 

“Existing Credit Agreement” has the meaning ascribed to it in the recitals to
the Agreement.

 

“Existing Lenders” has the meaning ascribed to it in the recitals to the
Agreement.

 

A-17



--------------------------------------------------------------------------------

“Fagerdala Agreement” means the Administrative Services Agreement dated as of
October 4, 2002, by and among Intermediate Holdco, Tempur Norge AS, Tempur UK,
Ltd., Tempur Sverige AB, Tempur Suomi Oy, Tempur Singapore Pte. Ltd., Tempur
Deutschland GmbH, Fagerdala Industri AB, Fagerdala Industri AIS, Fagerdala (UK)
Ltd., Fagerdala World Foams AB, Fagerdala Tuotanto Oy, Fagerdala Singapore Pte.
Ltd. and Fagerdala Deutschland GmbH.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not published for any
day which is a Business Day, the average of quotations for the day for such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fee Letters” means the GE Capital Fee Letter, the LBI Fee Letter and the Nordea
Fee Letter.

 

“Fees” means any and all fees payable to any Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Ultimate Holdco,
Borrowers and their Subsidiaries delivered in accordance with Section 4.4.

 

“Fiscal Month” means any of the monthly accounting periods of Ultimate Holdco.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Ultimate
Holdco, ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Ultimate Holdco
ending on December 31 of each year.

 

“Fixed Charges” has the meaning ascribed to it in Section 4.1 of Schedule 1 to
Exhibit 4.4(m).

 

“Fixed Charges Coverage Ratio” has the meaning ascribed to it in Section 4.1 of
Schedule 1 to Exhibit 4.4(m).

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

 

A-18



--------------------------------------------------------------------------------

“Foreign Exchange Agreement” means a foreign currency exchange hedging product
providing foreign currency exchange protection.

 

“Foreign Government Scheme or Arrangement” shall have the meaning ascribed to it
in Section 5.14(c).

 

“Foreign Plan” shall have the meaning ascribed to it in Section 5.14(c).

 

“Funded Debt” means, as of any date of determination, with respect to any
Person, without duplication, the principal amount of all Indebtedness for
borrowed money evidenced by notes, bonds, debentures, or similar evidences of
Indebtedness and that by its terms matures more than one year from, or is
directly or indirectly renewable or extendible at such Person’s option under a
revolving credit or similar agreement obligating the lender or lenders to extend
credit over a period of more than one year from the date of creation thereof,
and specifically including Capital Lease Obligations, current maturities of long
term debt, revolving credit and short term debt extendible beyond one year at
the option of the debtor, and also including, in the case of Borrowers, the
Obligations (including Letter of Credit Obligations) and, without duplication,
Contingent Obligations consisting of guaranties of Funded Debt of other Persons,
net of any (i) unrestricted cash-on-hand then owned by one or more Credit
Parties, (ii) unrestricted Cash Equivalents then owned by one or more Credit
Parties, and (iii) the aggregate principal amount of the IRBs then owned by one
or more Credit Parties, in each case on such date of determination. For purposes
of calculating compliance with Section 4.3 for any twelve-month period, “Funded
Debt” shall include Contingent Obligations arising under consumer finance or
factoring arrangements permitted under Section 3.4(j), if the aggregate amount
charged back, deemed uncollectible, or arising out of any other recourse
exercised by the provider of such consumer finance or factoring arrangements
during such twelve-month period exceeds $250,000 (excluding any discount applied
to any sale of Accounts or any payments from reserves established by such
provider at the time of creation of or sale of Accounts under such consumer
finance or factoring arrangements).

 

“Funding Date” has the meaning ascribed to it in Section 7.2.

 

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

 

“GE Capital” has the meaning ascribed to it in the preamble to the Agreement.

 

“GE Capital Fee Letter” has the meaning ascribed to it in Section 1.3(a).

 

“GE ELF” has the meaning ascribed to it in the preamble to the Agreement.

 

“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contractual Obligation, all payment intangibles, customer lists,
Licenses, Copyrights, Trademarks, Patents, and all applications therefor and
reissues, extensions or renewals thereof, rights in Intellectual Property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not

 

A-19



--------------------------------------------------------------------------------

patented or patentable), technical information, procedures, designs, knowledge,
know how, software, data bases, data, skill, expertise, experience, processes,
models, drawings, materials and records, goodwill (including the goodwill
associated with any Trademark or Trademark License), all rights and claims in or
under insurance policies (including insurance for fire, damage, loss and
casualty, whether covering personal property, real property, tangible rights or
intangible rights, all liability, life, key man and business interruption
insurance, and all unearned premiums), uncertificated securities, chooses in
action, deposit, checking and other bank accounts, rights to receive tax refunds
and other payments, rights to receive dividends, distributions, cash,
Instruments and other property in respect of or in exchange for pledged Stock
and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including all tapes,
cards, computer runs and other papers and documents in the possession or under
the control of such Credit Party or any computer bureau or service company from
time to time acting for such Credit Party.

 

“General Terms” means Nordea’s from time to time current general terms and
conditions applying to corporate customers.

 

“German Property” has the meaning ascribed to it in Section 3.17.

 

“Goods” means any “goods,” as such term is defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located, including embedded
software to the extent included in “goods” as defined in the Code, manufactured
homes, standing timber that is cut and removed for sale and unborn young of
animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guaranties” means the US Guaranty and the guaranty agreements, guaranty and
indemnity deeds, and other similar agreements delivered on or prior to the
Closing Date and listed on Schedule 2 of Annex C hereof, guaranteeing or
providing an indemnity for some or all of the Obligations and any other
agreement delivered after the Closing Date (including by way of supplement,
joinder or amendment to any guaranty or indemnity agreement) by any Person
providing an indemnity or guaranty of all or part of the Obligations, in each
case as amended, supplemented or modified from time to time in accordance with
its terms.

 

“Guarantors” means each US Credit Party and each the European Credit Parties
which delivers a Guaranty described on Schedule 2 of Annex C hereof, and each
other Person that delivers a Guaranty at any time hereafter.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material “ “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

 

A-20



--------------------------------------------------------------------------------

“Holdco” has the meaning ascribed to in the preamble to the Agreement.

 

“Holdco License and Distribution Agreement” means that certain License and
Distribution Agreement dated as of September 25, 2001 by and between DF and
Holdco and that certain side letter dated September 25, 2001 by and between DF
and Holdco.

 

“Holdco Merger” has the meaning ascribed to it in Section 3.23.

 

“HSBC” has the meaning ascribed to it in the preamble to the Agreement.

 

“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six (6) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all net payment obligations of
such Person under commodity purchase or option agreements or other commodity
price hedging arrangements, in each case whether contingent or matured, (g) all
net payment obligations of such Person under any foreign exchange contract,
currency swap agreement, interest rate swap (including Interest Rate
Agreements), cap or collar agreement or other similar agreement or arrangement
designed to alter the risks of that Person arising from fluctuations in currency
values or interest rates, in each case whether contingent or matured, (h) all
Indebtedness referred to above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness, provided, however, that all such
Indebtedness which is limited in recourse to such property or assets shall be
included in Indebtedness only to the extent of the lesser of the (i) the amount
of such Indebtedness secured by such Lien or (ii) the fair market value of such
property or asset, as the case may be, (i) “earnouts” and similar payment
obligations, excluding bonus or other similar compensation payment obligations
owed to employees or officers incurred in the ordinary course of business, and
(j) the Obligations.

 

“Indemnitees” has the meaning ascribed to it in Section 9.1.

 

“Index Rate” means, for any day, a floating rate equal to the higher of (a) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(b) the Federal Funds Rate plus 50 basis points per annum. Each change in any
interest rate provided for

 

A-21



--------------------------------------------------------------------------------

in the Agreement based upon the Index Rate shall take effect at the time of such
change in the Index Rate.

 

“Index Rate Loan” means a Loan or portion thereof denominated in Dollars bearing
interest by reference to the Index Rate.

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks, and all
confidential information, trade secrets, secret processes, manufacturing
process, formulas, know-how and other rights relating to the design, technology,
manufacture and function of the Credit Parties’ products, including those
relating to visco-elastic foam used in such products.

 

“Intercompany Markup” has the meaning ascribed to it in the definition of
“Value.”

 

“Intercompany Obligations” has the meaning ascribed to it in Section 9.23.

 

“Interest Coverage Ratio” has the meaning ascribed to it in Section 4.2 of
Schedule 1 to Exhibit 4.4(m).

 

“Interest Expense” has the meaning ascribed to it in Section 4.1 of Schedule 1
to Exhibit 4.4(m).

 

“Interest Hedge Agreements” means the obligations of any Person pursuant to any
arrangement with any other Person whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

 

“Interest Payment Date” means (a) as to any Index Rate Loan or any N Bor Rate
Loan, the first Business Day of each April, July, October and January to occur
while such Loan is outstanding, and (b) as to any LIBOR Loan, the last day of
the applicable LIBOR Period; provided, that in the case of any LIBOR Period
greater than three months in duration, interest shall be payable at three month
intervals and on the last day of such LIBOR Period; provided further that, in
addition to the foregoing, each of (i) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and (ii)
the Commitment Termination Date shall be deemed to be an “Interest Payment Date”
with respect to any interest that has then accrued under the Agreement.

 

A-22



--------------------------------------------------------------------------------

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or similar agreement or
arrangement designed to protect Borrowers against fluctuations in interest rates
entered into between Borrowers and any Lender pursuant to Section 2.8.

 

“Intermediate Holdco” means Tempur World, Inc., a Delaware corporation.

 

“Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, including
inventory, merchandise, goods and other personal property that are held by or on
behalf of any Credit Party for sale or lease or are furnished or are to be
furnished under a contract of service, or that constitute raw materials, work in
process, finished goods, returned goods, supplies or materials of any kind,
nature or description used or consumed or to be used or consumed in such Credit
Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
Borrowers or any of their Subsidiaries of any Stock, or other ownership interest
in, any other Person, and (b) any direct or indirect loan, advance or capital
contribution by Borrowers or any of their Subsidiaries to any other Person,
including all Indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business.

 

“Investment Property” means all “investment property,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, wherever
located, including: (a) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund shares; (b) all
securities entitlements of any Credit Party, including the rights of such Credit
Party to any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (c) all
securities accounts of any Credit Party; (d) all commodity contracts of any
Credit Party; and (e) all commodity accounts held by any Credit Party.

 

“IP License Agreements” means the European IP License Agreement and the US IP
License Agreement.

 

“IRB” means an industrial revenue or development bond, note or similar
instrument issued by an IRB Issuer, as long as the proceeds thereof are used to
(i) fund the construction of the Albuquerque Plant and/or payments made to one
or more US Credit Parties as consideration for the transfer of the Albuquerque
Plant and related assets as a part of one or more IRB Transactions or (ii)
refund or refinance one or more of such industrial revenue or development bonds,
notes or similar instruments previously issued.

 

“IRB Issuer” means the City of Albuquerque, New Mexico, the County of
Bernalillo, New Mexico or an industrial development agency (or similar entity).

 

“IRB Lease” has the meaning set forth in the definition of IRB Transactions.

 

A-23



--------------------------------------------------------------------------------

“IRB Transactions” means one or more transactions pursuant to which one or more
US Credit Parties transfers the Albuquerque Plant and related assets to one or
more IRB Issuers and, pursuant to one or more capital leases (each, an “IRB
Lease”), leases such transferred assets back from the applicable IRB Issuer, in
each case pursuant to documentation reasonably acceptable to the Administrative
Agent.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

 

“IRS” means the Internal Revenue Service.

 

“LBI” means Lehman Brothers Inc., a Delaware corporation.

 

“LBI Fee Letter” has the meaning ascribed to it in Section 1.3(a).

 

“LCPI” has the meaning ascribed to it in the preamble to the Agreement.

 

“L/C Issuer” a European L/C Issuer or a US L/C Issuer, as the context may
require.

 

“L/C Sublimit” means the European L/C Sublimit or the US L/C Sublimit, as the
context may require.

 

“Lenders” means the Lenders named on the signature pages of the Agreement (and
all other Persons which become a Lender hereto), and, if any such Lender shall
decide to assign all or any portion of the Obligations, such term shall include
any assignee of such Lender.

 

“Letter of Credit Obligations” means either the US Letter of Credit Obligations
or the European Letter of Credit Obligations, as the context may require.

 

“Letters of Credit” means either the US Letters of Credit or the European
Letters of Credit, as the context may require.

 

“Letter of Credit Fees” means either the US Letter of Credit Fees and/or the
European Letter of Credit Fees, as the context may require.

 

“Letter-of-Credit Rights” means letter-of-credit rights as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including
rights to payment or performance under a letter of credit, whether or not such
Credit Party, as beneficiary, has demanded or is entitled to demand payment or
performance.

 

“Leverage Ratio” has the meaning ascribed to it in Section 4.3 of Schedule 1 to
Exhibit 4.4(m).

 

“LIBOR Breakage Fee” means an amount equal to the amount of any losses, expenses
and liabilities (including, without limitation, lost opportunity costs in
connection with the re-employment of such funds) that any Lender may sustain as
a result of (a) any default by any Borrower in making any borrowing of,
Conversion into or continuation of any LIBOR Loan

 

A-24



--------------------------------------------------------------------------------

following Appropriate Borrower Representative’s delivery to Appropriate Agent of
any LIBOR Loan request in respect thereof or (b) any payment of an LIBOR Loan on
any day that is not the last day of the LIBOR Period applicable thereto
(regardless of the source of such prepayment and whether voluntary, by
acceleration or otherwise). For purposes of calculating amounts payable to a
Lender under Section 1.3(e), each Lender shall be deemed to have actually funded
its relevant LIBOR Loan through the purchase of a deposit bearing interest at
the LIBOR Rate in an amount equal to the amount of that LIBOR Loan and having a
maturity and repricing characteristics comparable to the relevant LIBOR Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under Section 1.3(e).

 

“LIBOR Business Day” means (a) with respect to the US Revolving Loan and the US
Term Loans, a Business Day on which banks in the City of London are generally
open for interbank or foreign exchange transactions, and (b) with respect to the
European Revolving Loan and the European Term Loan A, a Business Day on which
banks in the City of London are generally open for interbank or foreign exchange
transactions.

 

“LIBOR Loan” means any Revolving Credit Advance or Term Loan or any portion
thereof denominated in Dollars or an Alternative Currency bearing interest by
reference to the LIBOR Rate.

 

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
an LIBOR Business Day selected by Appropriate Borrower Representative pursuant
to the Agreement and ending one, two, three or six months thereafter, as
selected by Appropriate Borrower Representative’s irrevocable notice to
Appropriate Agent as set forth in Section 1.2(e); provided, that the foregoing
provision relating to LIBOR Periods is subject to the following:

 

(a) if any LIBOR Period would otherwise end on a day that is not an LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

 

(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;

 

(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;

 

(d) Appropriate Borrower Representative shall select LIBOR Periods so as not to
require a payment or prepayment of any LIBOR Loan during an LIBOR Period for
such Loan;

 

(e) Borrower Representatives shall select LIBOR Periods so that there shall be
no more than eight (8) separate LIBOR Loans in existence at any one time; and

 

A-25



--------------------------------------------------------------------------------

(f) no LIBOR Period may be selected for any portion of any Term Loans if a
Scheduled Installment for such Term Loan is payable during such LIBOR Period and
the portion of such Term Loan which constitutes an Index Rate Loan does not
equal or exceed the amount of such Scheduled Installment.

 

“LIBOR Rate” means, for each LIBOR Period, a rate of interest determined by the
Appropriate Agent equal to: (a) in the case of Dollars or any Alternative
Currency either (i) the rate per annum for deposits in such currency that
appears on page 3750 or other appropriate page of the Telerate Plus Service (or
any other page that may replace any such page on such service or is applicable
to any other currency, in the judgment of Appropriate Agent), or (ii) if a rate
cannot be determined pursuant to clause (i) above, a rate per annum equal to the
average (rounded upward to the nearest whole multiple of 1/16 of 1% per annum,
if such average is not such a multiple) of the rate per annum at which deposits
in such currency are available to three prime banks in the interbank market, as
selected by the Appropriate Agent, at 11:00 A.M. (London time), two (2) Business
Days before the first day of such Interest Period and for a period equal to such
Interest Period, in the case of U.S. Loans advanced directly or indirectly by
the U.S. Lenders, divided by (b) a number equal to 1.0 minus the aggregate (but
without duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) that
are required to be maintained by a member bank of the Federal Reserve System. If
such interest rates shall cease to be available from Telerate News Service, the
LIBOR Rate shall be determined from such financial reporting service or other
information as shall be available to Appropriate Agent.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of Intellectual Property rights or interests now held or hereafter
acquired by any Credit Party.

 

“Licensed Products” shall have the meaning ascribed to it in the IP License
Agreements.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

 

“Litigation” has the meaning ascribed to it in Section 4.4(k).

 

“Loan Account” has the meaning ascribed to it in Section 1.7.

 

A-26



--------------------------------------------------------------------------------

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Fee Letters and all other agreements, instruments, documents and certificates
identified in the Closing Checklist executed and delivered to and for the
benefit or in favor of, any Agent or any Lenders (other than the Subordinated
Notes Documents) and including all other instruments, documents and agreements
now or hereafter executed by or on behalf of any Credit Party, and delivered to
any Agent or any Lender in connection with the Loans or the transactions
contemplated hereby. Any reference in the Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to the Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

 

“Loans” means (a) the Revolving Loan, the European Working Capital Loan, the
Swing Line Loan and the Term Loans, (b) as to any Lender, its Pro Rata Share of
the Revolving Loan, the European Working Capital Loan, the Swing Line Loan and
the Term Loans.

 

“Local Time” means, (a) with respect to matters relating to the US Revolving
Loan facility and/or the US Term Loans, New York time, (b) with respect to
matters relating to the European Revolving Loan Facility, the European Working
Capital Loan facility and/or the European Term Loan A, London time.

 

“Mandatory Cost” means the percentage ratio per annum calculated by the European
Funding Agent in accordance with Annex H.

 

“Master Documentary Agreement” means the Escrow Amended and Restated Master
Agreement for Documentary Letters of Credit dated as of August 15, 2003 among
TPI, as Applicant, and GE Capital.

 

“Master Standby Agreement” means the Escrow Amended and Restated Master
Agreement for Standby Letters of Credit dated as of August 15, 2003 among TPI,
as Applicant, and GE Capital.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial or other condition of any of the US Credit
Parties, the European Credit Parties or the Credit Parties, in each case,
considered as a whole, (b) any Borrower’s ability to pay any of the Loans or any
of the other Obligations in accordance with the terms of the Agreement, (c) the
Collateral or any Authorized Agent’s Liens on the Collateral or the priority of
such Liens, or (d) any Authorized Agent’s or any Lender’s rights and remedies
under the Agreement and the other Loan Documents.

 

“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.2(f).

 

“Merger” means the merger of Merger Co. with and into Intermediate Holdco
pursuant to the Merger Agreement, the payments to the shareholders of
Intermediate Holdco pursuant to the Merger Agreement and the other transactions
contemplated thereby.

 

“Merger Agreement” means that certain Agreement and Plan of Merger dated October
4, 2002, by and among Fagerdala Holding B.V., Fagerdala Industri A.B.,
Chesterfield

 

A-27



--------------------------------------------------------------------------------

Properties Limited, Viking Investments S.a.r.l., Robert B. Trussell, Jr., David
Fogg, Jeffrey P. Heath, Thomas Bryant, Ultimate Holdco, Merger Co. and
Intermediate Holdco.

 

“Merger Co.” means TWI Acquisition Corp., a Delaware corporation.

 

“Mezzanine Debt” means the Indebtedness in an aggregate principal amount of
$50,000,000, and all interest and prepayment premiums thereon evidenced by the
Senior Subordinated Loan Agreement dated as of November 1, 2002, by and among
the lenders, Ultimate Holdco, Intermediate Holdco, Holdco, Spanish Holdco, TPUSA
and DF, any guaranties of the subordinated notes issued thereunder made by any
Credit Party, and such other agreements, instruments, documents and certificates
executed in connection with any of the foregoing.

 

“Moody’s” means Moody’s Investor’s Services, Inc.

 

“Mortgaged Properties” has the meaning ascribed to it in paragraph Q of Annex C.

 

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by any Credit Party to the Administrative Agent (or
with respect to real property of any European Credit Party, the European
Security Agent) on behalf of itself and Lenders with respect to the Mortgaged
Properties or any other Real Estate, all in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.

 

“N Bor Rate” means, for any date, a rate of interest determined by the European
Working Capital Loan Agent equal to the overnight rate per annum for deposits
equal to funding and deposits in short-term money markets that appears on
Unitel.

 

“N Bor Loan” means any European Working Capital Credit Advance or any portion
thereof denominated in Dollars or an Alternative Currency bearing interest by
reference to the N Bor Rate.

 

“Net Proceeds” means (a) cash proceeds received by Ultimate Holdco or any of its
Subsidiaries from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition), net of (i) the costs of such Asset
Disposition (including taxes attributable to such sale, lease or transfer and
any commissions and other customary transaction fees, costs and expenses) and
any cash proceeds of business interruption insurance, (ii) amounts applied to
repayment of Indebtedness (other than the Obligations) secured by a Lien on the
asset or property disposed of, and (iii) any amounts required to be held in
escrow until such amounts are released from escrow, whereupon such amounts shall
be considered Net Proceeds, and (b) cash proceeds attributable to any working
capital, earnings, balance sheet or similar adjustment or

 

A-28



--------------------------------------------------------------------------------

return of any escrowed amount (excluding any indemnity or other payments
received by any Credit Party pursuant to the Merger Agreement).

 

“Non-Competition Agreements” means, collectively, each of the confidentiality
and noncompetition agreements of Dag Landvik, Mikael Magnusson, Ken Mitchell,
Rick Peak, Paul Key, Knud Erik Hansen, Lars Hansen and Lars Mànsson, in form and
substance satisfactory to Agents.

 

“Non-Consenting Lender” has the meaning ascribed to it in Section 9.19(c).

 

“Non-Funding Lender” has the meaning ascribed to it in Section 8.5(a)(ii).

 

“Notes” means, collectively, the US Revolving Notes, the Swing Line Note, the
European Revolving Notes, the European Working Capital Notes, the US Term Notes
and the European Term Notes.

 

“Nordea” means Nordea Bank Danmark A/S (formerly known as Nordea Unibank A/S
(Unibank AIS)).

 

“Nordea Fee Letter” has the meaning ascribed to it in Section 1.3(a).

 

“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.2(e).

 

“Notice of European Revolving Credit Advance” has the meaning ascribed to it in
Section 1.l(b)(ii).

 

“Notice of European Working Capital Credit Advance” has the meaning ascribed to
it in Section 1.l(e).

 

“Notice of US Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(b)(i).

 

“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable), including obligations pursuant to Interest Rate
Agreements and Letter of Credit Obligations, owing by any Credit Party to any
Agent or any Lender, and all covenants and duties regarding such amounts, of any
kind or nature, present or future, whether or not evidenced by any note,
agreement or other instrument, arising under the Agreement or any of the other
Loan Documents. This term includes all principal, interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Credit Party in bankruptcy, whether or not allowed in such case or
proceeding), Fees, Charges, expenses, attorneys’ fees and any other sum
chargeable to any Credit Party under the Agreement or any of the other Loan
Documents.

 

“Officer Loans” means those certain loans made by Ultimate Holdco to each of
Robert B. Trussell, Jr., David C. Fogg and H. Thomas Bryant (collectively, the
“Officers”) in the

 

A-29



--------------------------------------------------------------------------------

aggregate amount of $76,982.79, in return for those certain Stockholder Notes
dated November 1, 2002, executed by the Officers in favor of Ultimate Holdco, as
required by Section 2.1(c) of the Contribution Agreement.

 

“Original Closing Date” means September 25, 2001.

 

“Other Lender” has the meaning ascribed to it in Section 8.5(d).

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.

 

“Patent Security Agreements” means the Patent Security Agreements made in favor
of Authorized Agent, on behalf of itself and Lenders, by each applicable Credit
Party.

 

“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations in part or extensions thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means a Plan described in Section 3(2) of ERISA excluding,
however, any Multiemployer Plan.

 

“Permitted Acquisitions” has the meaning ascribed to it in Section 3.6.

 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being diligently contested in good faith in a manner which stays enforcement
thereof and if appropriate expense provisions have been rendered in conformity
with GAAP; (b) pledges or deposits of money securing statutory obligations under
workmen’s compensation, unemployment insurance, social security or public
liability laws or similar legislation (excluding Liens under ERISA); (c) pledges
or deposits of money securing bids, tenders, contracts (other than contracts for
the payment of money) or leases to which any Credit Party is a party as lessee
made in the ordinary course of business; (d) inchoate and unperfected workers’,
mechanics’ or similar liens arising in the ordinary course of business, so long
as such Liens attach only to Equipment, Fixtures and/or Real Estate; (e)
carriers’, warehousemen’s, suppliers’ or other similar possessory liens arising
in the ordinary course of business and securing past due liabilities in an
outstanding aggregate amount not in excess of $250,000 at any time, so long as
such Liens attach only to Inventory; (f) deposits securing, or in lieu of,
surety, appeal or customs bonds in proceedings to which any Credit Party is a
party; (g) any attachment or judgment lien not constituting an Event of Default
under Section 6.1; (h) zoning restrictions, easements, licenses, or other
restrictions on the use of any Real Estate or other minor irregularities in
title (including leasehold title) thereto, so long as the same do not materially
impair the use, value, or marketability of such Real Estate; (i) presently
existing or hereafter created Liens in favor of any Authorized Agent, on behalf
of

 

A-30



--------------------------------------------------------------------------------

Lenders; (j) Liens existing on the date hereof and renewals and extensions
thereof which Liens are set forth on Schedule 3.2; (k) arising from
precautionary UCC-1 financing statement filings regarding leases entered into by
any Credit Party in the ordinary course of business or otherwise expressly
permitted hereunder; (l) Liens securing Indebtedness permitted by clause (c) of
Section 3.1; provided that the Liens attach only to the assets financed by such
Indebtedness, and (m) Liens expressly permitted under clauses (ii), (iii) and
(iv) of Section 3.2(a).

 

“Permitted Holder Affiliates” means Persons directly or indirectly controlled by
or under direct or indirect common control with a Permitted Holder. For the
purposes of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.

 

“Permitted Holders” means TA IX L.P., TA/Atlantic and Pacific IV L.P., Friedman
Fleischer & Lowe Capital Partners, LP, FFL Executive Partners, LP, TA Strategic
Partners Fund B, L.P., TA Strategic Partners Fund A, L.P., TA/Advent VIII L.P.,
TA Investors LLC, TA Subordinated Debt Fund, LP.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to on behalf of participants who are or
were employed by any Credit Party, excluding, however, any Multiemployer Plan.

 

“Pledge Agreements” means the US Pledge Agreement, any pledge or similar
agreement delivered on or before the Closing Date listed on Schedule 2 of Annex
C hereto, granting a Lien on Stock in favor of the Administrative Agent and the
European Security Agent, and any other agreement delivered after the Closing
Date (including by way of supplement to any pledge agreement) by any Person
granting a Lien on any Stock owned by such Person, in each case as amended,
supplemented or modified from time to time in accordance with its terms.

 

“Pledgors” means each of the US Credit Parties which is a pledgor under the US
Pledge Agreement and each of the Persons which delivers a Pledge Agreement
listed on Schedule 2 of Annex C hereof, and each other Person that at any time
hereafter pledges any of its assets (including Stock of any of its Subsidiaries)
to secure the Obligations or any part thereof.

 

“Preferred Stock” means the Series A Convertible Preferred Stock with a par
value of $0.01 per share of Ultimate Holdco.

 

“Proceeds” means “proceeds,” as such term is defined in the Code, including (a)
any and all proceeds of any insurance, indemnity, warranty or guaranty payable
to any Credit Party from time to time with respect to any of the Collateral, (b)
any and all payments (in any form whatsoever) made or due and payable to any
Credit Party from time to time in connection

 

A-31



--------------------------------------------------------------------------------

with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral by any Governmental Authority (or any Person
acting under color of governmental authority), (c) any claim of any Credit Party
against third parties (i) for past, present or future infringement of any Patent
or Patent License, or (ii) for past, present or future infringement or dilution
of any Copyright, Copyright License, Trademark or Trademark License, or for
injury to the goodwill associated with any Trademark or Trademark License, (d)
any recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.

 

“Pro Forma” means the unaudited consolidated and consolidating balance sheet of
Ultimate Holdco prepared in accordance with GAAP as of the Closing Date. The Pro
Forma is annexed hereto as Annex D.

 

“Pro Rata Share” means with respect to all matters relating to any Lender, (a)
with respect to the US Revolving Loan, the percentage obtained by dividing (i)
the US Revolving Loan Commitment of that Lender by (ii) the aggregate US
Revolving Loan Commitments of all US Revolving Lenders, (b) with respect to the
European Revolving Loan, the percentage obtained by dividing (i) the European
Revolving Loan Commitment of that Lender by (ii) the aggregate European
Revolving Loan Commitments of all European Revolving Lenders, (c) with respect
to the European Working Capital Loan, the percentage obtained by dividing (i)
the European Working Capital Loan Commitments of that European Working Capital
Lender by (ii) the aggregate European Working Capital Loan Commitments of all
European Working Capital Lenders, (d) with respect to the US Term Loan A, the
percentage obtained by dividing (i) the US Term Loan A Commitment of that Lender
by (ii) the aggregate US Term Loan A Commitments of all Lenders, (e) with
respect to the US Term Loan B, the percentage obtained by dividing (i) the US
Term Loan B Commitment of that Lender by (ii) the aggregate US Term Loan B
Commitments of all Lenders, (f) with respect to the European Term Loan A, the
percentage obtained by dividing (i) the European Term Loan Commitment of that
Lender by (ii) the aggregate European Term Loan Commitments of all Lenders, in
each case in (a) through (f), as any such percentages may be adjusted by
assignments permitted pursuant to Section 9.1, and (g) with respect to all
Loans, the percentage obtained by dividing (i) the aggregate Commitments of that
Lender by (ii) aggregate Commitments of all Lenders, as any such percentages may
be adjusted by assignments permitted pursuant to Section 9.1; provided that with
respect to the US Revolving Loan, the European Revolving Loan, the European
Working Capital Loan, the US Term Loans, the European Term Loan A or all Loans,
on and after the Commitment Termination Date, the percentage referenced above
shall be obtained by dividing (A) the aggregate outstanding principal balance of
the applicable Loan or all Loans held by that Lender, by (B) the outstanding
principal balance of the applicable Loan or all Loans held by all Lenders.

 

“Projections” means Ultimate Holdco’s forecasted consolidated and consolidating:
(a) balance sheets; (b) profit and loss statements; (c) cash flow statements;
and (d)

 

A-32



--------------------------------------------------------------------------------

capitalization statements, all prepared on a Subsidiary by Subsidiary or
division by division basis (other than those delivered on or before the Closing
Date), if applicable, and otherwise consistent with the historical Financial
Statements of Ultimate Holdco, together with appropriate supporting details and
a statement of underlying assumptions, and based upon estimates and assumptions
stated therein, all of which the Credit Parties believe, as of the date
provided, to be reasonable and fair in light of current conditions and current
facts known to the Credit Parties and, as of the date provided, reflect the
Credit Parties good faith and reasonable estimates of the future financial
performance of the Credit Parties and of the other information projected therein
for the periods set forth therein.

 

“Proposed Change” has the meaning ascribed to it in Section 9.19(c).

“Qualified Assignee” means (a) any Lender, any Affiliate of any Lender and, with
respect to any Lender that is an investment fund that invests in commercial
loans, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor (b) any commercial bank, savings and loan
association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, which has a rating of “BBB” or higher from S&P and a
rating of “Baa2” or higher from Moody’s at the date that it becomes a Lender and
which, through its applicable lending office, is capable of lending to Borrowers
without the imposition of any withholding or similar taxes; provided that no
Person determined by Administrative Agent to be acting in the capacity of a
vulture fund or distressed debt purchaser shall be a Qualified Assignee and no
Person or Affiliate of such Person (other than a Person that is already a Lender
immediately prior to the proposed assignment) holding Subordinated Debt or Stock
issued by any Credit Party shall be a Qualified Assignee.

 

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

“Qualified Public Offering” has the meaning ascribed thereto in the Ultimate
Holdco Charter.

 

“Real Estate” has the meaning ascribed to it in Section 5.12.

 

“Reallocation Date” has the meaning ascribed to it in Section 6.6.

 

“Reallocation Exchange” means the participations purchased by the Lenders
pursuant to Section 6.6.

 

“Reallocation Percentage” means, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Obligations owed to
such Lender immediately prior to the date that any Bankruptcy Event or any
acceleration of all or part of the Obligations in accordance with Section 6.2
occurs, and (b) the denominator shall be the aggregate Obligations owed to all
of the Lenders immediately prior to such date. For purposes of computing each
Lender’s Reallocation Percentage, all Obligations which are denominated in an

 

A-33



--------------------------------------------------------------------------------

Alternative Currency shall be the Equivalent Amount thereof in Dollars,
determined as of the date such Bankruptcy Event occurs.

 

“Recapitalization Dividend” means a dividend funded on the Closing Date or
within 30 days thereafter not to exceed $165 million to be paid by Ultimate
Holdco to its stockholders and warrantholders.

 

“Refinancing Premium” means, in connection with any prepayment or repayment of
all or any portion of the Loans as a result of the receipt of proceeds of one or
more IRB Transactions or with the proceeds of one or more debt financings, an
amount equal to 1.00% of the outstanding principal amount of the Loans being
prepaid or repaid.

 

“Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(d)(iii).

 

“Related Fund” with respect to any Lender, any fund that (a) invests in
commercial loans and (b) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.

 

“Related Transactions” means the borrowing of Loans hereunder, the
Recapitalization Dividend, the repayment of the Mezzanine Debt, the issuance of
the Subordinated Noted, payment of all Fees, costs and expenses associated with
all of the foregoing and the execution and delivery of the Related Transactions
Documents.

 

“Related Transactions Documents” means the Loan Documents, the Subordinated
Notes Documents and all other agreements or instruments executed in connection
with the Related Transactions.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Replacement Lender” has the meaning ascribed to it in Section 9.19(a)(i).

 

“Requisite Lenders” means Lenders having (a) more than 51% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 51% of
the aggregate outstanding amount of the Loans.

 

“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium; if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Subordinated Debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any

 

A-34



--------------------------------------------------------------------------------

outstanding warrants, options or other rights to acquire Stock of such Credit
Party now or hereafter outstanding; (e) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of such Credit Party’s Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (f) any payment, loan, contribution, or
other transfer of funds or other property to any Stockholder of such Credit
Party other than payment of compensation in the ordinary course of business to
Stockholders who are employees of such Credit Party and other than loans to
employees permitted under Section 3.1; and (g) any payment of out-of-pocket
expenses by such Credit Party to any Stockholder of such Credit Party or its
Affiliates.

 

“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC or
applicable state insurance laws and at the sole expense of the participant or
the beneficiary of the participant.

 

“Revolving Credit Advance” means either a US Revolving Credit Advance or a
European Revolving Credit Advance, as the context may require.

 

“Revolving Lenders” means, as of any date of determination, the US Revolving
Lenders and the European Revolving Lenders.

 

“Revolving Loans” means, collectively, the US Revolving Loan and the European
Revolving Loan.

 

“Revolving Loan Commitment” means either the US Revolving Loan Commitment and/or
the European Revolving Loan Commitment, as the context may require.

 

“Revolving Notes” means the US Revolving Notes and/or the European Revolving
Loan Notes, as the context may require.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Scheduled Installments” has the meaning ascribed to it in Section 1.1(a)(ii).

 

“Senior Obligations” has the meaning ascribed to it in Section 9.23(a).

 

“Settlement Date” has the meaning ascribed to it in Section 8.5(a)(ii).

 

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities,

 

A-35



--------------------------------------------------------------------------------

including subordinated and contingent liabilities, of such Person; (b) the
present fair saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts and liabilities, including subordinated and contingent liabilities as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
a business or transaction, and is not about to engage in a business or
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities (such as Litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that can be reasonably be expected to become an actual or
matured liability.

 

“Spanish Holdco” has the meaning ascribed to it in the preamble to this
Agreement.

 

“Specified Credit Parties” means, collectively, each of Tempur South Africa Pty.
Ltd., Kruse Polstermöbel System GmbH, Kruse Innovation & Design GmbH, Tempur
Singapore Pte Ltd., Tempur Suomi Oy, Tempur Norge AS and Tempur Danmark A/S.

 

“Spot Rate” for a currency means the rate quoted by the Administrative Agent (or
with respect to matters relating to the European Revolving Loan, the European
Funding Agent and with respect to matters relating to the European Working
Capital Loan, the European Working Capital Loan Agent) as the spot rate for the
purchase by such Agent of such currency with the specified other currency
through its foreign exchange office at approximately 11:00 a.m. Local Time on
the date three Business Days prior to the date as of which the foreign exchange
computation is made.

 

“Statement” has the meaning ascribed to it in Section 4.4(b).

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3al1-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

 

“Stock Option Plan” means the employee stock option plan of Ultimate Holdco as
in effect on the Closing Date providing for the issuance of options to purchase
up to 10%, in the aggregate and on a fully diluted basis of Ultimate Holdco’s
common Stock by its officers, directors and employees.

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Stockholders Agreement” means the Stockholders Agreement dated as of November
1, 2002, among Ultimate Holdco, the Permitted Holders and certain of the other
Stockholders of Ultimate Holdco.

 

A-36



--------------------------------------------------------------------------------

“Sub-License and Distribution Agreements” means that certain Sublicense and
Distribution Agreement (TPUSA) dated as of September 25, 2001, by and among
Intermediate Holdco, Holdco, TPUSA and DF, and that certain Sublicense of
License and Distribution Agreement (TPI) dated as of September 25, 2001, by and
among Intermediate Holdco, Holdco, TPI and DF.

 

“Subordinated Debt” means the Indebtedness evidenced by the Subordinated Note
Documents and any other Indebtedness of any Credit Party subordinated to the
Obligations in a manner and form satisfactory to Administrative Agent and
Requisite Lenders in their sole discretion, as to right and time of payment and
as to any other rights and remedies thereunder.

 

“Subordinated Noteholders” means Persons from time to time holding the
Subordinated Notes.

 

“Subordinated Notes” means unsecured notes issued on or before the Closing Date
pursuant to the Subordinated Note Indenture not to exceed the aggregate original
principal amount of $150,000,000 issued by TPI and TPUSA, as co-issuers, and
guaranteed by the other US Credit Parties.

 

“Subordinated Notes Documents” means the Subordinated Notes, the Additional
Subordinated Notes, the Subordinated Notes Indenture, any guaranties of the
Subordinated Notes or the Additional Subordinated Notes, made by any Credit
Party, and such other agreements, instruments, documents and certificates
executed in connection with any of the foregoing, in each case, other than the
Additional Subordinated Notes, dated as of August 15, 2003.

 

“Subordinated Notes Indenture” means that certain Indenture dated as of August
15, 2003, by and among the Wells Fargo Bank Minnesota, National Association, as
trustee, Ultimate Holdco, Intermediate Holdco, Holdco, TPI and TPUSA.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an aggregate
interest (whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person or any Subsidiary of
such Person is a general partner or may exercise the powers of a general
partner. Unless the context otherwise requires, each reference to a Subsidiary
shall be a reference to a Subsidiary of a Borrower.

 

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

 

“Swing Line Advance” has the meaning ascribed to it in Section 1.1(d)(i).

 

A-37



--------------------------------------------------------------------------------

“Swing Line Availability” has the meaning ascribed to it in Section 1.1(d)(i).

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Advances as set forth on Annex B to the Agreement, which commitment
constitutes a subfacility of the US Revolving Loan Commitment of the Swing Line
Lender.

 

“Swing Line Lender” means GE Capital.

 

“Swing Line Loan” means at any time, the aggregate amount of Swing Line Advances
outstanding to US Borrowers.

 

“Swing Line Note” has the meaning ascribed to it in Section 1.1(d)(ii).

 

“Target” has the meaning ascribed to it in Section 3.6.

 

“Termination Date” means the date on which (a) the Loans have been repaid in
full, (b) all other Obligations under the Agreement and the other Loan Documents
have been completely discharged (other than contingent indemnification
obligations to the extent no claim has been asserted), (c) all Letter of Credit
Obligations have been cash collateralized in the amount set forth in Section
6.3, cancelled or backed by standby letters of credit acceptable to the
Administrative Agent and L/C Issuers and (d) no Borrower shall have any further
right to borrow any monies under the Agreement.

 

“Term Lenders” means the US Term Lenders and the European Term A Lenders.

 

“Term Loan Commitment” means, collectively, the US Term Loan Commitments and the
European Term Loan Commitments.

 

“Term Loans” has the meaning ascribed to it in Section 1.1(a)(ii).

 

“Term Notes” means the US Term Notes or the European Term Notes, as the context
may require.

 

“TIL” means Tempur International Limited, a company incorporated under the laws
of England and Wales.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

 

“TPI” has the meaning ascribed to it in the preamble to the Agreement.

 

“TPUSA” has the meaning ascribed to it in the preamble to the Agreement.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

A-38



--------------------------------------------------------------------------------

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, internet domain names, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.

 

“Trademark Security Agreement” means the Trademark Security Agreement made in
favor of Authorized Agent, on behalf of itself and Lenders, by each applicable
Credit Party.

 

“Transaction Expenses” means expenses arising in connection with the Existing
Credit Agreement and the Related Transactions (as defined in the Existing Credit
Agreement); provided that (a) such expenses arise from legal, consulting,
underwriting and closing fees and expenses, (b) such expenses do not exceed
$12,000,000, in the case of expenses arising in connection with the Related
Transactions under the Existing Credit Agreement, (c) such expenses do not
exceed $1,000,000, in the case of expenses arising in connection with any
secondary Stock offering and (d) such expenses have been deducted from net
income.

 

“TWHS” means Tempur World Holding Sweden AB, a company organized under the laws
of Sweden.

 

“Ultimate Holdco” has the meaning ascribed thereto in the preamble to the
Agreement.

 

“Ultimate Holdco Charter” means the Certificate of Incorporation of TWI
Holdings, Inc. dated September 17, 2002, as amended by the certificate of
Amendment to the Certificate of Incorporation of TWI Holdings, Inc. dated as of
October 31, 2002.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.

 

“US” shall mean the United States of America.

 

“US Agent” shall mean GE Capital.

 

A-39



--------------------------------------------------------------------------------

“US Borrower Representative” means TPI in its capacity as Borrower
Representative with respect to the US Revolving Loan Outstandings and the US
Term Loans pursuant to the provisions of Section 1.11.

 

“US Borrowers” has the meaning ascribed thereto in the preamble to the
Agreement.

 

“US Credit Party” means Ultimate Holdco, Intermediate Holdco, Holdco, each US
Borrower and their respective Domestic Subsidiaries.

 

“US Disbursement Account” has the meaning ascribed to it in Section l.1(h)(i).

 

“US Guaranty” means the Amended and Restated Guaranty of even date herewith
executed by each US Credit Party in favor of Administrative Agent and Lenders.

 

“US Intellectual Property Security Agreement” means the Patent Security
Agreement and the Trademark Security Agreement.

 

“US IP License Agreement” means that certain US Intellectual Property License
Agreement dated as of September 25, 2001 by and among US Credit Parties and
Administrative Agent.

 

“US L/C Issuer” means GE Capital or a Subsidiary thereof or a bank or other
legally authorized Person selected by or acceptable to Administrative Agent in
its sole discretion, in such Person’s capacity as an issuer of US Letters of
Credit hereunder.

 

“US L/C Sublimit” has the meaning ascribed to it in Section 1.1(f)(i).

 

“US Lenders” means US Revolving Lenders and US Term Lenders.

 

“US Letter of Credit Obligations” means all outstanding obligations incurred by
Administrative Agent and US Lenders at the request of US Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the issuance or continuance of US Letters of Credit by
Administrative Agent or another US L/C Issuer or the purchase of a participation
as set forth in Section 1.1(f) with respect to any US Letter of Credit. The
amount of such US Letter of Credit Obligations shall equal the maximum amount
that may be payable at such time or at any time thereafter by Administrative
Agent or US Lenders thereupon or pursuant thereto.

 

“US Letters of Credit” means documentary or standby letters of credit issued or
continued for the account of any US Borrower by any US L/C Issuer, or bank
guaranties by any US L/C Issuer executed for the benefit of any US Borrower, and
bankers’ acceptances issued by any US Borrower, for which Administrative Agent
and US Lenders have incurred US Letter of Credit Obligations.

 

“US Letter of Credit Fee” has the meaning ascribed to it in Section 1.3(c)(i).

 

A-40



--------------------------------------------------------------------------------

“US Maximum Amount” means, as of any date of determination, an amount equal to
the US Revolving Loan Commitment of all US Revolving Lenders as of that date.

 

“US Pledge Agreement” means the Amended and Restated Pledge Agreement of even
date herewith executed by the US Credit Parties in favor of the Administrative
Agent pledging all Stock of its Subsidiaries, if any, and all Intercompany Notes
owing to or held by it.

 

“US Revolving Credit Advance” has the meaning ascribed to it in Section
1.l(b)(i).

 

“US Revolving Lenders” means, as of any date of determination, Lenders having a
US Revolving Loan Commitment.

 

“US Revolving Loan Commitment” means (a) as to any US Revolving Lender, the
aggregate commitment of such US Revolving Lender to make or continue its Pro
Rata Share of US Revolving Credit Advances or incur its Pro Rata Share of US
Letter of Credit Obligations (including, in the ease of Swing Line Lender, its
commitment to make Swing Line Advances as a portion of the US Revolving Loan
Commitment) as set forth on Annex B to the Agreement or in the most recent
Assignment Agreement executed by such US Revolving Lender and (b) as to all US
Revolving Lenders, the aggregate commitment of all US Revolving Lenders to make
US Revolving Credit Advances (including, in the case of a Swing Line Lender,
Swing Line Advances) or incur US Letter of Credit Obligations, which aggregate
commitment shall be TWENTY MILLION DOLLARS ($20,000,000) on the Closing Date, as
such amount may be adjusted, if at all, from time to time in accordance with the
Agreement.

 

“US Revolving Loan Outstandings” and “US Revolving Loan” means, as of any date
of determination, the aggregate principal amount of all US Revolving Credit
Advances and Swing Line Advances, plus the aggregate US Letter of Credit
Obligations incurred on behalf of US Borrowers, in each case, outstanding on
such date of determination. Unless the context otherwise requires, references to
the outstanding principal balance of the US Revolving Loan shall include the
outstanding balance of US Letter of Credit Obligations.

 

“US Revolving Note” has the meaning ascribed to it in Section 1.l(b)(i).

 

“US Security Agreement” means the Amended and Restated Security Agreement dated
as of November 1, 2002 entered into by and among Administrative Agent and each
Credit Party that is a signatory thereto.

 

“US Term A Lender” means those Lenders having US Term Loan A Commitments.

 

“US Term B Lender” means those Lenders having US Term Loan B Commitments.

 

“US Term Lenders” means the US Term A Lenders and the US Term B Lenders.

 

“US Term Loan A” has the meaning ascribed to it in Section 1.1(a)(i).

 

A-41



--------------------------------------------------------------------------------

“US Term Loan B” has the meaning ascribed to it in Section 1.1(a)(i).

 

“US Term Loan” has the meaning ascribed to it in Section 1.1(a)(i).

 

“US Term Loan A Commitment” means (a) as to any US Term A Lender, the commitment
of such US Term A Lender to make or continue its Pro Rata Share of the US Term
Loan A as set forth on Annex B to the Agreement or in the most recent Assignment
Agreement executed by such US Term A Lender, and (b) as to all US Term A
Lenders, the aggregate commitment of all US Term Lenders to make or continue the
US Term Loan A, which aggregate commitment shall be NINE MILLION FIVE HUNDRED
SIXTY ONE THOUSAND SEVEN HUNDRED SEVENTY TWO DOLLARS AND THIRTY NINE CENTS
($9,561,772.39) on the Closing Date. The US Term Loan A Commitment with respect
to the US Term Loan A shall reduce automatically by the amount prepaid or repaid
in respect of such Term Loan A (but solely by the amount of such prepayment or
repayment allocable to a US Lender, for purposes of clause (a) of this
definition).

 

“US Term Loan B Commitment” means (a) as to any US Term B Lender, the commitment
of such US Term B Lender to make its Pro Rata Share of the US Term Loan B as set
forth on Annex B to the Agreement or in the most recent Assignment Agreement
executed by such US Term B Lender, and (b) as to all US Term B Lenders, the
aggregate commitment of all US Term Lenders to make or continue the US Term Loan
B, which aggregate commitment shall be ONE HUNDRED THIRTY THREE MILLION SIX
HUNDRED FIFTY THOUSAND DOLLARS ($133,650,000.00) on the Closing Date. The US
Term Loan B Commitment with respect to the US Term Loan B shall reduce
automatically by the amount prepaid or repaid in respect of such Term Loan B
(but solely by the amount of such prepayment or repayment allocable to a US
Lender, for purposes of clause (a) of this definition).

 

“US Term Loan Commitment” means the US Term Loan A Commitment and the US Term
Loan B Commitment.

 

“US Term Note” has the meaning ascribed to it in Section 1.1 (a)(ii).

 

“US Term Note A” has the meaning ascribed to it in Section 1.1(a)(ii).

 

“US Term Note B” has the meaning ascribed to it in Section 1.1(a)(ii).

 

“Welfare Plan” means a Plan described in Section 3(l) of ERISA.

 

“Value” means, with respect to any Inventory, the lower of cost (determined on a
first-in, first-out basis) or market; provided, however, in no event shall Value
consist of any markup or profit (“Intercompany Markup”) to any Affiliate of such
Credit Party included in the purchase price of any Inventory purchased from such
Affiliate.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth or referred to in this Annex A.
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the

 

A-42



--------------------------------------------------------------------------------

Code, the definition contained in Article or Division 9 shall control. Unless
otherwise specified, references in the Agreement or any of the Appendices to a
Section, subsection or clause refer to such Section, subsection or clause as
contained in the Agreement. The words “herein,” “hereof’ and “hereunder” and
other words of similar import refer to the Agreement as a whole, including all
Annexes, Exhibits and Schedules, as the same may from time to time be amended,
restated, modified or supplemented, and not to any particular section,
subsection or clause contained in the Agreement or any such Annex, Exhibit or
Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

 

A-43